 



Exhibit 10.1
 
ATLAS ENERGY OPERATING COMPANY, LLC,
ATLAS ENERGY FINANCE CORP., as Issuers,
ATLAS ENERGY RESOURCES, LLC,
THE SUBSIDIARIES NAMED HEREIN, as Guarantors,
AND
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
10 3/4% Senior Notes due 2018
 
INDENTURE
Dated as of January 23, 2008
 

 



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE*

                  Trust Indenture       Indenture Act Section       Section(s)  
310     (a)(1)      
7.10
        (a)(2)      
7.10
        (a)(3)      
N.A.
        (a)(4)      
N.A.
        (a)(5)      
7.10
        (b)
(c)      
7.10
N.A.
  311     (a)      
7.11
        (b)      
7.11
        (c)      
N.A.
  312     (a)      
2.05
        (b)      
12.03
        (c)      
12.03
  313     (a)      
7.06
        (b)(1)      
N.A.
        (b)(2)      
7.06
        (c)      
7.06; 12.02
        (d)      
7.06
  314     (a)      
4.03; 4.18; 12.02
        (b)      
N.A.
        (c)(1)      
12.04
        (c)(2)      
12.04
        (c)(3)      
N.A.
        (d)      
N.A.
        (e)      
12.05
        (f)      
N.A.
  315     (a)      
7.01
        (b)      
7.05; 12.02
        (c)      
7.01
        (d)      
7.01; 6.05
        (e)      
6.11
  316     (a)(last sentence)      
2.09
        (a)(1)(A)      
6.05
        (a)(1)(B)      
6.04
        (a)(2)      
N.A.
        (b)      
6.07
        (c)      
9.04
  317     (a)(1)      
6.08
        (a)(2)      
6.09
        (b)      
2.04
  318     (a)      
12.01
        (b)      
N.A.
        (c)      
12.01

 

N.A.   means not applicable.   *   This Cross-Reference Table is not part of the
Indenture.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE 1

 
            DEFINITIONS AND INCORPORATION BY REFERENCE

 
           
Section 1.01.
  Definitions     1  
Section 1.02.
  Other Definitions     31  
Section 1.03.
  Incorporation by Reference of Trust Indenture Act     32  
Section 1.04.
  Rules of Construction     32  
Section 1.05.
  Acts of Holders     33  
 
            ARTICLE 2

 
            THE NOTES

 
           
Section 2.01.
  Form and Dating     34  
Section 2.02.
  Execution and Authentication     35  
Section 2.03.
  Registrar and Paying Agent     35  
Section 2.04.
  Paying Agent to Hold Money in Trust     36  
Section 2.05.
  Holder Lists     36  
Section 2.06.
  Transfer and Exchange     36  
Section 2.07.
  Replacement Notes     44  
Section 2.08.
  Outstanding Notes     44  
Section 2.09.
  Treasury Notes     45  
Section 2.10.
  Temporary Notes     45  
Section 2.11.
  Cancellation     45  
Section 2.12.
  Defaulted Interest     45  
Section 2.13.
  CUSIP Numbers     45  
 
            ARTICLE 3

 
            REDEMPTION AND PREPAYMENT

 
           
Section 3.01.
  Notices to Trustee     46  
Section 3.02.
  Selection of Notes to Be Redeemed     46  
Section 3.03.
  Notice of Redemption     46  
Section 3.04.
  Effect of Notice of Redemption     47  
Section 3.05.
  Deposit of Redemption Price     47  
Section 3.06.
  Notes Redeemed in Part     48  
Section 3.07.
  Optional Redemption     48  
Section 3.08.
  Mandatory Redemption     48  
Section 3.09.
  Offer to Purchase by Application of Net Available Cash     49  
 
            ARTICLE 4

 
            COVENANTS

 
           
Section 4.01.
  Payment of Notes     50  
Section 4.02.
  Maintenance of Office or Agency     50  
Section 4.03.
  Compliance Certificate     51  

 -i-



--------------------------------------------------------------------------------



 



                      Page
Section 4.04.
  Taxes     51  
Section 4.05.
  Stay, Extension and Usury Laws     51  
Section 4.06.
  Change of Control     52  
Section 4.07.
  Limitation on Sales of Assets and Subsidiary Stock     53  
Section 4.08.
  Limitation on Restricted Payments     55  
Section 4.09.
  Limitation on Indebtedness and Preferred Stock     60  
Section 4.10.
  Limitation on Liens     63  
Section 4.11.
  Limitation on Restrictions on Distributions from Restricted Subsidiaries    
63  
Section 4.12.
  Limitation on Affiliate Transactions     65  
Section 4.13.
  Future Guarantors     67  
Section 4.14.
  [Reserved]     67  
Section 4.15.
  Business Activities     67  
Section 4.16.
  [Reserved]     68  
Section 4.17.
  Payments for Consent     68  
Section 4.18.
  Reports     68  
 
            ARTICLE 5

 
            SUCCESSORS

 
           
Section 5.01.
  Merger and Consolidation     68  
Section 5.02.
  Successor Entity Substituted     70  
 
            ARTICLE 6

 
            DEFAULTS AND REMEDIES

 
           
Section 6.01.
  Events of Default     70  
Section 6.02.
  Acceleration     72  
Section 6.03.
  Other Remedies     72  
Section 6.04.
  Waiver of Past Defaults     73  
Section 6.05.
  Control by Majority     73  
Section 6.06.
  Limitation on Suits     73  
Section 6.07.
  Rights of Holders of Notes to Receive Payment     73  
Section 6.08.
  Collection Suit by Trustee     74  
Section 6.09.
  Trustee May File Proofs of Claim     74  
Section 6.10.
  Priorities     74  
Section 6.11.
  Undertaking for Costs     74  
Section 6.12.
  Restoration of Rights and Remedies     75  
Section 6.13.
  Rights and Remedies Cumulative     75  
 
            ARTICLE 7

 
            TRUSTEE

 
           
Section 7.01.
  Duties of Trustee     75  
Section 7.02.
  Rights of Trustee     76  
Section 7.03.
  Individual Rights of Trustee     78  
Section 7.04.
  Trustee’s Disclaimer     78  
Section 7.05.
  Notice of Defaults     78  
Section 7.06.
  Reports by Trustee to Holders of the Notes     78  
Section 7.07.
  Compensation and Indemnity     78  
Section 7.08.
  Replacement of Trustee     79  
Section 7.09.
  Successor Trustee by Merger, Etc.     80  

 -ii-



--------------------------------------------------------------------------------



 



                      Page
Section 7.10.
  Eligibility; Disqualification     80  
Section 7.11.
  Preferential Collection of Claims Against Issuers     80  
 
            ARTICLE 8

 
            LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 
           
Section 8.01.
  Option to Effect Legal Defeasance or Covenant Defeasance     80  
Section 8.02.
  Legal Defeasance and Discharge     81  
Section 8.03.
  Covenant Defeasance     81  
Section 8.04.
  Conditions to Legal Defeasance or Covenant Defeasance     81  
Section 8.05.
  Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions     82  
Section 8.06.
  [Reserved]     83  
Section 8.07.
  Reinstatement     83  
 
            ARTICLE 9

 
            AMENDMENT, SUPPLEMENT AND WAIVER

 
           
Section 9.01.
  Without Consent of Holders of Notes     83  
Section 9.02.
  With Consent of Holders of Notes     84  
Section 9.03.
  Compliance with Trust Indenture Act     85  
Section 9.04.
  Revocation and Effect of Consents     85  
Section 9.05.
  Notation or Exchange of Notes     86  
Section 9.06.
  Trustee to Sign Amendments, Etc.     86  
Section 9.07.
  Effect of Supplemental Indentures     86  
 
            ARTICLE 10

 
            GUARANTEES

 
           
Section 10.01.
  Guarantees     86  
Section 10.02.
  Limitation of Guarantor’s Liability     88  
Section 10.03.
  Execution and Delivery of Guarantees     88  
Section 10.04.
  Benefits Acknowledged     88  
Section 10.05.
  Releases     88  
Section 10.06.
  “Trustee” to Include Paying Agent     89  
 
            ARTICLE 11

 
            SATISFACTION AND DISCHARGE

 
           
Section 11.01.
  Satisfaction and Discharge     89  
Section 11.02.
  Application of Trust     90  
Section 11.03.
  Repayment of the Issuers     90  
Section 11.04.
  Reinstatement     90  
 
            ARTICLE 12

 
            MISCELLANEOUS

 
           
Section 12.01.
  Trust Indenture Act Controls     91  

 -iii-



--------------------------------------------------------------------------------



 



                      Page
Section 12.02.
  Notices     91  
Section 12.03.
  Communication by Holders of Notes with Other Holders of Notes     92  
Section 12.04.
  Certificate and Opinion as to Conditions Precedent     92  
Section 12.05.
  Statements Required in Certificate or Opinion     93  
Section 12.06.
  Rules by Trustee and Agents     93  
Section 12.07.
  No Personal Liability of Directors, Officers, Employees and Stockholders   93
Section 12.08.
  Governing Law     93  
Section 12.09.
  No Adverse Interpretation of Other Agreements     93  
Section 12.10.
  Successors     93  
Section 12.11.
  Severability     94  
Section 12.12.
  Counterpart Originals     94  
Section 12.13.
  Table of Contents, Headings, Etc.     94  
Section 12.14.
  [Reserved]     94  
Section 12.15.
  Qualification of Indenture     94  

SCHEDULES, EXHIBITS AND ANNEXES

         
SCHEDULE A
  Schedule of Subsidiary Guarantors    
 
       
EXHIBIT A
  Form of Note   A-1
 
       
EXHIBIT B
  Form of Certificate of Transfer   B-1
 
       
EXHIBIT C
  Form of Certificate of Exchange   C-1
 
       
ANNEX I
  Form of Supplemental Indenture   I-1

 -iv-



--------------------------------------------------------------------------------



 



     THIS INDENTURE dated as of January 23, 2008 is among Atlas Energy Operating
Company, LLC, a Delaware limited liability company (the “Company”), Atlas Energy
Finance Corp., a Delaware corporation (“Finance Co” and, collectively with the
Company, the “Issuers”), Atlas Energy Resources, LLC (“Holdings”), the
Subsidiary Guarantors (as defined herein) listed on Schedule A hereto, and U.S.
Bank National Association, a national banking association, as trustee (the
“Trustee”).
     The Issuers, Holdings, the Subsidiary Guarantors, and the Trustee agree as
follows for the benefit of each other and for the equal and ratable benefit of
the Holders of the 10 3/4% Senior Notes due 2018 (the “Notes”):
ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.01. Definitions.
     “144A Global Note” means the Global Note in the form of Exhibit A hereto
bearing the Global Note Legend and the Private Placement Legend and that has the
“Schedule of Exchange of Interests in the Global Note” attached thereto and
deposited with and registered in the name of the Depositary or its nominee that
will be issued in a denomination equal to the outstanding principal amount of
the Notes sold in reliance on Rule 144A, subject to adjustment as provided in
Section 2.06 hereof.
     “Acquired Indebtedness” means Indebtedness (i) of a Person or any of its
Subsidiaries existing at the time such Person becomes or is merged with and into
a Restricted Subsidiary or (ii) assumed in connection with the acquisition of
assets from such Person, in each case whether or not Incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary or such acquisition. Acquired Indebtedness shall be deemed
to have been Incurred, with respect to clause (i) of the preceding sentence, on
the date such Person becomes or is merged with and into a Restricted Subsidiary
and, with respect to clause (ii) of the preceding sentence, on the date of
consummation of such acquisition of assets.
     “Additional Assets” means:
     (1) any properties or assets to be used by Holdings or a Restricted
Subsidiary in the Energy Business;
     (2) capital expenditures by Holdings or a Restricted Subsidiary in the
Energy Business;
     (3) the Capital Stock of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by Holdings or a Restricted
Subsidiary; or
     (4) Capital Stock constituting a minority interest in any Person that at
such time is a Restricted Subsidiary;
provided, however, that, in the case of clauses (3) and (4), such Restricted
Subsidiary is primarily engaged in the Energy Business.
     “Additional Interest” means all additional interest then owing pursuant to
a Registration Rights Agreement. Unless the context indicates otherwise, all
references to “interest” in this Indenture or the Notes shall be deemed to
include any Additional Interest.
     “Adjusted Consolidated Net Tangible Assets” of a Person means (without
duplication), as of the date of determination, the remainder of:

 



--------------------------------------------------------------------------------



 



     (a) the sum of:
     (i) discounted future net revenues from proved oil and gas reserves of such
Person and its Restricted Subsidiaries calculated in accordance with SEC
guidelines before any state or federal income taxes, as estimated by Holdings in
a reserve report prepared as of the end of Holdings’ most recently completed
fiscal year for which audited financial statements are available, as increased
by, as of the date of determination, the estimated discounted future net
revenues from
     (A) estimated proved oil and gas reserves acquired since such year end,
which reserves were not reflected in such year end reserve report, and
     (B) estimated oil and gas reserves attributable to extensions, discoveries
and other additions and upward revisions of estimates of proved oil and gas
reserves since such year end due to exploration, development or exploitation,
production or other activities, which would, in accordance with standard
industry practice, cause such revisions,
in the case of clauses (A) and (B) calculated in accordance with SEC guidelines
(utilizing the prices for the fiscal quarter ending prior to the date of
determination),
and decreased by, as of the date of determination, the estimated discounted
future net revenues from
     (C) estimated proved oil and gas reserves produced or disposed of since
such year end, and
     (D) estimated oil and gas reserves attributable to downward revisions of
estimates of proved oil and gas reserves since such year end due to changes in
geological conditions or other factors which would, in accordance with standard
industry practice, cause such revisions, in each case calculated on a pre-tax
basis and substantially in accordance with SEC guidelines,
in the case of clauses (C) and (D) utilizing the prices for the fiscal quarter
ending prior to the date of determination, provided, however, that in the case
of each of the determinations made pursuant to clauses (A) through (D), such
increases and decreases shall be as estimated by the Company’s petroleum
engineers;
     (ii) the capitalized costs that are attributable to oil and gas properties
of such Person and its Restricted Subsidiaries to which no proved oil and gas
reserves are attributable, based on such Person’s books and records as of a date
no earlier than the date of such Person’s latest available annual or quarterly
financial statements;
     (iii) the Net Working Capital of such Person on a date no earlier than the
date of such Person’s latest annual or quarterly financial statements; and
     (iv) the greater of
     (A) the net book value of other tangible assets of such Person and its
Restricted Subsidiaries, as of a date no earlier than the date of such Person’s
latest annual or quarterly financial statement, and
     (B) the appraised value, as estimated by independent appraisers, of other
tangible assets of such Person and its Restricted Subsidiaries, as of a date no
earlier than the date of such Person’s latest audited financial statements;
provided that, if no such appraisal has been performed, the Company shall not be
required to obtain such an appraisal and only clause (iv)(A) of this definition
shall apply;

-2-



--------------------------------------------------------------------------------



 



minus
     (b) the sum of:
     (i) Minority Interests;
     (ii) any net gas balancing liabilities of such Person and its Restricted
Subsidiaries reflected in such Person’s latest audited balance sheet;
     (iii) to the extent included in (a)(i) above, the discounted future net
revenues, calculated in accordance with SEC guidelines (utilizing the prices
utilized in such Person’s year end reserve report), attributable to reserves
which are required to be delivered to third parties to fully satisfy the
obligations of Holdings and the Restricted Subsidiaries with respect to
Volumetric Production Payments (determined, if applicable, using the schedules
specified with respect thereto); and
     (iv) the discounted future net revenues, calculated in accordance with SEC
guidelines, attributable to reserves subject to Dollar-Denominated Production
Payments which, based on the estimates of production and price assumptions
included in determining the discounted future net revenues specified in (a)(i)
above, would be necessary to fully satisfy the payment obligations of such
Person and its Subsidiaries with respect to Dollar-Denominated Production
Payments (determined, if applicable, using the schedules specified with respect
thereto).
     If Holdings changes its method of accounting from the successful efforts
method of accounting to the full cost or a similar method, “Adjusted
Consolidated Net Tangible Assets” will continue to be calculated as if Holdings
were still using the successful efforts method of accounting.
     “Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
     “Agent” means any Registrar or Paying Agent.
     “Applicable Premium” means, with respect to any Note on any applicable
redemption date, the greater of:
     (1) 1.0% of the principal amount of such Note; and
     (2) the excess, if any, of:
     (a) the present value at such redemption date of (i) the redemption price
of such Note at February 1, 2013 (such redemption price being set forth in the
table appearing in Section 3.07) plus (ii) all required interest payments
(excluding accrued and unpaid interest to such redemption date) due on such Note
through February 1, 2013, computed using a discount rate equal to the Treasury
Rate as of such redemption date plus 50 basis points; over
     (b) the principal amount of such Note.
     “Applicable Procedures” means, with respect to any transfer or exchange of
or for beneficial interests in any Global Note, the rules and procedures of the
Depositary or any Participant or Indirect Participant therein that apply to such
transfer or exchange.

-3-



--------------------------------------------------------------------------------



 



     “Asset Disposition” means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of the Energy Business),
transfer, issuance or other disposition, or a series of related sales, leases,
transfers, issuances or dispositions that are part of a common plan, of
(A) shares of Capital Stock of a Restricted Subsidiary (other than Preferred
Stock of Restricted Subsidiaries issued in compliance with Section 4.09 and
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than Holdings or a Restricted Subsidiary), (B) all or
substantially all the assets of any division or line of business of Holdings or
any Restricted Subsidiary, or (C) any other assets of Holdings or any Restricted
Subsidiary outside of the ordinary course of business of Holdings or such
Restricted Subsidiary (each referred to for the purposes of this definition as a
“disposition”), in each case by Holdings or any of the Restricted Subsidiaries,
including any disposition by means of a merger, consolidation or similar
transaction.
     Notwithstanding the preceding, the following items shall not be deemed to
be Asset Dispositions:
     (1) a disposition by a Restricted Subsidiary to Holdings or by Holdings or
a Restricted Subsidiary to a Restricted Subsidiary;
     (2) the sale of cash and Cash Equivalents in the ordinary course of
business;
     (3) a disposition of Hydrocarbons or mineral products inventory in the
ordinary course of business;
     (4) a disposition of damaged, unserviceable, obsolete or worn out equipment
or equipment that is no longer used or useful in the business of Holdings and
the Restricted Subsidiaries;
     (5) transactions in accordance with Section 5.01;
     (6) an issuance of Capital Stock by a Restricted Subsidiary to Holdings or
to a Restricted Subsidiary;
     (7) for purposes of Section 4.07 only, the making of a Permitted Investment
or a Restricted Payment (or a disposition that would constitute a Restricted
Payment but for the exclusions from the definition thereof) permitted by
Section 4.08;
     (8) an Asset Swap;
     (9) dispositions of assets with a fair market value of less than
$5.0 million;
     (10) Permitted Liens;
     (11) dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;
     (12) the licensing or sublicensing of intellectual property or other
general intangibles and licenses, leases or subleases of other property in the
ordinary course of business which do not materially interfere with the business
of Holdings and the Restricted Subsidiaries;
     (13) foreclosure on assets;
     (14) any Production Payments and Reserve Sales; provided that any such
Production Payments and Reserve Sales, other than incentive compensation
programs on terms that are reasonably customary in the Energy Business for
geologists, geophysicists and other providers of technical services to Holdings
or a Restricted Subsidiary, shall have been created, Incurred, issued, assumed
or Guaranteed in connection with the financing of, and within 60 days after the
acquisition of, the property that is subject thereto;

-4-



--------------------------------------------------------------------------------



 



     (15) a disposition of oil and natural gas properties in connection with tax
credit transactions complying with Section 29 or any successor or analogous
provisions of the Code;
     (16) surrender or waiver of contract rights, oil and gas leases, or the
settlement, release or surrender of contract, tort or other claims of any kind;
     (17) the abandonment, farmout, lease or sublease of developed or
undeveloped oil and gas properties in the ordinary course of business; and
     (18) the sale or transfer (whether or not in the ordinary course of
business) of any oil and gas property or interest therein to which no proved
reserves are attributable at the time of such sale or transfer.
     “Asset Swap” means any concurrent purchase and sale or exchange of any oil
or natural gas property or interest therein between Holdings or any of the
Restricted Subsidiaries and another Person; provided that any cash received must
be applied in accordance with Section 4.07 as if the Asset Swap were an Asset
Disposition.
     “Available Cash” means, with respect to any fiscal quarter ending prior to
February 1, 2018 and solely to the extent constituting Operating Surplus (as
defined in the Operating Agreement):
     (a) the sum of (i) all cash and Cash Equivalents of Holdings and its
Subsidiaries, treated as a single consolidated entity (or Holdings’
proportionate share of cash and Cash Equivalents in the case of Subsidiaries
that are not Wholly-Owned Subsidiaries), on hand at the end of such fiscal
quarter; and (ii) all additional cash and Cash Equivalents of Holdings and its
Subsidiaries (or Holdings’ proportionate share of cash and Cash Equivalents in
the case of Subsidiaries that are not Wholly-Owned Subsidiaries) on hand on the
date of determination of Available Cash with respect to such fiscal quarter
resulting from working capital borrowings (including borrowings under the Senior
Secured Credit Agreement) made subsequent to the end of such fiscal quarter,
less
     (b) the amount of any cash reserves established by the Board of Directors
of Holdings to (i) provide for the proper conduct of the business of Holdings
and its Subsidiaries (including reserves for Permitted Payments, future capital
expenditures including drilling and acquisitions and for anticipated future
credit needs of Holdings and its Subsidiaries), (ii) comply with applicable law
or any loan agreement, security agreement, mortgage, debt instrument or other
agreement or obligation to which Holdings or any Subsidiary is a party or by
which it is bound or its assets are subject or (iii) provide funds for
distributions pursuant to Sections 6.3(a), 6.4 and 6.5 of the Operating
Agreement with respect to any one or more of the next four fiscal quarters;
provided that disbursements made by Holdings or its Subsidiaries or cash
reserves established, increased or reduced after the end of such fiscal quarter
but on or before the date of determination of Available Cash with respect to
such fiscal quarter shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such fiscal quarter
if the Board of Directors of Holdings so determines.
     “Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.
     “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state
law for the relief of debtors.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in

-5-



--------------------------------------------------------------------------------



 



Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.
     “Board of Directors” means, as to any Person that is a corporation, the
board of directors of such Person or any duly authorized committee thereof or as
to any Person that is not a corporation, the board of managers or such other
individual or group serving a similar function.
     “Business Day” means each day that is not a Saturday, Sunday or other day
on which commercial banking institutions in New York, New York are authorized or
required by law to close.
     “Capital Stock” of any Person means any and all shares, units, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.
     “Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation will be the capitalized amount of such obligation at the time
any determination thereof is to be made as determined in accordance with GAAP,
and the Stated Maturity thereof will be the date of the last payment of rent or
any other amount due under such lease prior to the first date such lease may be
terminated without penalty.
     “Cash Equivalents” means:
     (1) securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality of the United States
(provided that the full faith and credit of the United States is pledged in
support thereof), having maturities of not more than one year from the date of
acquisition;
     (2) marketable general obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
(provided that the full faith and credit of the United States is pledged in
support thereof) and, at the time of acquisition, having a credit rating of “A”
(or the equivalent thereof) or better from either Standard & Poor’s or Moody’s;
     (3) certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances having maturities of not more
than one year from the date of acquisition thereof issued by any commercial bank
the long-term debt of which is rated at the time of acquisition thereof at least
“A2” or the equivalent thereof by Standard & Poor’s, or “P2” or the equivalent
thereof by Moody’s and having combined capital and surplus in excess of
$100.0 million;
     (4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (1), (2) and (3) entered
into with any bank meeting the qualifications specified in clause (3) above;
     (5) commercial paper rated at the time of acquisition thereof at least
“A-2” or the equivalent thereof by Standard & Poor’s or “P-2” or the equivalent
thereof by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of investments, and in any case maturing within one year after the date of
acquisition thereof; and
     (6) interests in any investment company or money market fund which invests
95% or more of its assets in instruments of the type specified in clauses
(1) through (5) above.

-6-



--------------------------------------------------------------------------------



 



     “Certificated Note” means a certificated Note registered in the name of the
Holder thereof and issued in accordance with Section 2.06 hereof, in the form of
Exhibit A hereto, except that such Note shall not bear the Global Note Legend,
shall not have the phrase identified by footnote 3 thereto and shall not have
the “Schedule of Exchanges of Interests in the Global Note” attached thereto.
     “Change of Control” means:
     (1) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) (other than, to the extent a
Parent Change of Control has not occurred, Parent or its Subsidiaries), is or
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
total voting power of the Voting Stock of Holdings (or its successor by merger,
consolidation or purchase of all or substantially all of its assets) (for the
purposes of this clause (1), such person or group shall be deemed to
Beneficially Own any Voting Stock of Holdings held by a parent entity, if such
person or group Beneficially Owns, directly or indirectly, more than 50% of the
total voting power of the Voting Stock of such parent entity); or
     (2) the first day on which a majority of the members of the Board of
Directors of Holdings are not (i) nominated by the Board of Directors or
(ii) appointed by directors so nominated; or
     (3) the sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the assets of Holdings and the Restricted
Subsidiaries taken as a whole to any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act); or
     (4) the adoption by the members of Holdings of a plan or proposal for the
liquidation or dissolution of Holdings; or
     (5) Holdings ceases to be the Beneficial Owner, directly or indirectly, of
more than 75% of the total voting power of the Voting Stock of the Company; or
     (6) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” of
related persons (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), is or becomes the Beneficial Owner, directly or indirectly, of
more than 50% of the total voting power of the Voting Stock of Atlas Energy
Management, Inc.; provided that a “Change of Control” shall not be deemed to
occur solely as a result of a transfer of the Capital Stock in Atlas Energy
Management, Inc. to a new entity in contemplation of the initial public offering
of such new entity, or as a result of any further offering of Capital Stock of
such new entity (or securities convertible into such Capital Stock) so long as
the persons or entities that are the Beneficial Owners of the Capital Stock in
Atlas Energy Management, Inc. on the Issue Date hold the general partner
interests in such new entity (or, in the case of a new entity that is not a
limited partnership, hold at least 50.1% of the Voting Stock of such new
entity).
     “Clearstream” means Clearstream Banking, Société Anonyme, and its
successors.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commodity Agreements” means, in respect of any Person, any forward
contract, commodity swap agreement, commodity option agreement or other similar
agreement or arrangement in respect of Hydrocarbons used, produced, processed or
sold by such Person that are customary in the Energy Business and designed to
protect such Person against fluctuation in Hydrocarbon prices.
     “Common Stock” means with respect to any Person, any and all shares,
interests or other participations in, and other equivalents (however designated
and whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Issue Date, and includes, without limitation, all series and
classes of such common stock.

-7-



--------------------------------------------------------------------------------



 



     “Company” means the Person named as such in the preamble of this Indenture
unless and until a successor replaces it pursuant to the applicable provisions
of this Indenture and thereafter means such successor.
     “Consolidated Coverage Ratio” means as of any date of determination, the
ratio of (x) the aggregate amount of Consolidated EBITDA of such Person for the
period of the most recent four consecutive fiscal quarters ending prior to the
date of such determination for which financial statements are in existence to
(y) Consolidated Interest Expense for such four fiscal quarters; provided;
however, that:
     (1) if Holdings or any Restricted Subsidiary:
     (a) has Incurred any Indebtedness since the beginning of such period that
remains outstanding on such date of determination or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio is an Incurrence
of Indebtedness, Consolidated EBITDA and Consolidated Interest Expense for such
period will be calculated after giving effect on a pro forma basis to such
Indebtedness and the use of proceeds thereof as if such Indebtedness had been
Incurred on the first day of such period and such proceeds had been applied as
of such date (except that in making such computation, the amount of Indebtedness
under any revolving credit facility outstanding on the date of such calculation
will be deemed to be (i) the average daily balance of such Indebtedness during
such four fiscal quarters or such shorter period for which such facility was
outstanding or (ii) if such facility was created after the end of such four
fiscal quarters, the average daily balance of such Indebtedness during the
period from the date of creation of such facility to the date of such
calculation, in each case, provided that such average daily balance shall take
into account any repayment of Indebtedness under such facility as provided in
clause (b)); or
     (b) has repaid, repurchased, defeased or otherwise discharged any
Indebtedness since the beginning of the period, including with the proceeds of
such new Indebtedness, that is no longer outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio involves a discharge of Indebtedness (in each case
other than Indebtedness Incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid and the related commitment terminated),
Consolidated EBITDA and Consolidated Interest Expense for such period will be
calculated after giving effect on a pro forma basis to such discharge of such
Indebtedness as if such discharge had occurred on the first day of such period;
     (2) if, since the beginning of such period, Holdings or any Restricted
Subsidiary will have made any Asset Disposition or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio is such an Asset
Disposition, the Consolidated EBITDA for such period will be reduced by an
amount equal to the Consolidated EBITDA (if positive) directly attributable to
the assets which are the subject of such Asset Disposition for such period or
increased by an amount equal to the Consolidated EBITDA (if negative) directly
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to the Consolidated Interest Expense
directly attributable to any Indebtedness of Holdings or any Restricted
Subsidiary repaid, repurchased, defeased or otherwise discharged with respect to
Holdings and the continuing Restricted Subsidiaries in connection with or with
the proceeds from such Asset Disposition for such period (or, if the Capital
Stock of any Restricted Subsidiary is sold, the Consolidated Interest Expense
for such period directly attributable to the Indebtedness of such Restricted
Subsidiary to the extent Holdings and the continuing Restricted Subsidiaries are
no longer liable for such Indebtedness after such sale);
     (3) if since the beginning of such period Holdings or any Restricted
Subsidiary (by merger or otherwise) will have made an Investment in any
Restricted Subsidiary (or any Person which becomes a Restricted

-8-



--------------------------------------------------------------------------------



 



Subsidiary or is merged with or into Holdings or a Restricted Subsidiary) or an
acquisition (or will have received a contribution) of assets, including any
acquisition or contribution of assets occurring in connection with a transaction
causing a calculation to be made hereunder, which constitutes all or
substantially all of a company, division, operating unit, segment, business,
group of related assets or line of business, Consolidated EBITDA and
Consolidated Interest Expense for such period will be calculated after giving
pro forma effect thereto (including the Incurrence of any Indebtedness) as if
such Investment or acquisition or contribution had occurred on the first day of
such period; and
     (4) if since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into Holdings or any
Restricted Subsidiary since the beginning of such period) made any Asset
Disposition or any Investment or acquisition of assets that would have required
an adjustment pursuant to clause (2) or (3) above if made by Holdings or a
Restricted Subsidiary during such period, Consolidated EBITDA and Consolidated
Interest Expense for such period will be calculated after giving pro forma
effect thereto as if such Asset Disposition or Investment or acquisition of
assets had occurred on the first day of such period.
     For purposes of this definition, whenever pro forma effect is to be given
to any calculation under this definition, the pro forma calculations will be
determined in good faith by a responsible financial or accounting officer of
Holdings (including pro forma expense and cost reductions; provided that
(i) such expense and cost reductions are reasonably identifiable and factually
supportable (as detailed in an Officer’s Certificate from a financial officer)
and (ii) the actions required to attain such expense and cost reductions have
been completed or are to be completed no later than 6 months after the
consummation of the transaction for which pro forma effect is being given). If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness will be calculated as if the
average rate in effect from the beginning of such period to the date of
determination had been the applicable rate for the entire period (taking into
account any Interest Rate Agreement applicable to such Indebtedness, but if the
remaining term of such Interest Rate Agreement is less than 12 months, then such
Interest Rate Agreement shall only be taken into account for that portion of the
period equal to the remaining term thereof). If any Indebtedness that is being
given pro forma effect bears an interest rate at the option of Holdings or a
Restricted Subsidiary, the interest rate shall be calculated by applying such
optional rate chosen by Holdings or such Restricted Subsidiary. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as Holdings may
designate.
     “Consolidated EBITDA” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following, without duplication
and to the extent deducted (and not added back) in calculating such Consolidated
Net Income:
     (1) Consolidated Interest Expense;
     (2) Consolidated Income Taxes of Holdings and the Restricted Subsidiaries;
     (3) consolidated depletion and depreciation expense of Holdings and the
Restricted Subsidiaries;
     (4) consolidated amortization expense or impairment charges of Holdings and
the Restricted Subsidiaries recorded in connection with the application of
Statement of Financial Accounting Standard No. 142, “Goodwill and Other
Intangibles,” and Statement of Financial Accounting Standard No. 144,
“Accounting for the Impairment or Disposal of Long Lived Assets”; and
     (5) other non-cash charges of Holdings and the Restricted Subsidiaries
(excluding any such non-cash charge to the extent it represents an accrual of or
reserve for cash charges in any future period or amortization of a prepaid cash
expense that was paid in a prior period not included in the calculation);

-9-



--------------------------------------------------------------------------------



 



if applicable for such period; and less, to the extent included in calculating
such Consolidated Net Income and in excess of any costs or expenses attributable
thereto that were deducted (and not added back) in calculating such Consolidated
Net Income, the sum of (x) the amount of deferred revenues that are amortized
during such period and are attributable to reserves that are subject to
Volumetric Production Payments, (y) amounts recorded in accordance with GAAP as
repayments of principal and interest pursuant to Dollar-Denominated Production
Payments and (z) other non-cash gains (excluding any non-cash gain to the extent
it represents the reversal of an accrual or reserve for a potential cash item
that reduced Consolidated EBITDA in any prior period).
     Notwithstanding the preceding sentence, clauses (2) through (5) relating to
amounts of a Restricted Subsidiary of a Person will be added to Consolidated Net
Income to compute Consolidated EBITDA of such Person only to the extent (and in
the same proportion) that the net income (loss) of such Restricted Subsidiary
was included in calculating the Consolidated Net Income of such Person and, to
the extent the amounts set forth in clauses (2) through (5) are in excess of
those necessary to offset a net loss of such Restricted Subsidiary or if such
Restricted Subsidiary has net income for such period included in Consolidated
Net Income, only if a corresponding amount would be permitted at the date of
determination to be dividended to Holdings by such Restricted Subsidiary without
prior approval (that has not been obtained), pursuant to the terms of its
charter and all agreements, instruments, judgments, decrees, orders, statutes,
rules and governmental regulations applicable to that Restricted Subsidiary or
its stockholders.
     “Consolidated Income Taxes” means, with respect to any Person for any
period and without duplication, (a) Permitted Payments made and (b) taxes
imposed upon such Person or other payments required to be made by such Person by
any governmental authority which taxes or other payments are calculated by
reference to the income, profits or capital of such Person or such Person and
its Restricted Subsidiaries (to the extent such income or profits were included
in computing Consolidated Net Income for such period), regardless of whether
such taxes or payments are required to be remitted to any governmental
authority.
     “Consolidated Interest Expense” means, for any period, the total
consolidated interest expense of Holdings and the Restricted Subsidiaries,
whether paid or accrued, plus, to the extent not included in such interest
expense and without duplication:
     (1) interest expense attributable to Capitalized Lease Obligations and the
interest component of any deferred payment obligations;
     (2) amortization of debt discount and debt issuance cost (provided that any
amortization of bond premium will be credited to reduce Consolidated Interest
Expense unless, pursuant to GAAP, such amortization of bond premium has
otherwise reduced Consolidated Interest Expense);
     (3) non-cash interest expense;
     (4) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;
     (5) the interest expense on Indebtedness of another Person that is
Guaranteed by Holdings or one of the Restricted Subsidiaries or secured by a
Lien on assets of Holdings or one of the Restricted Subsidiaries;
     (6) costs associated with Interest Rate Agreements (including amortization
of fees); provided, however, that if Interest Rate Agreements result in net
benefits rather than costs, such benefits shall be credited to reduce
Consolidated Interest Expense unless, pursuant to GAAP, such net benefits are
otherwise reflected in Consolidated Net Income;
     (7) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period;

-10-



--------------------------------------------------------------------------------



 



     (8) all dividends paid or payable in cash, Cash Equivalents or Indebtedness
or accrued during such period on any series of Disqualified Stock of Holdings or
on Preferred Stock of its Restricted Subsidiaries payable to a party other than
Holdings or a Wholly-Owned Subsidiary; and
     (9) the cash contributions to any employee stock ownership plan or similar
trust to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than Holdings) in connection with
Indebtedness Incurred by such plan or trust;
minus, to the extent included above, write-off of deferred financing costs (and
interest) attributable to Dollar-Denominated Production Payments.
     For the purpose of calculating the Consolidated Coverage Ratio in
connection with the Incurrence of any Indebtedness described in the final
paragraph of the definition of “Indebtedness,” the calculation of Consolidated
Interest Expense shall include all interest expense (including any amounts
described in clauses (1) through (9) above) relating to any Indebtedness of
Holdings or any Restricted Subsidiary described in the final paragraph of the
definition of “Indebtedness.”
     “Consolidated Net Income” means, for any period, the aggregate net income
(loss) of Holdings and the consolidated Subsidiaries determined in accordance
with GAAP and before any reduction in respect of Preferred Stock dividends of
such Person; provided, however, that there will not be included in such
Consolidated Net Income:
     (1) any net income (loss) of any Person (other than Holdings) if such
Person is not a Restricted Subsidiary, except that:
     (a) subject to the limitations contained in clauses (3), (4) and (5) below,
Holdings’ equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to Holdings or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (2) below); and
     (b) Holdings’ equity in a net loss of any such Person for such period will
be included in determining such Consolidated Net Income to the extent such loss
has been funded with cash from Holdings or a Restricted Subsidiary during such
period;
     (2) any net income (but not loss) of any Restricted Subsidiary if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to Holdings, except that:
     (a) subject to the limitations contained in clauses (3), (4) and (5) below,
Holdings’ equity in the net income of any such Restricted Subsidiary for such
period will be included in such Consolidated Net Income up to the aggregate
amount of cash that could have been distributed by such Restricted Subsidiary
during such period to Holdings or another Restricted Subsidiary as a dividend or
other distribution (subject, in the case of a dividend or other distribution
paid to another Restricted Subsidiary, to the limitation contained in this
clause); and
     (b) Holdings’ equity in a net loss of any such Restricted Subsidiary for
such period will be included in determining such Consolidated Net Income;
     (3) any gain (loss) realized upon the sale or other disposition of any
property, plant or equipment of Holdings or its consolidated Subsidiaries
(including pursuant to any Sale/Leaseback Transaction) which is not sold or
otherwise disposed of in the ordinary course of business and any gain
(loss) realized upon the sale or other disposition of any Capital Stock of any
Person;

-11-



--------------------------------------------------------------------------------



 



     (4) any extraordinary or nonrecurring gains or losses, together with any
related provision for taxes on such gains or losses and all related fees and
expenses;
     (5) the cumulative effect of a change in accounting principles;
     (6) any asset impairment writedowns on Oil and Gas Properties under GAAP or
SEC guidelines;
     (7) any unrealized non-cash gains or losses or charges in respect of
Hedging Obligations (including those resulting from the application of SFAS
133);
     (8) income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued); and
     (9) any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards (including stock based compensation under
SFAS 123(R); provided that the proceeds resulting from any such grant will be
excluded from Section 4.08(a)(iv)(B)(1)(ii) and the definition of “Incremental
Funds.”
     Consolidated Net Income will be reduced by the amount of Permitted Payments
paid during such period to the extent that the related taxes have not reduced
Consolidated Net Income by at least such amount.
     “Corporate Trust Office of the Trustee” shall be at the address of the
Trustee specified in Section 12.02 hereof or such other address as to which the
Trustee may give notice to the Issuers.
     “Credit Facility” means, with respect to Holdings, the Company or any
Subsidiary Guarantor, one or more debt facilities (including, without
limitation, the Senior Secured Credit Agreement), indentures or commercial paper
facilities providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit, in each case, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time
(and whether or not with the original administrative agent and lenders or
another administrative agent or agents or other lenders and whether provided
under the original Senior Secured Credit Agreement or any other credit or other
agreement or indenture).
     “Currency Agreement” means in respect of a Person any foreign exchange
contract, currency swap agreement, futures contract, option contract or other
similar agreement as to which such Person is a party or a beneficiary.
     “Default” means any event which is, or after notice or passage of time or
both would be, an Event of Default.
     “Depositary” means, with respect to the Notes issuable or issued in whole
or in part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
     “Disqualified Stock” means, with respect to any Person, any Capital Stock
of such Person which by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable at the option of the holder of
the Capital Stock) or upon the happening of any event:

-12-



--------------------------------------------------------------------------------



 



     (1) matures or is mandatorily redeemable (other than redeemable only for
Capital Stock of such Person which is not itself Disqualified Stock) pursuant to
a sinking fund obligation or otherwise;
     (2) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of Holdings or a Restricted Subsidiary); or
     (3) is redeemable at the option of the holder of the Capital Stock in whole
or in part,
in each case on or prior to the date that is 91 days after the earlier of the
date (a) of the Stated Maturity of the Notes or (b) on which there are no Notes
outstanding; provided that only the portion of Capital Stock which so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided further, that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require Holdings to repurchase such Capital Stock upon the occurrence of a
change of control or asset sale shall not constitute Disqualified Stock if the
terms of such Capital Stock (and all such securities into which it is
convertible or for which it is ratable or exchangeable) provide that
(i) Holdings may not repurchase or redeem any such Capital Stock (and all such
securities into which it is convertible or for which it is ratable or
exchangeable) pursuant to such provision prior to compliance by Holdings with
Sections 4.06 and 4.07 and (ii) such repurchase or redemption will be permitted
solely to the extent also permitted in accordance with the provisions of
Section 4.08.
     The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Indenture; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.
     “Distribution Compliance Period” means the 40-day distribution compliance
period as defined in Regulation S.
     “Dollar-Denominated Production Payments” means production payment
obligations recorded as liabilities in accordance with GAAP, together with all
undertakings and obligations in connection therewith.
     “Energy Business” means: (1) the business of acquiring, exploring,
exploiting, developing, producing, operating and disposing of interests in oil,
natural gas, liquid natural gas and other hydrocarbon and mineral properties or
products produced in association with any of the foregoing; (2) the business of
gathering, marketing, distributing, treating, processing, storing, refining,
selling and transporting of any production from such interests or properties and
products produced in association therewith and the marketing of oil, natural
gas, other hydrocarbons and minerals obtained from unrelated Persons; (3) any
other related energy business, including power generation and electrical
transmission business, directly or indirectly, from oil, natural gas and other
hydrocarbons and minerals produced substantially from properties in which
Holdings or the Restricted Subsidiaries, directly or indirectly, participates;
(4) any business relating to oil field sales and service; (5) any other energy
business that generates gross income at least 90% of which constitutes
“qualifying income” under Section 7704(d)(1)(E) of the Code; and (6) any
business or activity relating to, arising from, or necessary, appropriate or
incidental to the activities described in the foregoing clauses (1) through
(5) of this definition.
     “Equity Offering” means (i) a public offering for cash by Holdings of
Capital Stock (other than Disqualified Stock) made pursuant to a registration
statement, other than public offerings registered on Form S-4 or S-8 and (ii) a
private offering for cash by Holdings of its Capital Stock (other than
Disqualified Stock).
     “Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear
system.

-13-



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     “Exchange Notes” means the 10 3/4% Senior Notes due 2018, having terms
substantially identical to the Notes, offered to the Holders of the Notes under
an Exchange Offer Registration Statement.
     “Exchange Offer” means an offer that may be made by the Issuers pursuant to
a Registration Rights Agreement to the Holders of the Notes to exchange their
Notes for a like aggregate principal amount of the Exchange Notes registered
under the Securities Act.
     “Exchange Offer Registration Statement” means a registration statement
filed by the Issuers and the Guarantors with the SEC to register the Exchange
Notes for issuance in an Exchange Offer.
     “Finance Co” means the Person named as such in the preamble of this
Indenture under and until a successor replaces it pursuant to the applicable
provision of this Indenture and thereafter means such successor.
     “Foreign Subsidiary” means any Restricted Subsidiary that is not organized
under the laws of the United States of America or any state thereof or the
District of Columbia.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time. All ratios and computations based on
GAAP contained in this Indenture will be computed in conformity with GAAP.
     “Global Note Legend” means the legend set forth in Section 2.06(g)(ii),
which is required to be placed on all Global Notes issued under this Indenture.
     “Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, in the form of Exhibit A hereto
issued in accordance with Section 2.01, 2.06(b), 2.06(d) or 2.06(f) hereof.
     “guarantee” means to guarantee, other than by endorsement of negotiable
instruments for collection in the ordinary course of business, directly or
indirectly, in any manner, including, without limitation, by way of a pledge of
assets, or through letters of credit or reimbursement, “claw-back,” “make-well,”
or “keep-well” agreements in respect thereof, all or any part of any
Indebtedness.
     “Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:
     (1) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or
     (2) entered into for purposes of assuring in any other manner the obligee
of such Indebtedness of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part);
provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business or any obligation to
the extent it is payable only in Capital Stock of the Guarantor that is not
Disqualified Stock. The term “Guarantee” used as a verb has a corresponding
meaning.
     “Guarantee Obligations” means, with respect to each Guarantor, the
obligations of such Guarantor under Article 10.

-14-



--------------------------------------------------------------------------------



 



     “Guarantor” means Holdings and each of the Subsidiary Guarantors, and
collectively, the “Guarantors.”
     “Guarantor Subordinated Obligation” means, with respect to a Guarantor, any
Indebtedness of such Guarantor (whether outstanding on the Issue Date or
thereafter Incurred) which is expressly subordinate in right of payment to the
obligations of such Guarantor under its Guarantee pursuant to a written
agreement.
     “Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Agreement.
     “Holder” means a Person in whose name a Note is registered on the
Registrar’s books.
     “Holdings” means the Person named as such in the preamble of this Indenture
under and until a successor replaces it pursuant to the applicable provision of
this Indenture and thereafter means such successor.
     “Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.
     “Incur” means issue, create, assume, Guarantee, incur or otherwise become
directly or indirectly liable for, contingently or otherwise; provided, however,
that any Indebtedness or Capital Stock of a Person existing at the time such
Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) will be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary; and the terms
“Incurred” and “Incurrence” have meanings correlative to the foregoing.
     “Indebtedness” means, with respect to any Person on any date of
determination (without duplication, whether or not contingent):
     (1) the principal of and premium (if any) in respect of indebtedness of
such Person for borrowed money;
     (2) the principal of and premium (if any) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;
     (3) reimbursement obligations in respect of letters of credit, bankers’
acceptances and contingent obligations of such Person;
     (4) the principal component of all obligations of such Person (other than
obligations payable solely in Capital Stock that is not Disqualified Stock) to
pay the deferred and unpaid purchase price of property (except accrued expenses
and trade payables and other accrued liabilities arising in the ordinary course
of business that are not overdue by 90 days or more or are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted), which purchase price is due more than six months after the date of
placing such property in service or taking delivery and title thereto to the
extent such obligations would appear as a liabilities upon the consolidated
balance sheet of such Person in accordance with GAAP;
     (5) Capitalized Lease Obligations of such Person to the extent such
Capitalized Lease Obligations would appear as liabilities on the consolidated
balance sheet of such Person in accordance with GAAP;
     (6) the principal component or liquidation preference of all obligations of
such Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary that is not a Subsidiary
Guarantor, any Preferred Stock (but excluding, in each case, any accrued
dividends);

-15-



--------------------------------------------------------------------------------



 



     (7) the principal component of all Indebtedness of other Persons secured by
a Lien on any asset of such Person, whether or not such Indebtedness is assumed
by such Person; provided, however, that the amount of such Indebtedness will be
the lesser of (a) the fair market value of such asset at such date of
determination (as determined in the good faith by the Board of Directors) and
(b) the amount of such Indebtedness of such other Persons;
     (8) the principal component of Indebtedness of other Persons to the extent
Guaranteed by such Person; and
     (9) to the extent not otherwise included in this definition, net
obligations of such Person under Commodity Agreements, Currency Agreements and
Interest Rate Agreements (the amount of any such obligations to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such obligation that would be payable by such Person at such time);
provided, however, that any indebtedness which has been defeased in accordance
with GAAP or defeased pursuant to the deposit of cash or Cash Equivalents (in an
amount sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, shall not constitute
“Indebtedness.”
     The amount of Indebtedness of any Person at any date will be the
outstanding balance at such date of all unconditional obligations as described
above and the maximum liability, upon the occurrence of the contingency giving
rise to the obligation, of any contingent obligations at such date.
     Notwithstanding the preceding, “Indebtedness” shall not include:
     (1) Production Payments and Reserve Sales;
     (2) any obligation of a Person in respect of a farm-in agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to a maximum payment obligation, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property;
     (3) any obligations under Currency Agreements, Commodity Agreements and
Interest Rate Agreements; provided that such Agreements are entered into for
bona fide hedging purposes of Holdings or the Restricted Subsidiaries (as
determined in good faith by the Board of Directors or senior management of the
Company, whether or not accounted for as a hedge in accordance with GAAP) and,
in the case of Currency Agreements or Commodity Agreements, such Currency
Agreements or Commodity Agreements are related to business transactions of
Holdings or its Restricted Subsidiaries entered into in the ordinary course of
business and, in the case of Interest Rate Agreements, such Interest Rate
Agreements substantially correspond in terms of notional amount, duration and
interest rates, as applicable, to Indebtedness of Holdings or the Restricted
Subsidiaries Incurred without violation of this Indenture;
     (4) any obligation arising from agreements of Holdings or a Restricted
Subsidiary providing for indemnification, Guarantees, adjustment of purchase
price, holdbacks, contingency payment obligations or similar obligations (other
than Guarantees of Indebtedness), in each case, Incurred or assumed in
connection with the acquisition or disposition of any business, assets or
Capital Stock of a Restricted Subsidiary; provided that such Indebtedness is not
reflected on the face of the balance sheet of Holdings or any Restricted
Subsidiary;

-16-



--------------------------------------------------------------------------------



 



     (5) any obligation arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided, however, that such Indebtedness is extinguished within five
Business Days of Incurrence;
     (6) in-kind obligations relating to net oil or natural gas balancing
positions arising in the ordinary course of business; and
     (7) all contracts and other obligations, agreements instruments or
arrangements described in clauses (20), (21), (22), (29)(a) or (30) of the
definition of “Permitted Liens.”
     In addition, “Indebtedness” of any Person shall include Indebtedness
described in the first paragraph of this definition of “Indebtedness” that would
not appear as a liability on the balance sheet of such Person if:
     (1) such Indebtedness is the obligation of a partnership or joint venture
that is not a Restricted Subsidiary (a “Joint Venture”);
     (2) such Person or a Restricted Subsidiary of such Person is a general
partner of the Joint Venture or otherwise liable for all or a portion of the
Joint Venture’s liabilities (a “General Partner”); and
     (3) there is recourse, by contract or operation of law, with respect to the
payment of such Indebtedness to property or assets of such Person or a
Restricted Subsidiary of such Person; and then such Indebtedness shall be
included in an amount not to exceed:
     (a) the lesser of (i) the net assets of the General Partner and (ii) the
entire amount of such obligations to the extent that there is recourse, by
contract or operation of law, to the property or assets of such Person or a
Restricted Subsidiary of such Person; or
     (b) if less than the amount determined pursuant to clause (a) immediately
above, the actual amount of such Indebtedness that is recourse to such Person or
a Restricted Subsidiary of such Person, if the Indebtedness is evidenced by a
writing and is for a determinable amount.
     “Indenture” means this Indenture, as amended or supplemented from time to
time.
     “Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
     “Initial Purchasers” means J.P. Morgan Securities Inc., Wachovia Capital
Markets, LLC, Banc of America Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith, Incorporated, BNP Paribas Securities Corp., RBC Capital Markets
Corporation and Friedman, Billings, Ramsey & Co., Inc.
     “Interest Payment Date” has the meaning provided on the back of the Notes.
     “Interest Rate Agreement” means, with respect to any Person, any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.
     “Investment” means, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of any direct or
indirect advance, loan or other extensions of credit (including by way of
Guarantee or similar arrangement, but excluding any debt or extension of credit
represented by a bank deposit other than a time deposit and advances or
extensions of credit to customers in the ordinary course of business) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services

-17-



--------------------------------------------------------------------------------



 



for the account or use of others), or any purchase or acquisition of Capital
Stock, Indebtedness or other similar instruments (excluding any interest in a
crude oil or natural gas leasehold to the extent constituting a security under
applicable law) issued by, such other Person and all other items that are or
would be classified as investments on a balance sheet prepared in accordance
with GAAP; provided that none of the following will be deemed to be an
Investment:
     (1) Hedging Obligations entered into in the ordinary course of business and
in compliance with this Indenture;
     (2) endorsements of negotiable instruments and documents in the ordinary
course of business; and
     (3) an acquisition of assets, Capital Stock or other securities by Holdings
or a Subsidiary for consideration to the extent such consideration consists of
Common Stock of Holdings.
     The amount of any Investment shall not be adjusted for increases or
decreases in value, write-ups, write-downs or write-offs with respect to such
Investment.
     For purposes of the definition of “Unrestricted Subsidiary” and
Section 4.08,
     (1) “Investment” will include the portion (proportionate to Holdings’
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, Holdings will be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) Holdings’ “Investment” in such Subsidiary at the time of
such redesignation less (b) the portion (proportionate to Holdings’ equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary (as conclusively determined by the Board of Directors of Holdings in
good faith) at the time that such Subsidiary is so re-designated a Restricted
Subsidiary; and
     (2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of Holdings.
     “Investment Grade Rating” means a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s or BBB- (or the equivalent) by Standard & Poor’s or,
if Moody’s and Standard & Poor’s both cease to rate the Notes for reasons
outside the Company’s control, the equivalent ratings from any other nationally
recognized statistical ratings agency.
     “Issue Date” means January 23, 2008.
     “Issuers” means the Company and Finance Co, collectively; “Issuer” means
the Company or Finance Co.
     “Joint Venture” has the meaning provided in the definition of
“Indebtedness”.
     “Letter of Transmittal” means the letter of transmittal to be prepared by
the Issuers and sent to all Holders of the Notes for use by such Holders in
connection with an Exchange Offer.
     “Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any

-18-



--------------------------------------------------------------------------------



 



filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.
     “Management Agreement” means the Management Agreement dated as of
December 18, 2006 between Holdings and Atlas Energy Management, Inc., a Delaware
corporation.
     “Minority Interest” means the percentage interest represented by any shares
of any class of Capital Stock of a Restricted Subsidiary that are not owned by
Holdings or a Restricted Subsidiary.
     “Moody’s” means Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.
     “Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring Person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:
     (1) all legal, accounting, investment banking, title and recording tax
expenses, commissions and other fees and expenses Incurred, and all federal,
state, provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition;
     (2) all payments made on any Indebtedness which is secured by any assets
subject to such Asset Disposition, in accordance with the terms of any Lien upon
such assets, or which must by its terms, or in order to obtain a necessary
consent to such Asset Disposition, or by applicable law be repaid out of the
proceeds from such Asset Disposition;
     (3) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures or to holders of royalty or
similar interests as a result of such Asset Disposition; and
     (4) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such Asset Disposition and retained by Holdings or any
Restricted Subsidiary after such Asset Disposition.
     “Net Cash Proceeds,” with respect to any issuance or sale of Capital Stock
or any contribution to equity capital, means the cash proceeds of such issuance,
sale or contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, listing fees, discounts or commissions and brokerage,
consultant and other fees and charges actually Incurred in connection with such
issuance, sale or contribution and net of taxes paid or payable as a result of
such issuance or sale (after taking into account any available tax credit or
deductions and any tax sharing arrangements).
     “Net Working Capital” means (a) all current assets of Holdings and the
Restricted Subsidiaries except current assets from commodity price risk
management activities arising in the ordinary course of the Energy Business,
less (b) all current liabilities of Holdings and the Restricted Subsidiaries,
except current liabilities included in Indebtedness and any current liabilities
from commodity price risk management activities arising in the ordinary course
of the Energy Business, in each case as set forth in the consolidated financial
statements of Holdings prepared in accordance with GAAP.

-19-



--------------------------------------------------------------------------------



 



     “Non-Recourse Debt” means Indebtedness of a Person:
     (1) as to which neither Holdings nor any Restricted Subsidiary (a) provides
any Guarantee or credit support of any kind (including any undertaking,
guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor or
otherwise);
     (2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of Holdings or any Restricted Subsidiary to declare a default under
such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity; and
     (3) the explicit terms of which provide there is no recourse against any of
the assets of Holdings or its Restricted Subsidiaries.
     “Non-U.S. Person” means a person who is not a U.S. Person.
     “Note Custodian” means the Trustee, as custodian with respect to the Notes
in global form, or any successor entity thereto.
     “Notes” has the meaning assigned to it in the preamble to this Indenture.
     “Obligations” means any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and bankers’ acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.
     “Offering” means the offering of the Notes by the Issuers pursuant to the
Offering Memorandum.
     “Offering Memorandum” means the offering memorandum of the Issuers dated
January 17, 2008 relating to the Offering.
     “Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Operating Officer, the Chief Financial Officer, any Vice
President, the Treasurer or the Secretary of Holdings. “Officer” of the Company
or of any Guarantor has a correlative meaning.
     “Officer’s Certificate” means a certificate signed by an Officer of the
Company.
     “Operating Agreement” means the Amended and Restated Operating Agreement of
Holdings dated December 18, 2006 as in effect on the date hereof.
     “Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Issuers or the Trustee.
     “Parent” means Atlas America, Inc.
     “Parent Change of Control” means:
     (1) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), is or becomes the Beneficial
Owner, directly or indirectly, of more than 50%

-20-



--------------------------------------------------------------------------------



 



of the total voting power of the Voting Stock of Parent (or its successor by
merger, consolidation or purchase of all or substantially all of its assets)
(for the purposes of this clause (1), such person or group shall be deemed to
Beneficially Own any Voting Stock of Parent held by a parent entity, if such
person or group Beneficially Owns, directly or indirectly, more than 50% of the
total voting power of the Voting Stock of such parent entity); or
     (2) the first day on which a majority of the members of the Board of
Directors of Parent are not (i) nominated by the Board of Directors or
(ii) appointed by directors so nominated; or
     (3) the sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the assets of Parent and its Subsidiaries taken
as a whole to any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act); or
     (4) the adoption by the members of Parent of a plan or proposal for the
liquidation or dissolution of Parent.
     “Pari Passu Indebtedness” means Indebtedness that ranks equally in right of
payment to the Notes.
     “Participant” means, with respect to the Depositary, Euroclear or
Clearstream, a Person who has an account with the Depositary, Euroclear or
Clearstream, respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).
     “Participating Broker-Dealer” has the meaning set forth in the Registration
Rights Agreement relating to the Notes issued on the Issue Date.
     “Permitted Business Investment” means any Investment made in the ordinary
course of, and of a nature that is or shall have become customary in, the Energy
Business including investments or expenditures for actively exploiting,
exploring for, acquiring, developing, producing, processing, gathering,
marketing or transporting oil, natural gas or other hydrocarbons and minerals
through agreements, transactions, interests or arrangements which permit one to
share risks or costs, comply with regulatory requirements regarding local
ownership or satisfy other objectives customarily achieved through the conduct
of the Energy Business jointly with third parties, including:
     (1) ownership interests in oil, natural gas, other hydrocarbons and
minerals properties, liquid natural gas facilities, processing facilities,
gathering systems, pipelines, storage facilities or related systems or ancillary
real property interests;
     (2) Investments in the form of or pursuant to operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-in
agreements, farm-out agreements, contracts for the sale, transportation or
exchange of oil, natural gas, other hydrocarbons and minerals, production
sharing agreements, participation agreements, development agreements, area of
mutual interest agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts, joint venture agreements, partnership
agreements (whether general or limited), subscription agreements, stock purchase
agreements, stockholder agreements and other similar agreements (including for
limited liability companies) with third parties (including Unrestricted
Subsidiaries); and
     (3) direct or indirect ownership interests in drilling rigs and related
equipment, including, without limitation, transportation equipment.

-21-



--------------------------------------------------------------------------------



 



     “Permitted Investment” means an Investment by Holdings or any Restricted
Subsidiary in:
     (1) Holdings, a Restricted Subsidiary or a Person which will, upon the
making of such Investment, become a Restricted Subsidiary; provided, however,
that the primary business of such Restricted Subsidiary is the Energy Business;
     (2) another Person whose primary business is the Energy Business if as a
result of such Investment such other Person becomes a Restricted Subsidiary or
is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, Holdings or a Restricted Subsidiary and, in
each case, any Investment held by such Person; provided that such Investment was
not acquired by such Person in contemplation of such acquisition, merger,
consolidation or transfer;
     (3) cash and Cash Equivalents;
     (4) receivables owing to Holdings or any Restricted Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as Holdings or any such Restricted
Subsidiary deems reasonable under the circumstances;
     (5) payroll, commission, travel, relocation and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business;
     (6) loans or advances to employees made in the ordinary course of business
consistent with past practices of Holdings or such Restricted Subsidiary;
     (7) Capital Stock, obligations or securities received in settlement of
debts created in the ordinary course of business and owing to Holdings or any
Restricted Subsidiary or in satisfaction of judgments;
     (8) Investments made as a result of the receipt of non-cash consideration
from an Asset Disposition that was made pursuant to and in compliance with
Section 4.07;
     (9) Investments in existence on the Issue Date;
     (10) Commodity Agreements, Currency Agreements, Interest Rate Agreements
and related Hedging Obligations, which transactions or obligations are Incurred
in compliance with Section 4.09;
     (11) Guarantees issued in accordance with Section 4.09;
     (12) any Asset Swap or acquisition of Additional Assets made in accordance
with Section 4.07;
     (13) Permitted Business Investments;
     (14) any Person where such Investment was acquired by Holdings or any of
the Restricted Subsidiaries (a) in exchange for any other Investment or accounts
receivable held by Holdings or any such Restricted Subsidiary in connection with
or as a result of a bankruptcy, workout, reorganization or recapitalization of
the issuer of such other Investment or accounts receivable or (b) as a result of
a foreclosure by Holdings or any of the Restricted Subsidiaries with respect to
any secured Investment or other transfer of title with respect to any secured
Investment in default;

-22-



--------------------------------------------------------------------------------



 



     (15) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by Holdings or any Restricted Subsidiary;
     (16) Guarantees of performance or other obligations (other than
Indebtedness) arising in the ordinary course in the Energy Business, including
obligations under oil and natural gas exploration, development, joint operating,
and related agreements and licenses or concessions related to the Energy
Business;
     (17) acquisitions of assets, equity interests or other securities by
Holdings for consideration consisting of Common Stock of Holdings;
     (18) Investments in the Notes; and
     (19) Investments by Holdings or any of the Restricted Subsidiaries,
together with all other Investments pursuant to this clause (19), in an
aggregate amount outstanding at the time of such Investment not to exceed the
greater of (a) $40.0 million and (b) 3.0% of Adjusted Consolidated Net Tangible
Assets determined as of the date of such Investment, in each case outstanding at
any one time (with the fair market value of such Investment being measured at
the time such Investment is made and without giving effect to subsequent changes
in value).
     “Permitted Liens” means, with respect to any Person:
     (1) Liens securing Indebtedness and other obligations under, and related
Hedging Obligations and Liens on assets of Restricted Subsidiaries securing
Guarantees of Indebtedness and other obligations of Holdings under, any Credit
Facility permitted to be Incurred under this Indenture under Section 4.09(b)(1);
     (2) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws, social security or old age pension laws or similar
legislation, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits (which may be secured by a Lien) to secure public or
statutory obligations of such Person including letters of credit and bank
guarantees required or requested by the United States, any State thereof or any
foreign government or any subdivision, department, agency, organization or
instrumentality of any of the foregoing in connection with any contract or
statute (including lessee or operator obligations under statutes, governmental
regulations, contracts or instruments related to the ownership, exploration and
production of oil, natural gas, other hydrocarbons and minerals on State,
Federal or foreign lands or waters), or deposits of cash or United States
government bonds to secure indemnity performance, surety or appeal bonds or
other similar bonds to which such Person is a party, or deposits as security for
contested taxes or import or customs duties or for the payment of rent, in each
case Incurred in the ordinary course of business;
     (3) statutory and contractual Liens of landlords and Liens imposed by law,
including operators’, vendors’, suppliers’, workers’, construction, carriers’,
warehousemen’s, mechanics’, materialmen’s and repairmen’s Liens, in each case
for sums not yet due or being contested in good faith by appropriate proceedings
if a reserve or other appropriate provisions, if any, as shall be required by
GAAP shall have been made in respect thereof;
     (4) Liens for taxes, assessments or other governmental charges or claims
not yet subject to penalties for non-payment or which are being contested in
good faith by appropriate proceedings; provided that appropriate reserves, if
any, required pursuant to GAAP have been made in respect thereof;

-23-



--------------------------------------------------------------------------------



 



     (5) Liens in favor of issuers of surety or performance bonds or letters of
credit or bankers’ acceptances issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;
     (6) survey exceptions, encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights of way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning, building codes or other restrictions (including, without limitation,
minor defects or irregularities in title and similar encumbrances) as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially adversely affect the value of the assets of such Person and its
Restricted Subsidiaries, taken as a whole, or materially impair their use in the
operation of the business of such Person;
     (7) Liens securing Hedging Obligations;
     (8) leases, licenses, subleases and sublicenses of assets (including,
without limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of Holdings or
any of the Restricted Subsidiaries;
     (9) prejudgment Liens and judgment Liens not giving rise to an Event of
Default so long as any appropriate legal proceedings which may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;
     (10) Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capitalized Lease Obligations, purchase money obligations
or other payments Incurred to finance the acquisition, lease, improvement or
construction of or repairs or additions to, assets or property acquired or
constructed in the ordinary course of business; provided that:
     (a) the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Indenture and does not exceed the
cost of the assets or property so acquired or constructed; and
     (b) such Liens are created within 180 days of the later of the acquisition,
lease, completion of improvements, construction, repairs or additions or
commencement of full operation of the assets or property subject to such Lien
and do not encumber any other assets or property of Holdings or any Restricted
Subsidiary other than such assets or property and assets affixed or appurtenant
thereto;
     (11) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depositary
institution; provided that:
     (a) such deposit account is not a dedicated cash collateral account and is
not subject to restrictions against access by Holdings in excess of those set
forth by regulations promulgated by the Federal Reserve Board; and
     (b) such deposit account is not intended by Holdings or any Restricted
Subsidiary to provide collateral to the depository institution;
     (12) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by Holdings and the Restricted
Subsidiaries in the ordinary course of business;
     (13) Liens existing on the Issue Date;

-24-



--------------------------------------------------------------------------------



 



     (14) Liens on property or shares of Capital Stock of a Person at the time
such Person becomes a Subsidiary; provided, however, that such Liens are not
created, Incurred or assumed in connection with, or in contemplation of, such
other Person becoming a Subsidiary; provided further, however, that any such
Lien may not extend to any other property owned by Holdings or any Restricted
Subsidiary (other than assets or property affixed or appurtenant thereto);
     (15) Liens on property at the time Holdings or any of the Subsidiaries
acquired the property, including any acquisition by means of a merger or
consolidation with or into Holdings or any of the Subsidiaries; provided,
however, that such Liens are not created, Incurred or assumed in connection
with, or in contemplation of, such acquisition; provided further, however, that
such Liens may not extend to any other property owned by Holdings or any
Restricted Subsidiary (other than assets or property affixed or appurtenant
thereto);
     (16) Liens securing Indebtedness or other obligations of a Subsidiary owing
to Holdings, the Company or a Wholly-Owned Subsidiary;
     (17) Liens securing the Notes, Guarantees and other obligations under this
Indenture;
     (18) Liens securing Refinancing Indebtedness Incurred to refinance
Indebtedness that was previously so secured, provided that any such Lien is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the Indebtedness being refinanced or is in respect of property or
assets that is the security for a Permitted Lien hereunder;
     (19) any interest or title of a lessor under any Capitalized Lease
Obligation or operating lease;
     (20) Liens in respect of Production Payments and Reserve Sales, which Liens
shall be limited to the property that is the subject of such Production Payments
and Reserve Sales;
     (21) Liens arising under farm-out agreements, farm-in agreements, oil and
gas leases, division orders, marketing agreements, processing agreements,
development agreements, contracts for the sale, purchase, exchange,
transportation, gathering or processing of Hydrocarbons, unitizations and
pooling designations, declarations, orders and agreements, development
agreements, joint venture agreements, partnership agreements, operating
agreements, royalties, working interests, net profits interests, joint interest
billing arrangements, participation agreements, production sales contracts, area
of mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
which are customary in the Energy Business;
     (22) Liens on pipelines or pipeline facilities that arise by operation of
law;
     (23) Liens securing Indebtedness (other than Subordinated Obligations and
Guarantor Subordinated Obligations) in an aggregate principal amount outstanding
at any one time, added together with all other Indebtedness secured by Liens
Incurred pursuant to this clause (23), not to exceed the greater of (a)
$15.0 million and (b) 1.0% of Adjusted Consolidated Net Tangible Assets
determined as of the date of such incurrence;
     (24) Liens in favor of the Issuers or any Guarantor;
     (25) deposits made in the ordinary course of business to secure liability
to insurance carriers;
     (26) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

-25-



--------------------------------------------------------------------------------



 



     (27) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 4.09; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
     (28) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
     (29) any (a) interest or title of a lessor or sublessor under any lease,
liens reserved in oil, gas or other Hydrocarbons, minerals, leases for bonus,
royalty or rental payments and for compliance with the terms of such leases;
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to (including, without limitation, ground leases or
other prior leases of the demised premises, mortgages, mechanics’ liens, tax
liens, and easements); or (c) subordination of the interest of the lessee or
sublessee under such lease to any restrictions or encumbrance referred to in the
preceding clause (b);
     (30) Liens (other than Liens securing Indebtedness) on, or related to,
assets to secure all or part of the costs incurred in the ordinary course of the
Energy Business for the exploration, drilling, development, production,
processing, transportation, marketing, storage or operation thereof;
     (31) Liens upon specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
     (32) Liens arising under this Indenture in favor of the Trustee for its own
benefit and similar Liens in favor of other trustees, agents and representatives
arising under instruments governing Indebtedness permitted to be incurred under
this Indenture, provided, however, that such Liens are solely for the benefit of
the trustees, agents or representatives in their capacities as such and not for
the benefit of the holders of such Indebtedness;
     (33) Liens arising from the deposit of funds or securities in trust for the
purpose of decreasing or defeasing Indebtedness so long as such deposit of funds
or securities and such decreasing or defeasing of Indebtedness are permitted
under Section 4.08; and
     (34) Liens in favor of collecting or payor banks having a right of setoff,
revocation, or charge back with respect to money or instruments of Holdings or
any Subsidiary of Holdings on deposit with or in possession of such bank.
     In each case set forth above, notwithstanding any stated limitation on the
assets that may be subject to such Lien, a Permitted Lien on a specified asset
or group or type of assets may include Liens on all improvements, additions and
accessions thereto and all products and proceeds thereof (including dividends,
distributions and increases in respect thereof).
     “Permitted Payments” means, so long as Holdings is an entity taxable as a
partnership or a disregarded entity for federal income tax purposes,
distributions to the direct or indirect owners or members of Holdings in
amounts, with respect to any period, not to exceed the Tax Amount for each such
Person for such period; provided that such distributions shall not exceed the
excess of income taxes (computed as if Holdings and Holdings’ Subsidiaries were
a single entity) over income taxes payable directly by Holdings or Holdings’
Subsidiaries.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

-26-



--------------------------------------------------------------------------------



 



     “Preferred Stock,” as applied to the Capital Stock of any corporation,
means Capital Stock of any class or classes (however designated) which is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.
     “Private Placement Legend” means the legend set forth in Section 2.06(g)(i)
to be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.
     “Production Payments and Reserve Sales” means the grant or transfer by
Holdings or a Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, production payment (whether volumetric or dollar
denominated), partnership or other interest in oil and gas properties, reserves
or the right to receive all or a portion of the production or the proceeds from
the sale of production attributable to such properties where the holder of such
interest has recourse solely to such production or proceeds of production,
subject to the obligation of the grantor or transferor to operate and maintain,
or cause the subject interests to be operated and maintained, in a reasonably
prudent manner or other customary standard or subject to the obligation of the
grantor or transferor to indemnify for environmental, title or other matters
customary in the Energy Business, including any such grants or transfers
pursuant to incentive compensation programs on terms that are reasonably
customary in the Energy Business for geologists, geophysicists or other
providers of technical services to Holdings or a Restricted Subsidiary.
     “QIB” means a “qualified institutional buyer” as defined in Rule 144A.
     “Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay, extend, prepay, redeem or retire
(including pursuant to any defeasance or discharge mechanism) (collectively,
“refinance,” “refinances” and “refinanced” shall have correlative meanings) any
Indebtedness (including Indebtedness of Holdings that refinances Indebtedness of
any Restricted Subsidiary and Indebtedness of any Restricted Subsidiary that
refinances Indebtedness of another Restricted Subsidiary, but excluding
Indebtedness of a Subsidiary that is not a Restricted Subsidiary that refinances
Indebtedness of Holdings or a Restricted Subsidiary), including Indebtedness
that refinances Refinancing Indebtedness; provided, however, that:
     (1) (a) if the Stated Maturity of the Indebtedness being refinanced is
earlier than the Stated Maturity of the Notes, the Refinancing Indebtedness has
a Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced or (b) if the Stated Maturity of the Indebtedness being refinanced is
later than the Stated Maturity of the Notes, the Refinancing Indebtedness has a
Stated Maturity at least 91 days later than the Stated Maturity of the Notes;
     (2) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being refinanced;
     (3) such Refinancing Indebtedness is Incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced (plus, without duplication, any
additional Indebtedness Incurred to pay interest, premiums or defeasance costs
required by the instruments governing such existing Indebtedness and fees and
expenses Incurred in connection therewith); and
     (4) if the Indebtedness being refinanced is subordinated in right of
payment to the Notes or the Guarantee, such Refinancing Indebtedness is
subordinated in right of payment to the Notes or the Guarantee on terms at least
as favorable to the holders as those contained in the documentation governing
the Indebtedness being refinanced.
     “Registration Rights Agreement” means that certain registration rights
agreement dated as of the date of this Indenture by and among the Issuers, the
Guarantors and the initial purchasers set forth therein.

-27-



--------------------------------------------------------------------------------



 



     “Regulation S” means Regulation S promulgated by the SEC under the
Securities Act.
     “Regulation S Global Note” means a Global Note in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and that
has the “Schedule of Exchange of Interests in the Global Note” attached thereto
and deposited with or on behalf of and registered in the name of the Depositary
or its nominee, issued in a denomination equal to the outstanding principal
amount of the Notes initially sold in reliance on Rule 903 of Regulation S,
subject to adjustment as provided in Section 2.06 hereof.
     “Responsible Officer,” when used with respect to the Trustee, means the
officer in the Corporate Trust Department of the Trustee having direct
responsibility for administration of this Indenture.
     “Restricted Certificated Note” means a Certificated Note bearing the
Private Placement Legend.
     “Restricted Global Note” means a Global Note bearing the Private Placement
Legend and that bears the Global Note Legend and that has the “Schedule of
Exchanges of Interests in the Global Note” attached thereto.
     “Restricted Investment” means any Investment other than a Permitted
Investment.
     “Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.
     “Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
     “Rule 144A” means Rule 144A promulgated by the SEC under the Securities
Act.
     “Rule 903” means Rule 903 of Regulation S promulgated by the SEC under the
Securities Act.
     “Rule 904” means Rule 904 of Regulation S promulgated by the SEC under the
Securities Act.
     “Sale/Leaseback Transaction” means an arrangement relating to property now
owned or hereafter acquired whereby Holdings or a Restricted Subsidiary
transfers such property to a Person and Holdings or a Restricted Subsidiary
leases it from such Person.
     “SEC” means the United States Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Senior Secured Credit Agreement” means the Credit Agreement dated as of
June 29, 2007 among Holdings, as Parent Guarantor, the Company, as Borrower,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the lenders parties
thereto from time to time, including any guarantees, collateral documents,
instruments and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements, refundings or
refinancings thereof and any indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount borrowable thereunder or alters
the maturity thereof (provided that such increase in borrowings is permitted
under Section 4.09).
     “Shelf Registration Statement” means a shelf registration statement filed
with the SEC by the Issuers and the Guarantors in accordance with the applicable
Registration Rights Agreement to register resales of the Notes or the Exchange
Notes.
     “Significant Subsidiary” means any Restricted Subsidiary (other than an
Issuer) that would be a “Significant Subsidiary” of Holdings within the meaning
of Rule 1-02 under Regulation S-X promulgated by the SEC, as in effect on the
Issue Date.

-28-



--------------------------------------------------------------------------------



 



     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., or any successor to the rating agency business
thereof.
     “Stated Maturity” means, with respect to any security, the date specified
in such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.
     “Subordinated Obligation” means any Indebtedness of an Issuer (whether
outstanding on the Issue Date or thereafter Incurred) that is subordinate or
junior in right of payment to the Notes pursuant to a written agreement.
     “Subsidiary” of any Person means:
     (1) any corporation, association or other business entity (other than an
entity referred to in clause (2) below) of which more than 50% of the total
Voting Stock is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and
     (2) any partnership (whether general or limited), limited liability company
or joint venture (a) the sole general partner or the managing general partner or
managing member of which is such Person or a Subsidiary of such Person, or
(b) if there are more than a single general partner or member, either (i) the
only general partners or managing members of which are such Person and/or one or
more Subsidiaries of such Person (or any combination thereof) or (ii) such
Person owns or controls, directly or indirectly, a majority of the outstanding
general partner interests, member interests or other Voting Stock of such
partnership, limited liability company or joint venture, respectively.
     “Subsidiary Guarantee” means, individually, any Guarantee of payment of the
Notes and exchange notes issued in a registered exchange offer pursuant to the
Registration Rights Agreement by a Subsidiary Guarantor pursuant to the terms of
this Indenture and any supplemental indenture thereto, and, collectively, all
such Subsidiary Guarantees. Each such Subsidiary Guarantee will be in the form
prescribed by this Indenture.
     “Subsidiary Guarantor” means Westside Pipeline Company LLC, Atlas America,
LLC, Atlas Noble LLC, AER Pipeline Construction, Inc., Viking Resources, LLC,
AIC, LLC, Atlas Energy Ohio, LLC, Atlas Resources, LLC, Atlas Energy Michigan,
LLC, Resource Energy, LLC, Resource Well Services, LLC, REI-NY, LLC. and Atlas
Gas & Oil Company, LLC and any Restricted Subsidiary created or acquired by
Holdings after the Issue Date (other than a Foreign Subsidiary and any
Unrestricted Subsidiary) that is required to provide a guarantee pursuant to
Section 4.13.
     “Tax Amount” means, with respect to any Person for any period, the combined
federal, state and local income taxes that would be paid by such Person if it
were a New York corporation located in New York City filing separate tax returns
with respect to its Taxable Income for such period; provided, however, that in
determining the Tax Amount, the effect thereon of any net operating loss
carryforwards or other carryforwards or tax attributes, such as alternative
minimum tax carryforwards, that would have arisen if such Person were a New York
corporation located in New York City shall be taken into account.
Notwithstanding anything to the contrary, Tax Amount should not include taxes
resulting from such Person’s reorganization as or change in the status of a
corporation.
     “Taxable Income” means, with respect to any Person for any period, such
Person’s distributive share of Holdings’ or Holdings’ Subsidiaries’ taxable
income or loss for such period for federal, state or local income tax purposes;
provided that (1) all items of income, gain, loss or deduction required to be
stated separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss, (2) any basis adjustment made in connection with an
election under Section 754 of the Code shall be disregarded and (3) such taxable
income shall be increased or such taxable loss shall be decreased by the amount
of any interest expense incurred by Holdings that is not treated as deductible
for federal income tax purposes by a partner or member of Holdings.

-29-



--------------------------------------------------------------------------------



 



     “TIA” means the Trust Indenture Act of 1939 (15 U.S.C.
Sections 77aaa-77bbbb) as in effect on the date on which this Indenture is
qualified under the TIA, except as provided in Section 9.03 hereof.
     “Treasury Rate” means, as of any redemption date, the yield to maturity at
the time of computation of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) which has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to February 1, 2013;
provided, however, that if the period from the redemption date to February 1,
2013 is not equal to the constant maturity of a United States Treasury security
for which a weekly average yield is given, the Treasury Rate shall be obtained
by linear interpolation (calculated to the nearest one-twelfth of a year) from
the weekly average yields of United States Treasury securities for which such
yields are given, except that if the period from the redemption date to
February 1, 2013 is less than one year, the weekly average yield on actually
traded United States Treasury securities adjusted to a constant maturity of one
year shall be used.
     “Trustee” means the party named as such in the preamble of this Indenture
until a successor replaces it in accordance with the applicable provisions of
this Indenture and thereafter means the successor serving hereunder.
     “Unrestricted Certificated Note” means one or more Certificated Notes that
do not bear and are not required to bear the Private Placement Legend.
     “Unrestricted Global Note” means a permanent Global Note in the form of
Exhibit A attached hereto that bears the Global Note Legend and that has the
“Schedule of Exchanges of Interests in the Global Note” attached thereto, and
that is deposited with or on behalf of and registered in the name of the
Depositary, representing a series of Notes that do not bear the Private
Placement Legend.
     “Unrestricted Subsidiary” means:
     (1) any Subsidiary of the Company that at the time of determination shall
be designated an Unrestricted Subsidiary by the Board of Directors of the
Company in the manner provided below; and
     (2) any Subsidiary of an Unrestricted Subsidiary.
     The Board of Directors of the Company may designate any Subsidiary of the
Company (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein) to
be an Unrestricted Subsidiary only if:
     (1) such Subsidiary or any of its Subsidiaries does not own any Capital
Stock or Indebtedness of or have any Investment in, or own or hold any Lien on
any property of, any other Subsidiary of the Company which is not a Subsidiary
of the Subsidiary to be so designated or otherwise an Unrestricted Subsidiary;
     (2) all the Indebtedness of such Subsidiary and its Subsidiaries shall, at
the date of designation, and will at all times thereafter, consist of
Non-Recourse Debt;
     (3) on the date of such designation, such designation and the Investment of
the Company or a Restricted Subsidiary in such Subsidiary complies with
Section 4.08;
     (4) such Subsidiary is a Person with respect to which neither the Company
nor any of the Restricted Subsidiaries has any direct or indirect obligation:
     (a) to subscribe for additional Capital Stock of such Person; or

-30-



--------------------------------------------------------------------------------



 



     (b) to maintain or preserve such Person’s financial condition or to cause
such Person to achieve any specified levels of operating results; and
     (5) on the date such Subsidiary is designated an Unrestricted Subsidiary,
such Subsidiary is not a party to any agreement, contract, arrangement or
understanding with Holdings or any Restricted Subsidiary with terms
substantially less favorable to Holdings than those that might have been
obtained from Persons who are not Affiliates of Holdings.
     In addition, without further designation, Anthem Securities, Inc. will be
an Unrestricted Subsidiary.
     Any such designation by the Board of Directors of the Company shall be
evidenced to the Trustee by filing with the Trustee a resolution of the Board of
Directors of the Company giving effect to such designation and an Officer’s
Certificate certifying that such designation complies with the foregoing
conditions. If, at any time, any Unrestricted Subsidiary would fail to meet the
foregoing requirements as an Unrestricted Subsidiary, it shall thereafter cease
to be an Unrestricted Subsidiary for purposes of this Indenture and any
Indebtedness of such Subsidiary shall be deemed to be Incurred as of such date.
     The Board of Directors of the Company may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that immediately after giving
effect to such designation, no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof and Holdings could
Incur at least $1.00 of additional Indebtedness under Section 4.09(a) on a pro
forma basis taking into account such designation.
     “U.S. Government Obligations” means securities that are (a) direct
obligations of the United States of America for the timely payment of which its
full faith and credit is pledged or (b) obligations of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America the timely payment of which is unconditionally guaranteed as a full
faith and credit obligation of the United States of America, which, in either
case, are not callable or redeemable at the option of the issuer thereof, and
shall also include a depositary receipt issued by a bank (as defined in
Section 3(a)(2) of the Securities Act), as custodian with respect to any such
U.S. Government Obligations or a specific payment of principal of or interest on
any such U.S. Government Obligations held by such custodian for the account of
the holder of such depositary receipt; provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depositary receipt from any amount received by the
custodian in respect of the U.S. Government Obligations or the specific payment
of principal of or interest on the U.S. Government Obligations evidenced by such
depositary receipt.
     “U.S. Person” means a U.S. person as defined in Rule 902(k) of Regulation S
promulgated by the SEC under the Securities Act.
     “Volumetric Production Payments” means production payment obligations
recorded as deferred revenue in accordance with GAAP, together with all
undertakings and obligations in connection therewith.
     “Voting Stock” of an entity means all classes of Capital Stock of such
entity then outstanding and normally entitled to vote in the election of members
of such entity’s Board of Directors.
     “Wholly-Owned Subsidiary” means a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares) is owned by Holdings or
another Wholly-Owned Subsidiary.

-31-



--------------------------------------------------------------------------------



 



Section 1.02. Other Definitions.

      Term   Defined in section “Affiliate Transaction”  
4.12(a)
“Asset Disposition Offer”  
4.07(b)
“Asset Disposition Offer Amount”  
3.09
“Asset Disposition Offer Period”  
3.09
“Asset Disposition Purchase Date”  
3.09
“Change of Control Offer”  
4.06(b)
“Change of Control Payment”  
4.06(b)(i)
“Change of Control Payment Date”  
4.06(b)(ii)
“Covenant Defeasance”  
8.03
“Defeasance Trust”  
8.04
“DTC”  
2.03
“Event of Default”  
6.01
“Excess Proceeds”  
4.07(b)
“General Partner”  
1.01 (definition of Indebtedness)
“Incremental Funds”  
4.08(a)(B)(iv)(C)
“Initial Lien”  
4.10(d)
“Legal Defeasance”  
8.02
“Note Register”  
2.03
“Pari Passu Notes”  
4.07(b)
“Paying Agent”  
2.03
“Registrar”  
2.03
“Restricted Payment”  
4.08(a)
“Special Incremental Funds”  
4.08(a)(B)(iv)(C)
“Successor Company”  
5.01(a)(i)

Section 1.03. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture.
     The following TIA terms used in this Indenture have the following meanings:
     “indenture securities” means the Notes and the Guarantees;
     “indenture security holder” means a Holder of a Note;
     “indenture to be qualified” means this Indenture;
     “indenture trustee” or “institutional trustee” means the Trustee;
     “obligor” on the Notes means the Company, Finance Co or any Guarantor and
any successor obligor upon the Notes.
     All other terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule under the TIA have
the meanings so assigned to them.
Section 1.04. Rules of Construction.
     Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
     (3) “or” is not exclusive;

-32-



--------------------------------------------------------------------------------



 



     (4) words in the singular include the plural, and in the plural include the
singular;
     (5) provisions apply to successive events and transactions; and
     (6) references to sections of or rules under the Securities Act or the
Exchange Act shall be deemed to include substitute, replacement of successor
sections or rules adopted by the SEC from time to time.
Section 1.05. Acts of Holders.
          (a) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing. Except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments or record or both are
delivered to the Trustee and, where it is hereby expressly required, to the
Issuers. Proof of execution of any such instrument or of a writing appointing
any such agent, or the holding by any Person of a Note, shall be sufficient for
any purpose of this Indenture and (subject to Section 7.01) conclusive in favor
of the Trustee and the Issuers, if made in the manner provided in this
Section 1.05.
          (b) The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by or on behalf of any legal entity other than an individual, such
certificate or affidavit shall also constitute proof of the authority of the
Person executing the same. The fact and date of the execution of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner that the Trustee deems sufficient.
          (c) The ownership of Notes shall be proved by the Note Register.
          (d) Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Note shall bind every future Holder
of the same Note and the Holder of every Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof, in respect of any
action taken, suffered or omitted by the Trustee or the Issuers in reliance
thereon, whether or not notation of such action is made upon such Note.
          (e) The Issuers may, in the circumstances permitted by the TIA, set a
record date for purposes of determining the identity of Holders entitled to give
any request, demand, authorization, direction, notice, consent, waiver or take
any other act, or to vote or consent to any action by vote or consent authorized
or permitted to be given or taken by Holders. Unless otherwise specified, if not
set by the Issuers prior to the first solicitation of a Holder made by any
Person in respect of any such action, or in the case of any such vote, prior to
such vote, any such record date shall be the later of 30 days prior to the first
solicitation of such consent or the date of the most recent list of Holders
furnished to the Trustee prior to such solicitation.
          (f) Without limiting the foregoing, a Holder entitled to take any
action hereunder with regard to any particular Note may do so with regard to all
or any part of the principal amount of such Note or by one or more duly
appointed agents, each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount. Any notice given or action
taken by a Holder or its agents with regard to different parts of such principal
amount pursuant to this paragraph shall have the same effect as if given or
taken by separate Holders of each such different part.
          (g) Without limiting the generality of the foregoing, a Holder,
including DTC that is the Holder of a Global Note, may make, give or take, by a
proxy or proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders, and DTC that is the Holder of a Global Note
may provide its proxy or proxies to the beneficial owners of interests in any
such Global Note through such depositary’s standing instructions and customary
practices.

-33-



--------------------------------------------------------------------------------



 



          (h) The Issuers may fix a record date for the purpose of determining
the Persons who are beneficial owners of interests in any Global Note held by
DTC entitled under the procedures of such depositary to make, give or take, by a
proxy or proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders. If such a record date is fixed, the Holders
on such record date or their duly appointed proxy or proxies, and only such
Persons, shall be entitled to make, give or take such request, demand,
authorization, direction, notice, consent, waiver or other action, whether or
not such Holders remain Holders after such record date. No such request, demand,
authorization, direction, notice, consent, waiver or other action shall be valid
or effective if made, given or taken more than 90 days after such record date.
ARTICLE 2
THE NOTES
Section 2.01. Form and Dating.
     The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
shall be dated the date of its authentication. The Notes shall be in
denominations of $2,000 and integral multiples of $1,000 in excess of $2,000.
     The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is unlimited. The terms and provisions contained
in the Notes (including the Guarantees) shall constitute, and are hereby
expressly made, a part of this Indenture and the Company, Finance Co, the
Guarantors, and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby. However,
to the extent permitted by law, if any provision of any Note conflicts with the
express provisions of this Indenture, the provisions of this Indenture shall
govern and be controlling.
     The Notes shall be subject to repurchase by the Issuers pursuant to an
Asset Disposition Offer as provided in Section 4.07 hereof or a Change of
Control Offer as provided in Section 4.06 hereof. The Notes shall not be
redeemable, other than as provided in Article 3.
     Additional Notes ranking pari passu with the Initial Notes may be created
and issued from time to time by the Issuers without notice to or consent of the
Holders and shall be consolidated with and form a single class with the Notes
issued on the Issue Date and shall have the same terms as to status, redemption
or otherwise as the Notes issued on the Issue Date; provided that the Issuers’
ability to issue Additional Notes shall be subject to the Issuers’ compliance
with Section 4.09 hereof.
     Notes issued in global form shall be substantially in the form of Exhibit A
attached hereto (including the Global Note Legend and the “Schedule of Exchanges
in the Global Note” attached thereto). Notes issued in definitive form shall be
substantially in the form of Exhibit A attached hereto (but without the Global
Note Legend and without the “Schedule of Exchanges of Interests in the Global
Note” attached thereto). Each Global Note shall represent such of the
outstanding Notes as shall be specified therein and each shall provide that it
shall represent the aggregate principal amount of outstanding Notes from time to
time endorsed thereon and that the aggregate principal amount of outstanding
Notes represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges and redemptions. Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby shall be made by the
Trustee or the Note Custodian, at the direction of the Trustee, in accordance
with instructions given by the Holder thereof as required by Section 2.06
hereof.

-34-



--------------------------------------------------------------------------------



 



     The provisions of the “Operating Procedures of the Euroclear System” and
“Terms and Conditions Governing Use of Euroclear” and the “General Terms and
Conditions of Clearstream Banking” and “Customer Handbook” of Clearstream shall
be applicable to transfers of beneficial interests in the Regulation S Global
Note that is held by Participants through Euroclear or Clearstream.
Section 2.02. Execution and Authentication.
     One Officer of the Company and one Officer of Finance Co shall sign the
Notes for the Company and Finance Co, respectively, by manual or facsimile
signature.
     If an Officer whose signature is on a Note no longer holds that office at
the time a Note is authenticated, the Note shall nevertheless be valid.
     A Note shall not be valid until authenticated by the manual signature of
the Trustee. The signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.
     The Trustee shall, upon a written order of the Company and Finance Co
signed by one Officer of the Company and one Officer of Finance Co, authenticate
(i) $250,000,000 aggregate principal amount of Notes, with the Guarantees
endorsed thereon, for original issue on the Issue Date and (ii) from time to
time thereafter any amount of additional Notes specified by the Issuers, in each
case, upon a written order of the Company and Finance Co signed by one Officer
of the Company and one Officer of Finance Co. Such order shall specify (a) the
amount of the Notes of each series to be authenticated and the date of original
issue thereof, and (b) whether the Notes are Exchange Notes. The aggregate
principal amount of Notes of either series outstanding at any time may not
exceed the aggregate principal amount of Notes of such series authorized for
issuance by the Issuers pursuant to one or more written orders of the Issuers,
except as provided in Section 2.07 hereof. Subject to the foregoing, the
aggregate principal amount of Notes of either series that may be issued under
this Indenture shall not be limited.
     The Notes issued on the Issue Date and any additional Notes subsequently
issued, together with the Exchange Notes issued in exchange therefor, shall be
treated as a single class for all purposes under this Indenture, including,
without limitation, waivers, amendments, redemptions and offers to purchase.
     The Trustee may appoint an authenticating agent acceptable to the Issuers
to authenticate Notes. An authenticating agent may authenticate Notes whenever
the Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of either of the
Issuers.
Section 2.03. Registrar and Paying Agent.
     The Company, Finance Co and the Guarantors shall maintain an office or
agency where Notes may be presented for registration of transfer or for exchange
(“Registrar”) and an office or agency where Notes may be presented for payment
(“Paying Agent”). The Registrar shall keep a register of the Notes (“Note
Register”) and of their transfer and exchange. The Issuers may appoint one or
more co-registrars and one or more additional paying agents. The term
“Registrar” includes any co-registrar and the term “Paying Agent” includes any
additional paying agent. The Issuers may change any Paying Agent or Registrar
without notice to any Holder. The Issuers shall notify the Trustee in writing of
the name and address of any Agent not a party to this Indenture. If the Issuers
fail to appoint or maintain another entity as Registrar or Paying Agent, the
Trustee shall act as such. The Company, Finance Co, Holdings or any of their
Subsidiaries may act as Paying Agent or Registrar.
     The Issuers initially appoint The Depository Trust Company (“DTC”) to act
as Depositary with respect to the Global Notes.
     The Issuers initially appoint the Trustee to act as the Registrar and
Paying Agent and to act as Note Custodian with respect to the Global Notes.

-35-



--------------------------------------------------------------------------------



 



Section 2.04. Paying Agent to Hold Money in Trust.
     The Issuers shall require each Paying Agent other than the Trustee to agree
in writing that the Paying Agent will hold in trust for the benefit of Holders
or the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest or Additional Interest, if any, on the Notes, and
will notify the Trustee of any default by the Company, Finance Co or the
Guarantors in making any such payment. While any such default continues, the
Trustee may require a Paying Agent to pay all money held by it to the Trustee.
The Issuers at any time may require a Paying Agent to pay all money held by it
to the Trustee. Upon payment over to the Trustee, the Paying Agent (if other
than an Issuer or a Guarantor) shall have no further liability for the money. If
an Issuer or a Guarantor acts as Paying Agent, it shall segregate and hold in a
separate trust fund for the benefit of the Holders all money held by it as
Paying Agent. Upon any bankruptcy or reorganization proceedings relating to the
Company or Finance Co, the Trustee shall serve as Paying Agent for the Notes.
Section 2.05. Holder Lists.
     The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
all Holders and shall otherwise comply with TIA Section 312(a). If the Trustee
is not the Registrar, the Issuers shall furnish to the Trustee at least seven
Business Days before each Interest Payment Date and at such other times as the
Trustee may request in writing, a list in such form and as of such date as the
Trustee may reasonably require of the names and addresses of the Holders of
Notes and the Issuers shall otherwise comply with TIA Section 312(a).
Section 2.06. Transfer and Exchange.
     (a) Transfer and Exchange of Global Notes. A Global Note may not be
transferred as a whole except by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. A beneficial interest in a Global
Note may be exchanged for Certificated Notes only if (i) the Issuers deliver to
the Trustee notice from the Depositary that it is unwilling or unable to
continue to act as Depositary or that it is no longer a clearing agency
registered under the Exchange Act and, in either case, a successor Depositary is
not appointed by the Issuers within 90 days after the date of such notice from
the Depositary, (ii) an Event of Default occurs and is continuing and the
Depositary notifies the Trustee of its decision to exchange the Global Notes for
Certificated Notes or (iii) the Issuers deliver to the Trustee notice that the
Issuers elect to exchange the Global Notes for Certificated Notes. Whenever a
Global Note is exchanged as a whole for one or more Certificated Notes, it shall
be surrendered by the Holder thereof to the Trustee for cancellation. Whenever a
Global Note or a beneficial interest therein is exchanged in part for one or
more Certificated Notes, it shall be surrendered by the Holder thereof to the
Trustee and the Trustee shall make the appropriate notations to the Schedule of
Exchanges of Interests in the Global Notes attached thereto pursuant to
Section 2.01 hereof. All Certificated Notes issued in exchange for a Global Note
or any portion thereof shall be registered in such names, and delivered, as the
Depositary shall instruct the Trustee. Global Notes also may be exchanged or
replaced, in whole or in part, as provided in Sections 2.07 and 2.10 hereof.
Every Note authenticated and delivered in exchange for, or in lieu of, a Global
Note or any portion thereof, pursuant to Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a); however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b), (c) or (f) hereof.
     (b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs as applicable:

-36-



--------------------------------------------------------------------------------



 



     (i) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Distribution Compliance Period transfers of beneficial interests in the
Regulation S Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Beneficial interests
in any Unrestricted Global Note may be transferred only to Persons who take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note. No written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(i).
     (ii) All Other Transfers and Exchanges of Beneficial Interests in Global
Notes. In connection with all transfers and exchanges of beneficial interests
(other than a transfer of a beneficial interest in a Global Note to a Person who
takes delivery thereof in the form of a beneficial interest in the same Global
Note), the transferor of such beneficial interest must deliver to the Registrar
(A) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged and
(B) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase.
Upon an Exchange Offer by the Issuers in accordance with Section 2.06(f) hereof,
the requirements of this Section 2.06(b)(ii) shall be deemed to have been
satisfied upon receipt by the Registrar of the instructions contained in the
Letters of Transmittal delivered by the holders of such beneficial interests in
the Restricted Global Notes. Upon satisfaction of all of the requirements for
transfer or exchange of beneficial interests in Global Notes contained in this
Indenture, the Notes and otherwise applicable under the Securities Act, the
Trustee shall adjust the principal amount of the relevant Global Note(s)
pursuant to Section 2.06(h) hereof.
     (iii) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of clause
(ii) above and the Registrar receives the following:
     (A) if the transferee will take delivery in the form of a beneficial
interest in the 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item
(1) thereof; and
     (B) if the transferee will take delivery in the form of a beneficial
interest in the Regulation S Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof.
     (iv) Transfer and Exchange of Beneficial Interests in a Restricted Global
Note for Beneficial Interests in the Unrestricted Global Note. A beneficial
interest in any Restricted Global Note may be exchanged by any holder thereof
for a beneficial interest in an Unrestricted Global Note or transferred to a
Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of clause (ii) above and:
     (A) such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with the applicable Registration Rights Agreement and the holder of
the beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, is not (i) a broker-dealer, (ii) a Person
participating in the distribution of the Exchange Notes or (iii) a Person who is
an affiliate (as defined in Rule 144) of the Company;
     (B) any such transfer is effected pursuant to a Shelf Registration
Statement in accordance with the applicable Registration Rights Agreement;

-37-



--------------------------------------------------------------------------------



 



     (C) any such transfer is effected by a Participating Broker-Dealer pursuant
to an Exchange Offer Registration Statement in accordance with the applicable
Registration Rights Agreement; or
     (D) the Registrar receives the following:
     (i) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of
Exhibit C hereto, including the certifications in item (1)(a) thereof; or
     (ii) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof; and
in each such case set forth in this subparagraph (D), an Opinion of Counsel in
form reasonably acceptable to the Issuers to the effect that such exchange or
transfer is in compliance with the Securities Act, that the restrictions on
transfer contained herein and in the Private Placement Legend are not required
in order to maintain compliance with the Securities Act and such beneficial
interest is being exchanged or transferred in compliance with any applicable
blue sky securities laws of any state of the United States.
     If any such transfer is effected pursuant to subparagraph (B) or (D) above
at a time when an Unrestricted Global Note has not yet been issued, the Issuers
shall issue and, upon receipt of an authentication order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the principal amount of
beneficial interests transferred pursuant to subparagraph (B) or (D) above.
     Beneficial interests in an Unrestricted Global Note cannot be exchanged
for, or transferred to Persons who take delivery thereof in the form of, a
beneficial interest in a Restricted Global Note.
     (c) Transfer or Exchange of Beneficial Interests for Certificated Notes.
(i) A beneficial interest in a Restricted Global Note may only be exchanged for,
or transferred to Persons who take delivery thereof in the form of, a Restricted
Certificated Note as specified in Section 2.06(a) and upon receipt by the
Registrar of the following documentation:
     (A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Certificated
Note, a certificate from such holder substantially in the form of Exhibit C
hereto, including the certifications in item (2)(a) thereof;
     (B) if such beneficial interest is being transferred to a QIB in accordance
with Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;
     (C) if such beneficial interest is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate substantially in the form of Exhibit B hereto, including the
certifications in item (2) thereof;
     (D) if such beneficial interest is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(a) thereof; or

-38-



--------------------------------------------------------------------------------



 



     (E) if such beneficial interest is being transferred to Holdings or any of
its Restricted Subsidiaries, a certificate substantially in the form of Exhibit
B hereto, including the certifications in item (3)(b) thereof,
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuers shall execute and the Trustee shall authenticate and mail to the Person
designated in the instructions a Certificated Note in the applicable principal
amount. Any Certificated Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant.
The Trustee shall mail such Certificated Notes to the Persons in whose names
such Notes are so registered. Any Certificate Note issued in exchange for a
beneficial interest in a Restricted Global Note pursuant to this
Section 2.06(c)(i) shall bear the Private Placement Legend and shall be subject
to all restrictions on transfer contained therein.
     (ii) Beneficial Interests in Restricted Global Notes to Unrestricted
Certificated Notes. A holder of a beneficial interest in a Restricted Global
Note may exchange such beneficial interest for an Unrestricted Certificated Note
or may transfer such beneficial interest to a Person who takes delivery thereof
in the form of an Unrestricted Certificated Note only upon the occurrence of any
of the events in subsection (i), (ii) or (iii) of Section 2.06(a) hereof and if:
     (A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(1) a broker-dealer, (2) a Person participating in the distribution of the
Exchange Notes or (3) a Person who is an affiliate (as defined in Rule 144) of
the Company;
     (B) such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;
     (C) such transfer is effected by a Participating Broker-Dealer pursuant to
the Exchange Offer Registration Statement in accordance with the Registration
Rights Agreement; or
     (D) the Registrar receives the following:
     (1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder substantially in the form of Exhibit C
hereto, including the certifications in item (1)(b) thereof; or
     (2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder substantially in the form of Exhibit B hereto, including the
certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
     (iii) Beneficial Interests in Unrestricted Global Notes to Unrestricted
Certificated Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest

-39-



--------------------------------------------------------------------------------



 



for a Certificated Note or to transfer such beneficial interest to a Person who
takes delivery thereof in the form of a Certificated Note, then, upon the
occurrence of any of the events in subsection (i), (ii) or (iii) of
Section 2.06(a) hereof and satisfaction of the conditions set forth in Section
2.06(b)(ii) hereof, the Trustee shall cause the aggregate principal amount of
the applicable Global Note to be reduced accordingly pursuant to Section 2.06(h)
hereof, and the Issuers shall execute and the Trustee shall authenticate and
mail to the Person designated in the instructions a Certificated Note in the
applicable principal amount. Any Certificated Note issued in exchange for a
beneficial interest pursuant to this Section 2.06(c)(iii) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall instruct the Registrar through
instructions from or through the Depositary and the Participant or Indirect
Participant. The Trustee shall mail such Certificated Notes to the Persons in
whose names such Notes are so registered. Any Certificated Note issued in
exchange for a beneficial interest pursuant to this Section 2.06(c)(iii) shall
not bear the Private Placement Legend.
     (d) Transfer and Exchange of Certificated Notes for Beneficial Interests.
Certificated Notes cannot be exchanged for, or transferred to Persons who take
delivery thereof in the form of, a beneficial interest in a Global Note.
     (e) Transfer and Exchange of Certificated Notes for Certificated Notes.
Upon request by a Holder of Certificated Notes and such Holder’s compliance with
the provisions of this Section 2.06(e), the Registrar shall register the
transfer or exchange of Certificated Notes. Prior to such registration of
transfer or exchange, the requesting Holder shall present or surrender to the
Registrar the Certificated Notes duly endorsed or accompanied by a written
instruction of transfer in form satisfactory to the Registrar duly executed by
such Holder or by his attorney, duly authorized in writing. In addition, the
requesting Holder shall provide any additional certifications, documents and
information, as applicable, pursuant to the provisions of this Section 2.06(e).
     (i) Restricted Certificated Notes may be transferred to and registered in
the name of Persons who take delivery thereof if the Registrar receives the
following:
     (A) if the transfer will be made pursuant to Rule 144A under the Securities
Act, then the transferor must deliver a certificate in the form of Exhibit B
hereto, including the certifications in item (1) thereof;
     (B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and
     (C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.
     (ii) Any Restricted Certificated Note may be exchanged by the Holder
thereof for an Unrestricted Certificated Note or transferred to a Person or
Persons who take delivery thereof in the form of an Unrestricted Certificated
Note if:
     (A) such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with the applicable Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, is not
(i) a broker-dealer, (ii) a Person participating in the distribution of the
Exchange Notes or (iii) a Person who is an affiliate (as defined in Rule 144) of
the Company;
     (B) any such transfer is effected pursuant to a Shelf Registration
Statement in accordance with the applicable Registration Rights Agreement;

-40-



--------------------------------------------------------------------------------



 



     (C) any such transfer is effected by a Participating Broker-Dealer pursuant
to an Exchange Offer Registration Statement in accordance with the applicable
Registration Rights Agreement; or
     (D) the Registrar receives the following:
     (i) if the Holder of such Restricted Certificated Notes proposes to
exchange such Notes for an Unrestricted Certificated Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (1)(b) thereof;
     (ii) if the Holder of such Restricted Certificated Notes proposes to
transfer such Notes to a Person who shall take delivery thereof in the form of
an Unrestricted Certificated Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof; and
     (iii) in each such case set forth in this subparagraph (D), an Opinion of
Counsel in form reasonably acceptable to the Issuers to the effect that such
exchange or transfer is in compliance with the Securities Act, that the
restrictions on transfer contained herein and in the Private Placement Legend
are not required in order to maintain compliance with the Securities Act, and
such Restricted Certificated Note is being exchanged or transferred in
compliance with any applicable blue sky securities laws of any state of the
United States.
     (iii) A Holder of Unrestricted Certificated Notes may transfer such Notes
to a Person who takes delivery thereof in the form of an Unrestricted
Certificated Note. Upon receipt of a request for such a transfer, the Registrar
shall register the Unrestricted Certificated Notes pursuant to the instructions
from the Holder thereof. Unrestricted Certificated Notes cannot be exchanged for
or transferred to Persons who take delivery thereof in the form of a Restricted
Certificated Note.
     (f) Exchange Offer. Upon the occurrence of an Exchange Offer in accordance
with a Registration Rights Agreement, the Issuers shall issue and, upon receipt
of an authentication order in accordance with Section 2.02, the Trustee shall
authenticate (i) one or more Unrestricted Global Notes in an aggregate principal
amount equal to the principal amount of the beneficial interests in the
Restricted Global Notes tendered for acceptance by Persons that are not
(x) broker-dealers (excluding broker-dealers that acquired such beneficial
interests in Restricted Global Notes as a result of market-making activities or
other trading activities (other than such beneficial interests in Restricted
Global Notes acquired directly from the Issuers or any of their affiliates (as
defined in Rule 144) thereof)), (y) Persons participating in the distribution of
the Exchange Notes or (z) Persons who are affiliates of the Company and accepted
for exchange in the Exchange Offer and (ii) Unrestricted Certificated Notes in
an aggregate principal amount equal to the principal amount of the Restricted
Certificated Notes accepted for exchange in the Exchange Offer. Concurrently
with the issuance of such Notes, the Trustee shall cause the aggregate principal
amount of the applicable Restricted Global Notes to be reduced accordingly, and
the Issuers shall execute and the Trustee shall authenticate and deliver to the
Persons designated by the Holders of Restricted Certificated Notes so accepted
Unrestricted Certificated Notes in the appropriate principal amount.
     (g) Legends. The following legends shall appear on the face of all Global
Notes and Certificated Notes issued under this Indenture unless specifically
stated otherwise in the applicable provisions of this Indenture.
     (i) Private Placement Legend.
     (A) Except as permitted by subparagraph (B) below, each Global Note and
each Certificated Note (and all Notes issued in exchange therefor or
substitution thereof) shall bear the legend in substantially the following form:

-41-



--------------------------------------------------------------------------------



 



“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS IN THE CASE OF RULE 144A NOTES: ONE YEAR (OR SUCH SHORTER PERIOD
THEN REQUIRED UNDER RULE 144 OR ITS SUCCESSOR RULE) IN THE CASE OF REGULATION S
NOTES: 40 DAYS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST
DATE ON WHICH THE ISSUERS OR ANY AFFILIATE OF ANY ISSUER WAS THE OWNER OF THIS
SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE ISSUER,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUERS’ AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE
(E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE
REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.”
     (B) Notwithstanding the foregoing, any Global Note or Certificated Note
issued pursuant to subparagraph (b)(iv), (c)(iii), (e)(ii), (e)(iii) or (f) of
this Section 2.06 (and all Notes issued in exchange therefor or substitution
thereof) shall not bear the Private Placement Legend.
     (ii) Global Note Legend. Each Global Note shall bear a legend in
substantially the following form:
“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (III) THIS GLOBAL NOTE
MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE
INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY
WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.”
“UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY

-42-



--------------------------------------------------------------------------------



 



OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE
OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS CERTIFICATE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW
YORK, NEW YORK) (“DTC”), TO THE ISSUERS OR THEIR AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR SUCH OTHER
ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.”
     (h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Certificated Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Certificated
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note, by the
Trustee or by the Depositary at the direction of the Trustee, to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note, by the Trustee or by the
Depositary at the direction of the Trustee, to reflect such increase.
     (i) General Provisions Relating to Transfers and Exchanges.
     (i) To permit registrations of transfers and exchanges, the Issuers shall
execute and the Trustee shall authenticate Global Notes and Certificated Notes
upon the Issuers’ order or at the Registrar’s request.
          (ii) No service charge shall be made to a holder of a beneficial
interest in a Global Note or to a Holder of a Certificated Note for any
registration of transfer or exchange, but the Issuers may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith (other than any such transfer taxes or similar
governmental charge payable upon exchange or transfer pursuant to Sections 2.07,
2.10, 3.06, 3.09, 4.06, 4.07 and 9.05 hereof).
          (iii) The Registrar shall not be required to register the transfer of
or exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
          (iv) All Global Notes and Certificated Notes issued upon any
registration of transfer or exchange of Global Notes or Certificated Notes shall
be the valid obligations of the Issuers and the Guarantors, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Global
Notes or Certificated Notes surrendered upon such registration of transfer or
exchange.
          (v) The Issuers shall not be required (A) to issue, to register the
transfer of or to exchange Notes during a period of 15 days before a selection
of Notes for redemption, (B) to register the transfer of or to exchange any Note
so selected for redemption in whole or in part, except the unredeemed portion of
any Note being redeemed in part or (C) to register the transfer of or to
exchange a Note between a record date and the next succeeding Interest Payment
Date.
          (vi) Prior to due presentment for the registration of a transfer of
any Note, the Trustee, any Agent, the Issuers and the Guarantors may deem and
treat the Person in whose name any Note is registered as the absolute owner of
such Note for the purpose of receiving payment of principal of and interest on
such Notes and for

-43-



--------------------------------------------------------------------------------



 



all other purposes, and none of the Trustee, any Agent, the Issuers or any
Guarantor shall be affected by notice to the contrary.
          (vii) The Trustee shall authenticate Global Notes and Certificated
Notes in accordance with the provisions of Section 2.02 hereof.
          (viii) All certifications, certificates and Opinions of Counsel
required to be submitted to the Registrar pursuant to this Section 2.06 to
effect a transfer or exchange may be submitted by facsimile.
          (ix) Each Holder of a Note agrees to indemnify the Issuers and the
Trustee against any liability that may result from the transfer, exchange or
assignment of such Holder’s Note in violation of any provision of this Indenture
and/or applicable United States federal or state securities law.
          (x) The Trustee shall have no obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among beneficial owners of
interest in any Global Note) other than to require delivery of such certificate
and other documentation or evidence as are expressly required by, and to do so
if and when expressly required by the terms of, this Indenture, and to examine
the same to determine substantial compliance as to form with the express
requirements hereof.
Section 2.07. Replacement Notes.
     If any mutilated Note is surrendered to the Trustee or either of the
Issuers and the Trustee receives evidence to its satisfaction of the
destruction, loss or theft of any Note, the Issuers shall issue and the Trustee,
upon the written order of the Issuers signed by one Officer of the Company and
one Officer of Finance Co, shall authenticate a replacement Note if the
Trustee’s requirements are met. An indemnity bond must be supplied by the Holder
that is sufficient in the judgment of the Trustee and the Issuers to protect the
Issuers, the Guarantors, the Trustee, any Agent and any authenticating agent
from any loss that any of them may suffer if a Note is replaced. The Issuers may
charge for their expenses in replacing a Note.
     Every replacement Note is an additional obligation of the Issuers and the
Guarantors and shall be entitled to all of the benefits of this Indenture
equally and proportionately with all other Notes duly issued hereunder. The
provisions of this Section 2.07 are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement of
mutilated, destroyed, lost or stolen Notes.
Section 2.08. Outstanding Notes.
     The Notes outstanding at any time are all the Notes authenticated by the
Trustee except for those canceled by it, those delivered to it for cancellation,
those reductions in the interests in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section as
not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because an Issuer or an Affiliate of an Issuer holds the
Note.
     If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.
     If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest (including Additional Interest,
if applicable) on it ceases to accrue.
     If the Paying Agent (other than an Issuer or a Subsidiary or an Affiliate
of an Issuer) holds, on a redemption date or other maturity date, money
sufficient to pay Notes payable on that date, then on and after that date such
Notes shall be deemed to be no longer outstanding and shall cease to accrue
interest (including Additional Interest, if any).

-44-



--------------------------------------------------------------------------------



 



Section 2.09. Treasury Notes.
     In determining whether the Holders of the required principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by an
Issuer, by any Guarantor or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company or any
Guarantor, shall be considered as though not outstanding, except that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee actually knows are so owned shall be so disregarded.
Section 2.10. Temporary Notes.
     Until definitive Notes are ready for delivery, the Issuers may prepare and
the Trustee shall authenticate temporary Notes upon a written order of the
Issuers signed by one Officer of the Company and one Officer of Finance Co.
Temporary Notes shall be substantially in the form of definitive Notes but may
have variations that the Issuers consider appropriate for temporary Notes and as
shall be reasonably acceptable to the Trustee. Without unreasonable delay, the
Issuers shall prepare and the Trustee shall authenticate definitive Notes in
exchange for temporary Notes.
     Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.
Section 2.11. Cancellation.
     Either of the Issuers at any time may deliver Notes to the Trustee for
cancellation. The Registrar and Paying Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange or payment. The
Trustee and no one else shall cancel all Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation and shall treat such
canceled Notes in accordance with its documents retention policies. The Issuers
may not issue new Notes to replace Notes that have been paid or that have been
delivered to the Trustee for cancellation.
Section 2.12. Defaulted Interest.
     If any of the Company, Finance Co or any Guarantor defaults in a payment of
interest on the Notes, it or they (to the extent of their obligations under the
Guarantees) shall pay the defaulted interest in any lawful manner plus, to the
extent lawful, interest payable on the defaulted interest, to the Persons who
are Holders on a subsequent special record date, in each case at the rate
provided in the Notes and in Section 4.01 hereof. The Issuers shall notify the
Trustee in writing of the amount of defaulted interest proposed to be paid on
each Note and the date of the proposed payment. The Issuers shall fix or cause
to be fixed each such special record date and payment date, provided that no
such special record date shall be less than 10 days prior to the related payment
date for such defaulted interest. At least 15 days before the special record
date, the Issuers (or, upon the written request of the Issuers, the Trustee in
the name and at the expense of the Issuers) shall mail or cause to be mailed to
Holders a notice that states the special record date, the related payment date
and the amount of such interest to be paid.
Section 2.13. CUSIP Numbers.
     The Issuers in issuing the Notes may use “CUSIP” numbers (if then generally
in use), and, if they do so, the Trustee shall use “CUSIP” numbers in notices of
redemption as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Notes or as contained in any notice of a redemption and that
reliance may be placed only on the other identification numbers printed on the
Notes, and any such redemption shall not be affected by any defect in or
omission of such numbers. The Issuers will promptly notify the Trustee of any
change in the “CUSIP” numbers.

-45-



--------------------------------------------------------------------------------



 



ARTICLE 3
REDEMPTION AND PREPAYMENT
Section 3.01. Notices to Trustee.
     If an Issuer elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it shall furnish to the Trustee, at least ten
Business Days (unless a shorter period is acceptable to the Trustee) before the
date of giving notice of the redemption pursuant to Section 3.03, an Officer’s
Certificate setting forth (i) the clause of this Indenture pursuant to which the
redemption shall occur, (ii) the redemption date, (iii) the principal amount of
Notes to be redeemed, (iv) the redemption price and (v) whether it requests the
Trustee to give notice of such redemption. Any such notice may be cancelled at
any time prior to the mailing of notice of such redemption to any Holder and
shall thereby be void and of no effect.
Section 3.02. Selection of Notes to Be Redeemed.
     If less than all of the Notes are to be redeemed at any time, the Trustee
will select Notes for redemption as follows:
     (a) if the Notes are listed for trading on a national securities exchange,
in compliance with the requirements of the principal national securities
exchange on which the Notes are so listed; or
     (b) if the Notes are not so listed or there are no such requirements, on a
pro rata basis, by lot or by such method as the Trustee shall deem fair and
appropriate.
     Notes and portions of Notes selected shall be in amounts of $2,000 or an
integral multiple of $1,000 in excess of $2,000. No Notes of $2,000 in original
principal amount or less shall be redeemed in part. Notices of redemption shall
be mailed by first class mail at least 30 but not more than 60 days before the
redemption date to each Holder of Notes to be redeemed at its registered
address. Notices of redemption may not be conditional.
     If any Note is to be redeemed in part only, the notice of redemption that
relates to that Note shall state the portion of the principal amount thereof to
be redeemed. A new Note in principal amount equal to the unredeemed portion of
the original Note will be issued in the name of the Holder thereof upon
cancellation of the original Note. Notes called for redemption become due on the
date fixed for redemption. On and after the redemption date, interest (including
Additional Interest, if applicable) ceases to accrue on Notes or portions of
them called for redemption unless the Issuers default in making such redemption
payment.
Section 3.03. Notice of Redemption.
     At least 30 days but not more than 60 days before a redemption date, the
Issuers shall mail or cause to be mailed, by first class mail, a notice of
redemption to each Holder whose Notes are to be redeemed at its registered
address.
     The notice shall identify the Notes to be redeemed (including CUSIP
numbers) and shall state:
     (a) the redemption date;
     (b) the redemption price;
     (c) if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion shall be issued upon cancellation of the original Note;

-46-



--------------------------------------------------------------------------------



 



     (d) the name and address of the Paying Agent;
     (e) that Notes called for redemption (other than a Global Note) must be
surrendered to the Paying Agent to collect the redemption price;
     (f) that, unless the Issuers default in making such redemption payment,
interest (including Additional Interest, if applicable) on Notes called for
redemption ceases to accrue on and after the redemption date;
     (g) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and
     (h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.
     If any of the Notes to be redeemed is in the form of a Global Note, then
the Issuers shall modify such notice to the extent necessary to accord with the
procedures of the Depositary applicable to redemption.
     At the Issuers’ request, the Trustee shall give the notice of redemption in
the Issuers’ names and at their expense; provided, however, that the Issuers
shall have delivered to the Trustee, as provided in Section 3.01, an Officer’s
Certificate requesting that the Trustee give such notice and setting forth the
information to be stated in such notice.
Section 3.04. Effect of Notice of Redemption.
     Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price. A notice of redemption may not be conditional.
Section 3.05. Deposit of Redemption Price.
     Not later than 11:00 a.m., New York City time, on the redemption date, the
Issuers shall deposit with the Trustee or with the Paying Agent (or, if
Holdings, the Company or a Subsidiary thereof is acting as its own Paying Agent,
segregate and hold in trust as provided in Section 2.04 hereof) money sufficient
to pay the redemption price of, and accrued and unpaid interest (including
Additional Interest, if applicable) on, all Notes to be redeemed on that date.
The Trustee or the Paying Agent shall promptly return to the Issuers any money
deposited with the Trustee or the Paying Agent by the Issuers in excess of the
amounts necessary to pay the redemption price of, and accrued and unpaid
interest (including Additional Interest, if applicable) on, all Notes to be
redeemed.
     If the Issuers comply with the provisions of the preceding paragraph, on
and after the redemption date, interest (including Additional Interest, if
applicable) shall cease to accrue on the Notes or the portions of Notes called
for redemption. If a Note is redeemed on or after an interest record date but on
or prior to the related Interest Payment Date, then any accrued and unpaid
interest (including Additional Interest, if any) shall be paid to the Person in
whose name such Note was registered at the close of business on such record
date. If any Note called for redemption shall not be so paid upon surrender for
redemption because of the failure of the Issuers to comply with the preceding
paragraph, interest (including Additional Interest, if any) shall be paid on the
unpaid principal, from the redemption date until such principal is paid, and to
the extent lawful on any interest not paid on such unpaid principal, in each
case at the rate provided in the Notes and in Section 4.01 hereof.

-47-



--------------------------------------------------------------------------------



 



Section 3.06. Notes Redeemed in Part.
     Upon surrender of a Note that is redeemed in part, the Issuers shall issue
and, upon the Issuers’ written request, the Trustee shall authenticate for the
Holder at the expense of the Issuers a new Note equal in principal amount to the
unredeemed portion of the Note surrendered.
Section 3.07. Optional Redemption.
     (a) Except as set forth in clauses (b) and (c) of this Section 3.07, the
Issuers shall not have the option to redeem the Notes prior to February 1, 2013.
On or after February 1, 2013, the Issuers shall have the option to redeem all
or, from time to time, a part of the Notes upon not less than 30 nor more than
60 days’ prior notice mailed to the registered address of each Holder of Notes
to be so redeemed, at the redemption prices (expressed as percentages of
principal amount) set forth below, plus accrued and unpaid interest on the
Notes, if any, to the applicable redemption date (subject to the rights of
Holders of record on the relevant record date to receive interest due on an
Interest Payment Date), if redeemed during the twelve-month period beginning on
February 1 of the years indicated below:

          Year   Percentage
2013
    105.375 %
2014
    103.583 %
2015
    101.792 %
2016 and thereafter
    100.000 %

     (b) The Notes may be redeemed, in whole or in part, at any time prior to
February 1, 2013 at the option of the Issuers upon not less than 30 nor more
than 60 days’ prior notice mailed by first-class mail to each holder of Notes at
its registered address, at a redemption price equal to 100% of the principal
amount of the Notes redeemed plus the Applicable Premium as of, and accrued and
unpaid interest to, the applicable redemption date (subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant Interest Payment Date).
     (c) Prior to February 1, 2011 the Issuers may, at their option, on any one
or more occasions redeem up to 35% of the aggregate principal amount of the
Notes (including Additional Notes) issued under this Indenture with the Net Cash
Proceeds of one or more Equity Offerings at a redemption price of 110.750% of
the principal amount thereof, plus accrued and unpaid interest, if any, and
liquidated damages, if any, to the redemption date (subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant Interest Payment Date); provided that
     (1) at least 65% of the original principal amount of the Notes issued on
the Issue Date remains outstanding after each such redemption; and
     (2) the redemption occurs within 90 days after the closing of the related
Equity Offering.
     (d) Any redemption pursuant to this Section 3.07 shall be made pursuant to
the provisions of Sections 3.01 through 3.06 hereof.
Section 3.08. Mandatory Redemption.
     Except for any repurchase offers required to be made pursuant to
Sections 4.06 and 4.07 hereof, the Issuers shall not be required to make
mandatory redemption payments or sinking fund payments with respect to the
Notes.

-48-



--------------------------------------------------------------------------------



 



Section 3.09. Offer to Purchase by Application of Net Available Cash.
     In the event that, pursuant to Section 4.07 hereof, the Issuers shall be
required to commence an Asset Disposition Offer to all Holders and all holders
of Pari Passu Notes, it shall follow the procedures specified below.
     The Asset Disposition Offer will remain open for a period of 20 Business
Days following its commencement, except to the extent that a longer period is
required by applicable law (the “Asset Disposition Offer Period”). No later than
five Business Days after the termination of the Asset Disposition Offer Period
(the “Asset Disposition Purchase Date”), the Issuers will purchase the principal
amount of Notes and Pari Passu Notes required to be purchased pursuant to
Section 4.07 hereof (the “Asset Disposition Offer Amount”) or, if less than the
Asset Disposition Offer Amount has been so validly tendered, all Notes and Pari
Passu Notes validly tendered in response to the Asset Disposition Offer.
     If the Asset Disposition Purchase Date is on or after an interest record
date and on or before the related Interest Payment Date, any accrued and unpaid
interest and Additional Interest, if any, will be paid to the Person in whose
name a Note is registered at the close of business on such record date, and no
further interest or Additional Interest will be payable to holders who tender
Notes pursuant to the Asset Disposition Offer.
     Upon the commencement of an Asset Disposition Offer, the Issuers shall
send, by first class mail, a notice to the Trustee and each of the Holders. The
notice shall contain all instructions and materials necessary to enable such
Holders to tender Notes pursuant to the Asset Disposition Offer. The Asset
Disposition Offer shall be made to all Holders. The notice, which shall govern
the terms of the Asset Disposition Offer, shall state:
     (a) that the Asset Disposition Offer is being made pursuant to this
Section 3.09 and Section 4.07 hereof and the length of time the Asset
Disposition Offer shall remain open;
     (b) the Asset Dispostion Offer Amount, the purchase price and the Asset
Dispostion Purchase Date;
     (c) that any Note not validly tendered or accepted for payment shall
continue to accrue interest (including Additional Interest, if applicable);
     (d) that, unless the Issuers default in making such payment, any Note
accepted for payment pursuant to the Asset Disposition Offer shall cease to
accrue interest (including Additional Interest, if applicable) after the
Purchase Date;
     (e) that Holders electing to have a Note purchased pursuant to any Asset
Disposition Offer shall be required to surrender the Note, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Note
completed, or transfer by book-entry transfer, to the Issuers, a depositary, if
appointed by the Issuers, or a Paying Agent at the address specified in the
notice at least three days before the Purchase Date;
     (f) that Holders shall be entitled to withdraw their election if the
Issuers, the depositary or the Paying Agent, as the case may be, receive, not
later than the expiration of the Asset Dispostion Offer Period, a telegram,
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of the Note the Holder delivered for purchase and a statement
that such Holder is withdrawing his election to have such Note purchased;
     (g) that, if the aggregate principal amount of Notes surrendered by Holders
exceeds the Asset Dispostion Offer Amount, the Issuers shall select the Notes to
be purchased on a pro rata basis (with such adjustments as may be deemed
appropriate by the Issuers so that only Notes in minimum denominations of
$2,000, or integral multiples of $1,000 in excess of $2,000, shall be
purchased); and

-49-



--------------------------------------------------------------------------------



 



     (h) that Holders whose Notes were purchased only in part shall be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).
     On or before the Asset Disposition Purchase Date, the Issuers will, to the
extent lawful, accept for payment, on a pro rata basis to the extent necessary,
the Asset Disposition Offer Amount of Notes and Pari Passu Notes or portions of
Notes and Pari Passu Notes so validly tendered and not properly withdrawn
pursuant to the Asset Disposition Offer, or if less than the Asset Disposition
Offer Amount has been validly tendered and not properly withdrawn, all Notes and
Pari Passu Notes so validly tendered and not properly withdrawn, in each case in
a minimum principal amount of $2,000 and integral multiples of $1,000 in excess
of $2,000. The Issuers will deliver to the Trustee an Officer’s Certificate
stating that such Notes or portions thereof were accepted for payment by the
Issuers in accordance with the terms of this Section 3.09 and, in addition, the
Issuers will deliver all certificates and notes required, if any, by the
agreements governing the Pari Passu Notes. The Issuers or the paying agent, as
the case may be, will promptly (but in any case not later than five Business
Days after the termination of the Asset Disposition Offer Period) mail or
deliver to each tendering Holder of Notes or holder or lender of Pari Passu
Notes, as the case may be, an amount equal to the purchase price of the Notes or
Pari Passu Notes so validly tendered and not properly withdrawn by such Holder
or lender, as the case may be, and accepted by the Issuers for purchase, and the
Issuers will promptly issue a new Note, and the Trustee, upon delivery of an
Officer’s Certificate from the Issuers, will authenticate and mail or deliver
such new Note to such Holder, in a principal amount equal to any unpurchased
portion of the Note surrendered; provided that each such new Note will be in a
minimum principal amount of $2,000 or an integral multiple of $1,000 in excess
of $2,000. In addition, the Issuers will take any and all other actions required
by the agreements governing the Pari Passu Notes. Any Note not so accepted will
be promptly mailed or delivered by the Issuers to the Holder thereof. The
Issuers will publicly announce the results of the Asset Disposition Offer on the
Asset Disposition Purchase Date.
ARTICLE 4
COVENANTS
Section 4.01. Payment of Notes.
     The Issuers shall pay or cause to be paid the principal of and premium, if
any, and interest (including Additional Interest, if any) on the Notes in New
York, New York on the dates and in the manner provided in the Notes. Principal,
premium, if any, and interest (including Additional Interest, if any) shall be
considered paid on the date due if the Paying Agent, if other than an Issuer or
any Guarantor thereof, holds as of 11:00 a.m. Eastern Time on the due date money
deposited by the Issuers in immediately available funds and designated for and
sufficient to pay all principal, premium, if any, and interest (including
Additional Interest, if any) then due. The Issuers shall pay all Additional
Interest, if any, in the same manner on the dates and in the amounts set forth
in the applicable Registration Rights Agreement.
     The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal and premium at the
then applicable interest rate on the Notes to the extent lawful. The Issuers
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (including Additional
Interest, if any), without regard to any applicable grace period, at the same
rate to the extent lawful.
Section 4.02. Maintenance of Office or Agency.
     The Issuers shall maintain an office or agency (which may be an office of
the Trustee or an Affiliate of the Trustee, Registrar or co-registrar), where
Notes may be surrendered or presented for payment, where Notes may be
surrendered for registration of transfer or for exchange and where notices and
demands to or upon the Issuers or the Guarantors in respect of the Notes and
this Indenture may be served. The Issuers shall give prompt written notice to
the Trustee of the location, and any change in the location, of such office or
agency. If at any time the Issuers shall

-50-



--------------------------------------------------------------------------------



 



fail to maintain any such required office or agency or shall fail to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the Corporate Trust Office of the Trustee.
     The Issuers may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. Further, if at any
time there shall be no such office or agency in the City and State of New York
where the Notes may be presented or surrendered for payment, the Issuers shall
forthwith designate and maintain such an office or agency in the City and State
of New York, in order that the Notes shall at all times be payable in the City
and State of New York. The Issuers shall give prompt written notice to the
Trustee of any such designation or rescission and of any change in location of
any such other office or agency.
     The Issuers hereby designate the Corporate Trust Office of the Trustee as
one such office or agency of the Issuers in accordance with Section 2.03.
Section 4.03. Compliance Certificate.
     (a) The Issuers and the Guarantors shall deliver to the Trustee, within
120 days after the end of each fiscal year, an Officer’s Certificate stating
that a review of the activities of Holdings and the Restricted Subsidiaries
during the preceding fiscal year has been made under the supervision of the
signing Officers with a view to determining whether the Issuers and the
Guarantors have kept, observed, performed and fulfilled their respective
obligations under this Indenture and the Guarantees, respectively, and further
stating, as to each such Officer signing such certificate, that to the best of
his or her knowledge each of such Issuers and such Guarantors, as the case may
be, has kept, observed, performed and fulfilled each and every covenant
contained in this Indenture and is not in default in the performance or
observance of any of the terms, provisions and conditions of this Indenture (or,
if a Default or Event of Default shall have occurred and be continuing,
describing all such Defaults or Events of Default of which he or she may have
knowledge and what action such Issuer or such Guarantor, as the case may be, is
taking or proposes to take with respect thereto).
     (b) [Reserved].
     (c) Each of the Issuers shall, so long as any of the Notes are outstanding,
deliver to the Trustee, forthwith upon any Officer of the Company or Finance Co
becoming aware of any Default or Event of Default, an Officer’s Certificate
specifying such Default or Event of Default and what action the Issuers are
taking or propose to take with respect thereto.
Section 4.04. Taxes.
     Holdings shall pay, and shall cause each of the Restricted Subsidiaries to
pay, prior to delinquency, all material taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate proceedings
or where the failure to effect such payment is not adverse in any material
respect to the Holders of the Notes.
Section 4.05. Stay, Extension and Usury Laws.
     Each of the Issuers and the Guarantors covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and each of the
Issuers and the Guarantors (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
shall not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law has been enacted.

-51-



--------------------------------------------------------------------------------



 



Section 4.06. Change of Control.
     (a) If a Change of Control occurs, unless the Issuers have previously or
concurrently exercised their right to redeem all of the Notes pursuant to
Section 3.07, each Holder will have the right to require the Issuers to
repurchase all or any part (equal to $2,000 or an integral multiple of $1,000 in
excess of $2,000) of such Holder’s Notes at a purchase price in cash equal to
101% of the principal amount of the Notes plus accrued and unpaid interest, if
any, and liquidated damages, if any, to the date of purchase (subject to the
right of Holders of record on the relevant record date to receive interest due
on the relevant Interest Payment Date).
     (b) Within 30 days following any Change of Control, unless the Issuers have
previously or concurrently exercised their right to redeem all of the Notes
pursuant to Section 3.07, the Issuers will mail a notice (the “Change of Control
Offer”) to each Holder, with a copy to the Trustee, stating:
     (i) that a Change of Control has occurred and that such Holder has the
right to require the Issuers to purchase such Holder’s Notes at a purchase price
in cash equal to 101% of the principal amount of such Notes plus accrued and
unpaid interest, if any, and liquidated damages, if any, to the date of purchase
(subject to the right of holders of record on a record date to receive interest
on the relevant Interest Payment Date) (the “Change of Control Payment”);
     (ii) the repurchase date (which shall be no earlier than 30 days nor later
than 60 days from the date such notice is mailed) (the “Change of Control
Payment Date”);
     (iii) that any Note not properly tendered will remain outstanding and
continue to accrue interest;
     (iv) that unless the Issuers default in the payment of the Change of
Control Payment, all Notes accepted for payment pursuant to the Change of
Control Offer will cease to accrue interest on the Change of Control Payment
Date;
     (v) that Holders electing to have any Notes purchased pursuant to a Change
of Control Offer will be required to surrender such Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of such Notes
completed, to the paying agent specified in the notice at the address specified
in the notice prior to the close of business on the third Business Day preceding
the Change of Control Payment Date;
     (vi) that Holders will be entitled to withdraw their tendered Notes and
their election to require the Issuers to purchase such Notes; provided that the
paying agent receives, not later than the close of business on the 30th day
following the date of the Change of Control notice, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder of the Notes, the
principal amount of Notes tendered for purchase, and a statement that such
Holder is withdrawing its tendered Notes and its election to have such Notes
purchased;
     (vii) that if the Issuers are repurchasing less than all of the Notes, the
holders of the remaining Notes will be issued new Notes and such new Notes will
be equal in principal amount to the unpurchased portion of the Notes
surrendered. The unpurchased portion of the Notes must be equal to a minimum
principal amount of $2,000 and an integral multiple of $1,000 in excess of
$2,000; and
     (viii) the procedures determined by the Issuers, consistent with this
Indenture, that a holder must follow in order to have its Notes repurchased.
     (c) On the Change of Control Payment Date, the Issuers will, to the extent
lawful:

-52-



--------------------------------------------------------------------------------



 



     (i) accept for payment all Notes or portions of Notes (in a minimum
principal amount of $2,000 and integral multiples of $1,000 in excess of $2,000)
properly tendered pursuant to the Change of Control Offer;
     (ii) deposit with the paying agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes properly tendered and not
properly withdrawn; and
     (iii) deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officer’s Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Issuers.
     (d) The Paying Agent will promptly mail to each holder of Notes properly
tendered and not properly withdrawn the Change of Control Payment for such
Notes, and the Trustee will promptly authenticate and mail (or cause to be
transferred by book entry) to each Holder a new Note equal in principal amount
to any unpurchased portion of the Notes surrendered, if any; provided that each
such new Note will be in a minimum principal amount of $2,000 or an integral
multiple of $1,000 in excess of $2,000.
     (e) If the Change of Control Payment Date is on or after an interest record
date and on or before the related Interest Payment Date, any accrued and unpaid
interest, and liquidated damages, if any, will be paid to the Person in whose
name a Note is registered at the close of business on such record date, and no
further interest will be payable to holders who tender pursuant to the Change of
Control Offer.
     (f) The Change of Control provisions set forth above will be applicable
whether or not any other provisions of this Indenture are applicable.
     (g) The Issuers will not be required to make a Change of Control Offer upon
a Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Indenture applicable to a Change of Control Offer made by the Issuers
and purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer.
     (h) A Change of Control Offer may be made in advance of a Change of
Control, and conditioned upon the occurrence of a Change of Control, if a
definitive agreement is in place for the Change of Control at the time of making
the Change of Control Offer.
     (i) The Issuers shall comply, to the extent applicable, with the
requirements of Rule 14e-1 of the Exchange Act and any other securities laws or
regulations in connection with the repurchase of Notes as a result of a Change
of Control. To the extent that the provisions of any securities laws or
regulations conflict with provisions of this Indenture, or compliance with the
Change of Control provisions of this Indenture would constitute a violation of
any such laws or regulations, the Issuers shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached the
Issuers’ obligations described in this Indenture by virtue of the Issuers’
compliance with such securities laws or regulations.
     (j) For the avoidance of doubt, and notwithstanding any other provision to
the contrary herein, the provisions under this Indenture relative to the
Issuers’ obligation to make an offer to repurchase the Notes as a result of a
Change of Control may be waived or modified or terminated with the written
consent of the Holders of a majority in principal amount of the Notes then
outstanding (including consents obtained in connection with a tender offer or
exchange offer for the Notes) prior to the occurrence of such Change of Control.
Section 4.07. Limitation on Sales of Assets and Subsidiary Stock.
     (a) Holdings will not, and will not permit any of the Restricted
Subsidiaries to, make any Asset Disposition unless:

-53-



--------------------------------------------------------------------------------



 



     (i) Holdings or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Disposition at least equal to the fair
market value (such fair market value to be determined on the date of
contractually agreeing to such Asset Disposition), as determined in good faith
by the Board of Directors (including as to the value of all noncash
consideration), of the shares and assets subject to such Asset Disposition;
     (ii) at least 75% of the consideration received by Holdings or such
Restricted Subsidiary, as the case may be, from such Asset Disposition is in the
form of cash or Cash Equivalents or Additional Assets, or any combination
thereof; and
     (iii) except as provided in paragraph (b) below, an amount equal to 100% of
the Net Available Cash from such Asset Disposition is applied, within 18 months
from the later of the date of such Asset Disposition or the receipt of such Net
Available Cash, by Holdings or such Restricted Subsidiary, as the case may be:
     (A) to the extent Holdings or any Restricted Subsidiary, as the case may
be, elects (or is required by the terms of any Indebtedness), to prepay, repay,
redeem or purchase Indebtedness of Holdings or the Restricted Subsidiaries under
the Senior Secured Credit Agreement, any other Indebtedness of Holdings, an
Issuer or a Subsidiary Guarantor that is secured by a Lien permitted to be
Incurred under this Indenture or Indebtedness (other than Disqualified Stock) of
any Wholly-Owned Subsidiary that is not an Issuer or a Guarantor; provided,
however, that, in connection with any prepayment, repayment, redemption or
purchase of Indebtedness pursuant to this clause (A), Holdings or such
Restricted Subsidiary will retire such Indebtedness and will cause the related
commitment (if any) to be permanently reduced in an amount equal to the
principal amount so prepaid, repaid or purchased; or
     (B) to invest in Additional Assets;
provided that pending the final application of any such Net Available Cash in
accordance with Section 3.09 and 4.07, Holdings and the Restricted Subsidiaries
may temporarily reduce Indebtedness or otherwise invest such Net Available Cash
in any manner not prohibited by this Indenture, but such proceeds shall not
constitute Available Cash prior to such final application.
     (b) Any Net Available Cash from Asset Dispositions that is not applied or
invested as provided in paragraph (a) above will be deemed to constitute “Excess
Proceeds.” Not later than the day following the date that is 18 months from the
later of the date of such Asset Disposition or the receipt of such Net Available
Cash, if the aggregate amount of Excess Proceeds exceeds $20.0 million, the
Issuers will be required to make an offer (“Asset Disposition Offer”) to all
holders of Notes and to the extent required by the terms of other Pari Passu
Indebtedness, to all holders of other Pari Passu Indebtedness outstanding with
similar provisions requiring Holdings or a Restricted Subsidiary to make an
offer to purchase such Pari Passu Indebtedness with the proceeds from any Asset
Disposition (“Pari Passu Notes”), to purchase the maximum principal amount of
Notes and any such Pari Passu Notes to which the Asset Disposition Offer applies
that may be purchased out of the Excess Proceeds, at an offer price in cash in
an amount equal to 100% of the principal amount (or, in the event such Pari
Passu Indebtedness of Holdings or a Restricted Subsidiary was issued with
significant original issue discount, 100% of the accreted value thereof) of the
Notes and Pari Passu Notes plus accrued and unpaid interest and liquidated
damages, if any (or in respect of such Pari Passu Indebtedness, such lesser
price, if any, as may be provided for by the terms of such Indebtedness), to the
date of purchase (subject to the right of holders of record on the relevant
record date to receive interest due on the relevant Interest Payment Date), in
accordance with the procedures set forth in this Indenture or the agreements
governing the Pari Passu Notes, as applicable, in each case in minimum principal
amount of $2,000 and integral multiples of $1,000 in excess of $2,000. If the
aggregate principal amount of Notes surrendered by holders thereof and other
Pari Passu Notes surrendered by holders or lenders, collectively, exceeds the
amount of Excess Proceeds, the Trustee shall select the Notes to be purchased on
a pro rata basis on the basis of the aggregate principal amount of tendered
Notes and Pari Passu Notes. To the extent that the aggregate amount of Notes and
Pari Passu Notes so

-54-



--------------------------------------------------------------------------------



 



validly tendered and not properly withdrawn pursuant to an Asset Disposition
Offer is less than the Excess Proceeds, the Issuers may use any remaining Excess
Proceeds for general company purposes, subject to the other covenants contained
in this Indenture. Upon completion of such Asset Disposition Offer, the amount
of Excess Proceeds shall be reset at zero.
     (c) [Reserved].
     (d) [Reserved].
     (e) [Reserved].
     (f) The Issuers shall comply, to the extent applicable, with the
requirements of Rule 14e-1 of the Exchange Act and any other securities laws or
regulations in connection with the repurchase of Notes pursuant to this
Indenture. To the extent that the provisions of any securities laws or
regulations conflict with provisions of this covenant, the Issuers shall comply
with the applicable securities laws and regulations and shall not be deemed to
have breached their obligations under this Indenture by virtue of their
compliance with such securities laws or regulations.
     (g) For the purposes of Section 4.07(a)(ii), the following will be deemed
to be cash:
     (1) the assumption by the transferee of Indebtedness (other than
Subordinated Obligations or Disqualified Stock) of the Company or Indebtedness
of Holdings or a Restricted Subsidiary of the Company (other than Subordinated
Obligations or Disqualified Stock of the Company, Guarantor Subordinated
Obligations or Disqualified Stock of any Guarantor) and the release of Holdings
or such Restricted Subsidiary from all liability on such Indebtedness in
connection with such Asset Disposition (or in lieu of such a release, the
agreement of the acquirer or its parent company to indemnify and hold Holdings
or such Restricted Subsidiary harmless from and against any loss, liability or
cost in respect of such assumed Indebtedness; provided, however, that such
indemnifying party (or its long term debt securities) shall have an Investment
Grade Rating (with no indication of a negative outlook or credit watch with
negative implications, in any case, that contemplates such indemnifying party
(or its long term debt securities) failing to have an Investment Grade Rating),
in which case Holdings will, without further action, be deemed to have applied
such deemed cash to Indebtedness in accordance with Section 4.07(a)(iii)(A); and
     (2) securities, notes or other obligations received by Holdings or any
Restricted Subsidiary from the transferee that are converted by Holdings or such
Restricted Subsidiary into cash within 180 days after receipt thereof.
     Notwithstanding the foregoing, the 75% limitation referred to in
Section 4.07(a)(ii) shall be deemed satisfied with respect to any Asset
Disposition in which the cash or Cash Equivalents portion of the consideration
received therefrom, determined in accordance with the foregoing provision on an
after-tax basis, is equal to or greater than what the after-tax proceeds would
have been had such Asset Disposition complied with the aforementioned 75%
limitation.
     (h) The requirement of Section 4.07(a)(iii)(B) shall be deemed to be
satisfied if an agreement (including a lease, whether a capital lease or an
operating lease) committing to make the acquisitions or expenditures referred to
therein is entered into by Holdings or the Restricted Subsidiary within the
specified time period and such Net Available Cash is subsequently applied in
accordance with such agreement within six months following such agreement.
Section 4.08. Limitation on Restricted Payments.
     (a) Holdings will not, and will not permit any of the Restricted
Subsidiaries, directly or indirectly, to:

-55-



--------------------------------------------------------------------------------



 



     (i) declare or pay any dividend or make any payment or distribution on or
in respect of Holdings’ Capital Stock (including any payment or distribution in
connection with any merger or consolidation involving Holdings or any of the
Restricted Subsidiaries) except:
     (a) dividends or distributions by Holdings payable solely in Capital Stock
of Holdings (other than Disqualified Stock) or in options, warrants or other
rights to purchase such Capital Stock of Holdings; and
     (b) dividends or distributions payable to Holdings or a Restricted
Subsidiary and if such Restricted Subsidiary is not a Wholly-Owned Subsidiary,
to minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation) so long as Holdings or a
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution;
     (ii) purchase, redeem, defease, retire or otherwise acquire for value any
Capital Stock of Holdings or any direct or indirect parent of Holdings held by
Persons other than Holdings or a Restricted Subsidiary (other than in exchange
for Capital Stock of Holdings (other than Disqualified Stock);
     (iii) purchase, repurchase, redeem, defease or otherwise acquire or retire
for value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Obligations or Guarantor Subordinated Obligations
(other than (x) Indebtedness permitted under Section 4.09(b)(3) or (y) the
purchase, repurchase, redemption, defeasance or other acquisition or retirement
of Subordinated Obligations or Guarantor Subordinated Obligations purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of purchase,
repurchase, redemption, defeasance or other acquisition or retirement); or
     (iv) make any Restricted Investment in any Person
(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(i) through (iv) shall be referred to herein as a “Restricted Payment”), unless
at the time Holdings or such Restricted Subsidiary makes such Restricted
Payment:
     (A) no Default shall have occurred and be continuing (or would result
therefrom); and
     (B) either: (1) if the Consolidated Coverage Ratio for Holdings and the
Restricted Subsidiaries on the last day of the immediately preceding fiscal
quarter is at least 2.25 to 1.0, the aggregate amount of such Restricted Payment
and all other Restricted Payments declared or made during the fiscal quarter in
which such Restricted Payment is made does not exceed the result of:
     (i) Available Cash; plus
     (ii) without duplication of amounts included in Available Cash, 100% of the
aggregate Net Cash Proceeds, and the fair market value (as determined by
Holdings’ Board of Directors in good faith) of property or securities other than
cash (including Capital Stock of Persons engaged primarily in the Energy
Business or assets used in the Energy Business), in each case received by
Holdings from the substantially concurrent issue or sale of its Capital Stock
(other than Disqualified Stock) or other substantially concurrent capital
contributions subsequent to the Issue Date (other than Net Cash Proceeds
received from an issuance or sale of such Capital Stock to (x) management,
employees, directors or any direct or indirect parent of Holdings, to the extent
such Net Cash Proceeds have been used to make a Restricted Payment pursuant to
Section 4.08(b)(5)(a), (y) a Subsidiary of Holdings or (z) an employee stock
ownership plan, option plan or similar trust (to the extent such sale to an
employee stock ownership plan, option plan or similar

-56-



--------------------------------------------------------------------------------



 



trust is financed by loans from or Guaranteed by Holdings or any Restricted
Subsidiary unless such loans have been repaid with cash on or prior to the date
of determination)); plus
     (iii) the amount by which Indebtedness of Holdings or the Restricted
Subsidiaries is reduced on Holdings’ balance sheet upon the conversion or
exchange (other than by a Wholly-Owned Subsidiary of Holdings) subsequent to the
Issue Date of any Indebtedness of Holdings or the Restricted Subsidiaries
convertible or exchangeable for Capital Stock (other than Disqualified Stock) of
Holdings (less the amount of any cash, or the fair market value of any other
property (other than such Capital Stock), distributed by Holdings upon such
conversion or exchange), together with the net proceeds, if any, received by
Holdings or any of the Restricted Subsidiaries upon such conversion or exchange;
plus
     (iv) without duplication of amounts included in Available Cash, the amount
equal to the aggregate net reduction in Restricted Investments made by Holdings
or any of the Restricted Subsidiaries in any Person resulting from:
     (A) repurchases, repayments or redemptions of such Restricted Investments
by such Person, proceeds realized upon the sale of such Restricted Investment
(other than to a Subsidiary of Holdings), repayments of loans or advances or
other transfers of assets (including by way of dividend or distribution) by such
Person to Holdings or any Restricted Subsidiary;
     (B) the redesignation of Unrestricted Subsidiaries as Restricted
Subsidiaries (valued in each case as provided in the definition of “Investment”)
not to exceed, in the case of any Unrestricted Subsidiary, the amount of
Investments previously made by Holdings or any Restricted Subsidiary in such
Unrestricted Subsidiary, which amount in each case under this clause (iv) was
included in the calculation of the amount of Restricted Payments; and
     (C) the sale (other than to Holdings or a Restricted Subsidiary) of the
Capital Stock of an Unrestricted Subsidiary or a distribution from an
Unrestricted Subsidiary or a dividend from an Unrestricted Subsidiary (items
(ii), (iii) and (iv) being referred to as “Incremental Funds” and for purposes
of clause (2)(ii) below, items (ii) and (iv) above being referred to as “Special
Incremental Funds”); minus
     (v) the aggregate amount of Incremental Funds previously expended pursuant
to this clause (B)(1) or clause (B)(2) below; or
     (2) if the Consolidated Coverage Ratio for Holdings and the Restricted
Subsidiaries as of the last day of the immediately preceding fiscal quarter is
less than 2.25 to 1.0, the aggregate amount of such Restricted Payment and all
other Restricted Payments declared or made during the fiscal quarter in which
such Restricted Payment and other Restricted Payments is made does not exceed:
     (i) $120.0 million less the aggregate amount of Restricted Payments made
since the Issue Date pursuant to this clause (B)(2); plus
     (ii) the aggregate amount of Special Incremental Funds not previously
expended pursuant to clause (B)(1) above or this clause (B)(2).
     (b) The provisions of Section 4.08(a) will not prohibit:
     (1) any Restricted Payment made by exchange for, or out of the proceeds of
the substantially concurrent sale of, Capital Stock of Holdings (other than
Disqualified Stock and other than Capital Stock issued or sold to a Subsidiary
or an employee stock ownership plan or similar trust to the extent such sale to

-57-



--------------------------------------------------------------------------------



 



an employee stock ownership plan or similar trust is financed by loans from or
Guaranteed by Holdings or any Restricted Subsidiary unless such loans have been
repaid with cash on or prior to the date of determination) or a substantially
concurrent cash capital contribution received by Holdings from its members;
provided, however, that (a) such Restricted Payment will be excluded from
subsequent calculations of the amount of Restricted Payments and (b) the Net
Cash Proceeds from such sale of Capital Stock or capital contribution will be
excluded from Available Cash and clause (B)(1)(ii) of paragraph (a) above and
the definition of Incremental Funds;
     (2) any purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Subordinated Obligations of the Company or Guarantor
Subordinated Obligations of any Guarantor made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Subordinated Obligations of
the Company or any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Guarantor Subordinated Obligations made by exchange
for or out of the proceeds of the substantially concurrent sale of Guarantor
Subordinated Obligations that, in each case, is permitted to be Incurred
pursuant to Section 4.09; provided, however, that such purchase, repurchase,
redemption, defeasance, acquisition or retirement will be excluded from
subsequent calculations of the amount of Restricted Payments;
     (3) any purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Disqualified Stock of Holdings or a Restricted Subsidiary made
by exchange for or out of the proceeds of the substantially concurrent sale of
Disqualified Stock of Holdings or such Restricted Subsidiary, as the case may
be, that, in each case, is permitted to be Incurred pursuant to Section 4.09;
provided further, however, that such purchase, repurchase, redemption,
defeasance, acquisition or retirement will be excluded from subsequent
calculations of the amount of Restricted Payments;
     (4) dividends paid or distributions made within 60 days after the date of
declaration if at such date of declaration such dividend or distribution would
have complied with this Section 4.08; provided, however, that such dividends and
distributions will be included (without duplication) in subsequent calculations
of the amount of Restricted Payments (to the extent the declaration thereof has
not been previously included); and provided, however, that for purposes of
clarification, this clause (4) shall not include cash payments in lieu of the
issuance of fractional shares included in clause (9) below;
     (5) (a) so long as no Default has occurred and is continuing, the purchase
of Capital Stock, or options, warrants, equity appreciation rights or other
rights to purchase or acquire Capital Stock of Parent, Holdings or any
Restricted Subsidiary held by any existing or former employees, management or
directors of Parent, Holdings or any Subsidiary of Holdings or their assigns,
estates or heirs, in each case in connection with the repurchase provisions
under employee stock option or stock purchase agreements or other agreements to
compensate management, employees or directors; provided that such redemptions or
repurchases pursuant to this subclause (a) during any calendar year will not
exceed $3.0 million in the aggregate (with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum (without
giving effect to the immediately following proviso) of $4.0 million in any
calendar year); provided, further, that such amount in any calendar year may be
increased by an amount not to exceed (A) the cash proceeds received by Holdings
from the sale of Capital Stock of Holdings to members of management or directors
of Holdings and the Restricted Subsidiaries that occurs after the Issue Date (to
the extent the cash proceeds from the sale of such Capital Stock have not
otherwise been applied to the payment of Restricted Payments by virtue of the
initial clause (B) of paragraph (a) above), plus (B) the cash proceeds of key
man life insurance policies received by Holdings and the Restricted Subsidiaries
after the Issue Date (to the extent the cash proceeds of key man life insurance
policies have not otherwise been applied to the payment of Restricted Payments
by virtue of the initial clause (B) of paragraph (a) above), less (C) the amount
of any Restricted Payments made pursuant to clauses (A) and (B) of this clause
(5)(a); provided, further, however, that the amount of any such repurchase or
redemption under this subclause (a) will be excluded in subsequent calculations
of the amount of Restricted Payments and the proceeds received from any such
sale will be excluded from the initial clause (B) of paragraph (a) above
(including the definition of Incremental Funds); and

-58-



--------------------------------------------------------------------------------



 



     (b) the cancellation of loans or advances to employees or directors of
Holdings or any Subsidiary of Holdings the proceeds of which are used to
purchase Capital Stock of Holdings, in an aggregate amount not in excess of
$2.0 million at any one time outstanding; provided, however, that Holdings and
its Subsidiaries will comply in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith in connection with such loans or advances;
provided, further, that the amount of such cancelled loans and advances will be
included in subsequent calculations of the amount of Restricted Payments;
     (6) repurchases, redemptions or other acquisitions or retirements for value
of Capital Stock deemed to occur upon the exercise of stock options, warrants,
rights to acquire Capital Stock or other convertible securities if such Capital
Stock represents a portion of the exercise or exchange price thereof, and any
repurchases, redemptions or other acquisitions or retirements for value of
Capital Stock made in lieu of withholding taxes in connection with any exercise
or exchange of warrants, options or rights to acquire Capital Stock; provided,
however, that such repurchases will be excluded from subsequent calculations of
the amount of Restricted Payments;
     (7) the purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value of any Subordinated Obligation (i) at a purchase price
not greater than 101% of the principal amount of such Subordinated Obligation in
the event of a Change of Control in accordance with provisions similar to
Section 4.06 or (ii) at a purchase price not greater than 100% of the principal
amount thereof in accordance with provisions similar to those in Section 4.07;
provided that, prior to or simultaneously with such purchase, repurchase,
redemption, defeasance or other acquisition or retirement, the Issuers have made
the Change of Control Offer or Asset Disposition Offer, as applicable, as
provided in Section 4.06 or 4.07, as applicable, with respect to the Notes and
have completed the repurchase or redemption of all Notes validly tendered for
payment in connection with such Change of Control Offer or Asset Disposition
Offer; provided, however, that such repurchases will be included in subsequent
calculations of the amount of Restricted Payments;
     (8) payments or distributions to dissenting stockholders of acquired
businesses pursuant to applicable law or in connection with the settlement or
other satisfaction of legal claims made pursuant to or in connection with a
consolidation, merger or transfer of assets otherwise permitted under this
Indenture; provided, however, that any payment pursuant to this clause (8) shall
be excluded from the calculation of the amount of Restricted Payments;
     (9) cash payments in lieu of the issuance of fractional shares; provided,
however, that any payment pursuant to this clause (9) shall be excluded from the
calculation of the amount of Restricted Payments; and
     (10) Permitted Payments.
     (c) The amount of all Restricted Payments (other than cash) shall be the
fair market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by Holdings or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The fair market value of any cash Restricted Payment shall be its face amount.
The fair market value of any non-cash Restricted Payment that is less than
$20.0 million shall be determined conclusively by an Officer of the Company and
the fair market value of any non-cash Restricted Payment that is more than
$20.0 million shall be determined conclusively by the Board of Directors of the
Company acting in good faith whose resolution with respect thereto shall be
delivered to the Trustee. Not later than the date of making any Restricted
Payment, the Issuers shall deliver to the Trustee an Officer’s Certificate
stating that such Restricted Payment is permitted and setting forth the basis
upon which the calculations required by Section 4.08 were computed, together
with a copy of any fairness opinion or appraisal required by this Indenture.

-59-



--------------------------------------------------------------------------------



 



     (d) The Issuers shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the last sentence of the definition of
“Unrestricted Subsidiary.” For purpose of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by Holdings and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investment.” Such
designation shall be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to Section 4.08(a) or pursuant to
the definition of “Permitted Investments,” and if such Subsidiary otherwise
meets the definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries
shall not be subject to any of the restrictive covenants set forth in this
Indenture.
Section 4.09. Limitation on Indebtedness and Preferred Stock.
     (a) Holdings will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) and Holdings will not permit any of the Restricted
Subsidiaries to issue Preferred Stock; provided, however, that Holdings may
Incur Indebtedness and the Company and any of the Subsidiary Guarantors may
Incur Indebtedness and issue Preferred Stock if on the date thereof:
     (1) the Consolidated Coverage Ratio for Holdings and the Restricted
Subsidiaries is at least 2.25 to 1.00, determined on a pro forma basis
(including a pro forma application of proceeds); and
     (2) no Default will have occurred or be continuing or would occur as a
consequence of Incurring the Indebtedness or transactions relating to such
Incurrence.
     (b) Section 4.09(a) hereof will not prohibit the Incurrence of the
following Indebtedness or issuance of the following Preferred Stock, as the case
may be:
     (1) Indebtedness of the Company Incurred pursuant to one or more Credit
Facilities in an aggregate amount not to exceed the greater of (a)
$735.0 million less the aggregate amount of all permanent principal repayments
since the Issue Date under a Credit Facility made under Section 4.07(a)(iii)(A)
hereof, or (b) 40.0% of Adjusted Consolidated Net Tangible Assets determined as
of the date of the Incurrence of such Indebtedness after giving effect to the
application of the proceeds therefrom, in each case outstanding at any one time;
     (2) Guarantees by the Company or Guarantors of Indebtedness of the Company
or a Guarantor, as the case may be, Incurred in accordance with the provisions
of this Indenture; provided that in the event such Indebtedness that is being
Guaranteed is a Subordinated Obligation or a Guarantor Subordinated Obligation,
then the related Guarantee shall be subordinated in right of payment to the
Notes or the Guarantee to at least the same extent as the Indebtedness being
Guaranteed, as the case may be;
     (3) Indebtedness of Holdings owing to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owing to and held by Holdings or any
Restricted Subsidiary; provided, however, that (i) any subsequent issuance or
transfer of Capital Stock or any other event which results in any such
Indebtedness being held by a Person other than Holdings or a Restricted
Subsidiary and (ii) any sale or other transfer of any such Indebtedness to a
Person other than Holdings or a Restricted Subsidiary shall be deemed, in each
case, to constitute an Incurrence of such Indebtedness by Holdings or such
Restricted Subsidiary, as the case may be;
     (4) Indebtedness represented by (a) the Notes issued on the Issue Date, and
the related Exchange Notes issued in a registered exchange offer (or shelf
registration) pursuant to the Registration Rights Agreement, and all Guarantees,
(b) any Indebtedness (other than the Indebtedness described in clauses (1),
(2) and (4)(a) of clause (b) of this Section 4.09) outstanding on the Issue Date
and (c) any Refinancing Indebtedness Incurred in respect of any Indebtedness
described in this clause (4) or clause (5) or Incurred pursuant to Section
4.09(a) hereof;

-60-



--------------------------------------------------------------------------------



 



     (5) Indebtedness of a Person that becomes a Restricted Subsidiary or is
acquired by Holdings or a Restricted Subsidiary or merged into Holdings or a
Restricted Subsidiary in accordance with this Indenture and outstanding on the
date on which such Person became a Restricted Subsidiary or was acquired by or
was merged into Holdings or such Restricted Subsidiary (other than Indebtedness
Incurred (a) to provide all or any portion of the funds utilized to consummate
the transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by or was merged into
Holdings or a Restricted Subsidiary or (b) otherwise in connection with, or in
contemplation of, such acquisition); provided, however, that at the time such
Person becomes a Restricted Subsidiary or is acquired by or was merged into
Holdings or a Restricted Subsidiary, Holdings would have been able to Incur
$1.00 of additional Indebtedness pursuant to Section 4.09(a) hereof after giving
effect to the Incurrence of such Indebtedness pursuant to this clause (5);
     (6) the Incurrence by Holdings or any Restricted Subsidiary of Indebtedness
represented by Capitalized Lease Obligations, mortgage financings or purchase
money obligations, in each case Incurred for the purpose of financing all or any
part of the purchase price or cost of construction or improvements or carrying
costs of property used in the business of Holdings or such Restricted
Subsidiary, and Refinancing Indebtedness Incurred to Refinance any Indebtedness
Incurred pursuant to this clause (6) in an aggregate outstanding principal
amount which, when taken together with the principal amount of all other
Indebtedness Incurred pursuant to this clause (6) and then outstanding, will not
exceed $40.0 million at any time outstanding;
     (7) the Incurrence by Holdings, the Company or any of its Restricted
Subsidiaries of Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health or other types of social security
benefits, unemployment or other insurance or self-insurance obligations,
reclamation, statutory obligations, bankers’ acceptances and bid, performance,
surety and appeal bonds or other similar obligations incurred in the ordinary
course of business, including guarantees and obligations respecting standby
letters of credit supporting such obligations, to the extent not drawn (in each
case other than an obligation for money borrowed);
     (8) Capital Stock (other than Disqualified Stock) of Holdings, the Company
or any of the Subsidiary Guarantors;
     (9) Indebtedness owed to Parent not to exceed $50.0 million in the
aggregate, provided that all such Indebtedness shall be unsecured and
subordinated to the Notes; and
     (10) in addition to the items referred to in clauses (1) through (9) above,
Indebtedness of Holdings, the Company and its Subsidiary Guarantors in an
aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause
(10) and then outstanding, will not exceed the greater of (a) $50.0 million and
(b) 4.0% of Adjusted Consolidated Net Tangible Assets determined as of the date
of such incurrence, at any time outstanding.
     (c) For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 4.09:
     (1) in the event an item of that Indebtedness meets the criteria of more
than one of the types of Indebtedness described in clauses (a) and (b) of this
Section 4.09, the Issuers, in their sole discretion, will classify such item of
Indebtedness on the date of Incurrence and, subject to clause (ii) below may
later reclassify such item of Indebtedness and only be required to include the
amount and type of such Indebtedness in one of such clauses;
     (2) all Indebtedness outstanding on the date of this Indenture under the
Senior Secured Credit Agreement shall be deemed Incurred on the Issue Date under
Section 4.09(b)(1);

-61-



--------------------------------------------------------------------------------



 



     (3) Guarantees of, or obligations in respect of letters of credit
supporting, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included;
     (4) if obligations in respect of letters of credit are Incurred pursuant to
a Credit Facility and are being treated as Incurred pursuant to
Section 4.09(b)(1) and the letters of credit relate to other Indebtedness, then
such other Indebtedness shall not be included;
     (5) the principal amount of any Disqualified Stock of Holdings or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is not
an Issuer or a Subsidiary Guarantor, will be equal to the greater of the maximum
mandatory redemption or repurchase price (not including, in either case, any
redemption or repurchase premium) or the liquidation preference thereof;
     (6) Indebtedness permitted by this Section 4.09 need not be permitted
solely by reference to one provision permitting such Indebtedness but may be
permitted in part by one such provision and in part by one or more other
provisions of this Section 4.09 permitting such Indebtedness; and
     (7) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP.
     (d) Accrual of interest, accrual of dividends, the amortization of debt
discount or the accretion of accreted value, the payment of interest in the form
of additional Indebtedness, the payment of dividends in the form of additional
shares of Preferred Stock or Disqualified Stock and unrealized losses or charges
in respect of Hedging Obligations (including those resulting from the
application of SFAS 133) will not be deemed to be an Incurrence of Indebtedness
for purposes of this Section 4.09. The amount of any Indebtedness outstanding as
of any date shall be (i) the accreted value thereof in the case of any
Indebtedness issued with original issue discount and (ii) the principal amount
or liquidation preference thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.
     (e) If at any time an Unrestricted Subsidiary becomes a Restricted
Subsidiary, any Indebtedness of such Subsidiary shall be deemed to be Incurred
by a Restricted Subsidiary as of such date (and, if such Indebtedness is not
permitted to be Incurred as of such date under this Section 4.09, the Issuers
shall be in Default of this Section 4.09).
     (f) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term Indebtedness, or first
committed, in the case of revolving credit Indebtedness; provided that if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced. Notwithstanding any
other provision of this Section 4.09, the maximum amount of Indebtedness that
the Issuers may Incur pursuant to this Section 4.09 shall not be deemed to be
exceeded solely as a result of fluctuations in the exchange rate of currencies.
The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness is denominated that is
in effect on the date of such refinancing.
     (g) This Indenture will not treat (1) unsecured Indebtedness as
subordinated or junior to secured Indebtedness merely because it is unsecured or
(2) senior Indebtedness as subordinated or junior to any other senior
Indebtedness merely because it has a junior priority with respect to the same
collateral.

-62-



--------------------------------------------------------------------------------



 



Section 4.10. Limitation on Liens.
     (a) Holdings will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly, create, Incur or suffer to exist any
Lien (the “Initial Lien”) other than Permitted Liens upon any of its property or
assets (including Capital Stock of Restricted Subsidiaries), including any
income or profits therefrom, whether owned on the date of this Indenture or
acquired after that date, which Lien is securing any Indebtedness, unless
contemporaneously with the Incurrence of such Liens effective provision is made
to secure the Indebtedness due under the Notes or, in respect of Liens on
Holdings’ or any Restricted Subsidiary’s property or assets, any Guarantee of
Holdings or such Restricted Subsidiary, as the case may be, equally and ratably
with (or senior in priority to in the case of Liens with respect to Subordinated
Obligations or Guarantor Subordinated Obligations, as the case may be) the
Indebtedness secured by such Lien for so long as such Indebtedness is so
secured.
     (b) Any Lien created for the benefit of the holders of the Notes pursuant
to Section 4.10(a) shall provide by its terms that such Lien shall be
automatically and unconditionally released and discharged upon the release and
discharge of the Initial Lien.
Section 4.11. Limitation on Restrictions on Distributions from Restricted
Subsidiaries.
     (a) Holdings will not, and will not permit any Restricted Subsidiary to,
create or otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:
     (i) pay dividends or make any other distributions on its Capital Stock or
pay any Indebtedness or other obligations owed to Holdings or any Restricted
Subsidiary (it being understood that the priority of any Preferred Stock in
receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock shall not be deemed a
restriction on the ability to make distributions on Capital Stock);
     (ii) make any loans or advances to Holdings or any Restricted Subsidiary
(it being understood that the subordination of loans or advances made to
Holdings or any Restricted Subsidiary to other Indebtedness Incurred by Holdings
or any Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances); or
     (iii) sell, lease or transfer any of its property or assets to Holdings or
any Restricted Subsidiary.
     (b) The preceding provisions will not prohibit:
     (1) any encumbrance or restriction pursuant to or by reason of an agreement
in effect at or entered into on the Issue Date, including, without limitation,
this Indenture in effect on such date;
     (2) any encumbrance or restriction with respect to a Person pursuant to or
by reason of an agreement relating to any Capital Stock or Indebtedness Incurred
by a Person on or before the date on which such Person was acquired by Holdings
or another Restricted Subsidiary (other than Capital Stock or Indebtedness
Incurred as consideration in, or to provide all or any portion of the funds
utilized to consummate, the transaction or series of related transactions
pursuant to which such Person was acquired by Holdings or a Restricted
Subsidiary or in contemplation of the transaction) and outstanding on such date;
provided that any such encumbrance or restriction shall not extend to any assets
or property of Holdings or any other Restricted Subsidiary other than the assets
and property so acquired;
     (3) encumbrances and restrictions contained in contracts entered into in
the ordinary course of business, not relating to any Indebtedness, and that do
not, individually or in the aggregate, detract from the value of, or from the
ability of Holdings and the Restricted Subsidiaries to realize the value of,
property

-63-



--------------------------------------------------------------------------------



 



or assets of Holdings or any Restricted Subsidiary in any manner material to
Holdings or any Restricted Subsidiary;
     (4) any encumbrance or restriction with respect to an Unrestricted
Subsidiary pursuant to or by reason of an agreement that the Unrestricted
Subsidiary is a party to entered into before the date on which such Unrestricted
Subsidiary became a Restricted Subsidiary; provided that such agreement was not
entered into in anticipation of the Unrestricted Subsidiary becoming a
Restricted Subsidiary and any such encumbrance or restriction shall not extend
to any assets or property of Holdings or any other Restricted Subsidiary other
than the assets and property so acquired;
     (5) with respect to any Foreign Subsidiary, any encumbrance or restriction
contained in the terms of any Indebtedness or any agreement pursuant to which
such Indebtedness was Incurred if:
     (a) either (1) the encumbrance or restriction applies only in the event of
a payment default or a default with respect to a financial covenant in such
Indebtedness or agreement or (2) the Issuers determine that any such encumbrance
or restriction will not materially affect the Issuers’ ability to make principal
or interest payments on the Notes, as determined in good faith by the Board of
Directors of the Company, whose determination shall be conclusive; and
     (b) the encumbrance or restriction is not materially more disadvantageous
to the holders of the Notes than is customary in comparable financing (as
determined by the Company);
     (6) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement effecting a refunding, replacement or refinancing of
Indebtedness Incurred pursuant to an agreement referred to in clauses
(1) through (5) or clause (12) of this paragraph (b) or this clause (6) or
contained in any amendment, restatement, modification, renewal, supplemental,
refunding, replacement or refinancing of an agreement referred to in clauses
(1) through (5) or clause (12) of this paragraph (b) or this clause (6);
provided, however, that the encumbrances and restrictions with respect to such
Restricted Subsidiary contained in any such agreement taken as a whole are no
less favorable in any material respect to the holders of the Notes than the
encumbrances and restrictions contained in such agreements referred to in
clauses (1) through (5) or clause (12) of this paragraph (b) on the Issue Date
or the date such Restricted Subsidiary became a Restricted Subsidiary or was
merged into a Restricted Subsidiary, whichever is applicable;
     (7) in the case of Section 4.11(a)(iii), any encumbrance or restriction:
     (a) that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease (including leases
governing leasehold interests or farm-in agreements or farm-out agreements
relating to leasehold interests in oil and gas properties), license or similar
contract, or the assignment or transfer of any such lease (including leases
governing leasehold interests or farm-in agreements or farm-out agreements
relating to leasehold interests in oil and gas properties), license or other
contract;
     (b) arising from Permitted Liens securing Indebtedness of Holdings or a
Restricted Subsidiary to the extent such encumbrances or restrictions restrict
the transfer of the property subject to such mortgages, pledges or other
security agreements;
     (c) pursuant to customary provisions restricting dispositions of real
property interests set forth in any reciprocal easement agreements of Holdings
or any Restricted Subsidiary;
     (d) restrictions on cash or other deposits imposed by customers or lessors
under contracts or leases entered into in the ordinary course of business;

-64-



--------------------------------------------------------------------------------



 



     (e) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business that solely affect the assets or property that is the subject of such
agreements and provided that in the case of joint venture agreements such
provisions solely affect assets or property of the joint venture; or
     (f) any agreement or instrument relating to any property or assets acquired
after the Issue Date, so long as such encumbrance or restriction relates only to
the property or assets so acquired and is not and was not created in
anticipation of such acquisitions;
     (8) (a) purchase money obligations for property acquired in the ordinary
course of business and (b) Capitalized Lease Obligations permitted under this
Indenture, in each case, that impose encumbrances or restrictions of the nature
described in Section 4.11(a)(iii) on the property so acquired;
     (9) any encumbrance or restriction with respect to a Restricted Subsidiary
(or any of its property or assets) imposed pursuant to an agreement entered into
for the direct or indirect sale or disposition of all or substantially all the
Capital Stock or assets of such Restricted Subsidiary (or the property or assets
that are subject to such restriction) pending the closing of such sale or
disposition;
     (10) any customary encumbrances or restrictions imposed pursuant to any
agreement of the type described in the definition of “Permitted Business
Investment”;
     (11) encumbrances or restrictions arising or existing by reason of
applicable law or any applicable rule, regulation or order; and
     (12) the Senior Secured Credit Agreement as in effect as of the Issue Date,
and any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings thereof; provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are no more restrictive with respect to
such dividend and other payment restrictions than those contained in the Senior
Secured Credit Agreement as in effect on the Issue Date.
Section 4.12. Limitation on Affiliate Transactions.
     (a) Holdings will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into, make, amend or conduct any
transaction (including making a payment to, the purchase, sale, lease or
exchange of any property or the rendering of any service), contract, agreement
or understanding with or for the benefit of any Affiliate of Holdings (an
“Affiliate Transaction”) unless:
     (i) the terms of such Affiliate Transaction are no less favorable to
Holdings or such Restricted Subsidiary, as the case may be, than those that
could be obtained in a comparable transaction at the time of such transaction in
arm’s-length dealings with a Person who is not such an Affiliate or, if in the
good faith judgment of the independent members of the Board of Directors of
Holdings no comparable transaction with an unrelated Person would be available,
such independent directors determine in good faith that such Affiliate
Transaction is fair to Holdings or such Restricted Subsidiary from a financial
point of view;
     (ii) if such Affiliate Transaction involves aggregate consideration in
excess of $15.0 million, the terms of such transaction have been approved by a
majority of the members of the Board of Directors of Holdings and by a majority
of the members of such Board having no personal stake in such transaction, if
any (and such majority or majorities, as the case may be, determine that such
Affiliate Transaction satisfies the criteria in clause (i) above); and

-65-



--------------------------------------------------------------------------------



 



     (iii) if such Affiliate Transaction involves aggregate consideration in
excess of $30.0 million, the Board of Directors of the Company has received a
written opinion from an independent investment banking, accounting or appraisal
firm of nationally recognized standing that such Affiliate Transaction is fair,
from a financial standpoint, to Holdings or such Restricted Subsidiary or is not
materially less favorable than those that could reasonably be expected to be
obtained in a comparable transaction at such time on an arm’s-length basis from
a Person that is not an Affiliate.
     (b) Section 4.12(a) will not apply to:
     (i) any Restricted Payment permitted to be made pursuant to Section 4.08 or
any Permitted Investment;
     (ii) any issuance of Capital Stock (other than Disqualified Stock), or
other payments, awards or grants in cash, Capital Stock (other than Disqualified
Stock) or otherwise pursuant to, or the funding of, employment or severance
agreements and other compensation arrangements, options to purchase Capital
Stock (other than Disqualified Stock) of Holdings, restricted stock plans,
long-term incentive plans, stock appreciation rights plans, participation plans
or similar employee benefits plans and/or indemnity provided on behalf of
officers and employees approved by the Board of Directors of Holdings;
     (iii) loans or advances to employees, officers or directors in the ordinary
course of business of Holdings or any of the Restricted Subsidiaries;
     (iv) any transaction between Holdings and a Restricted Subsidiary or
between Restricted Subsidiaries and Guarantees issued by Holdings or a
Restricted Subsidiary for the benefit of Holdings or a Restricted Subsidiary, as
the case may be, in accordance with Section 4.09;
     (v) any transaction with a joint venture or similar entity which would
constitute an Affiliate Transaction solely because Holdings or a Restricted
Subsidiary owns, directly or indirectly, an equity interest in or otherwise
controls such joint venture or similar entity;
     (vi) the issuance or sale of any Capital Stock (other than Disqualified
Stock) of Holdings or the receipt by Holdings of any capital contribution from
its shareholders;
     (vii) indemnities of officers, directors and employees of Holdings or any
of the Restricted Subsidiaries permitted by bylaw or statutory provisions and
any employment agreement or other employee compensation plan or arrangement
entered into in the ordinary course of business by Holdings or any of the
Restricted Subsidiaries;
     (viii) the payment of customary compensation and fees paid to, and benefits
and indemnity provided on behalf of, officers or directors of Holdings or any
Restricted Subsidiary;
     (ix) the performance of obligations of Holdings or any of the Restricted
Subsidiaries under the terms of any agreement to which Holdings or any of the
Restricted Subsidiaries is a party as of or on the Issue Date, as these
agreements may be amended, modified, supplemented, extended or renewed from time
to time; provided, however, that any future amendment, modification, supplement,
extension or renewal entered into after the Issue Date will be permitted to the
extent that its terms are not materially more disadvantageous, taken as a whole,
to the holders of the Notes than the terms of the agreements in effect on the
Issue Date;
     (x) transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Indenture which are fair to
Holdings and the Restricted Subsidiaries, in the reasonable determination of the

-66-



--------------------------------------------------------------------------------



 



Board of Directors of Holdings or the senior management thereof, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party;
     (xi) guarantees of performance by Holdings, the Company and its Restricted
Subsidiaries of the Unrestricted Subsidiaries in the ordinary course of
business, except for guarantees of Indebtedness in respect of borrowed money;
     (xii) if such Affiliate Transaction is with a Person in its capacity as a
holder of Indebtedness or equity interests of Holdings, the Company or any
Restricted Subsidiary where such Person is treated no more favorably than the
holders of such Indebtedness or equity interests who are unaffiliated with
Holdings, the Company and the Restricted Subsidiaries; and
     (xiii) transactions between Holdings or any of its subsidiaries and any
Person that would not otherwise constitute an Affiliate Transaction except for
the fact that one director of such other Person is also a director of Holdings
or its Subsidiary, as applicable; provided that such director abstains from
voting as a director of Holdings or its Subsidiary, as applicable, on any matter
involving such other Person.
Section 4.13. Future Guarantors.
     If, after the Issue Date, any Restricted Subsidiary that is not already a
Subsidiary Guarantor guarantees any other Indebtedness of either of the Issuers
or any of the Guarantors under any Credit Facility, then such Subsidiary must
become a Subsidiary Guarantor by executing a supplemental indenture satisfactory
to the Trustee and delivering an Opinion of Counsel to the Trustee within
30 days of the date on which it became a Restricted Subsidiary or such other
guarantee was executed or such Indebtedness incurred, as applicable.
Notwithstanding the foregoing, (i) any Guarantee of a Restricted Subsidiary that
was incurred pursuant to this Section 4.13 shall provide by its terms that it
shall be automatically and unconditionally released upon the release or
discharge of the guarantee which resulted in the creation of such Restricted
Subsidiary’s Guarantee, except a discharge or release by, or as a result of
payment under, such guarantee and except if, at such time, such Restricted
Subsidiary is then a guarantor under any other Indebtedness of the Issuers or
another Subsidiary and (ii) any Guarantee of a Restricted Subsidiary shall be
automatically released if such Restricted Subsidiary is designated an
Unrestricted Subsidiary in accordance with this Indenture.
Section 4.14. [Reserved]
Section 4.15. Business Activities.
     Holdings will not, and will not permit any Restricted Subsidiary to, engage
in any business other than the Energy Business, except to the extent as would
not be material to Holdings and the Restricted Subsidiaries taken as a whole.
     Finance Co will not hold any material assets, become liable for any
material obligations, engage in any trade or business, or conduct any business
activity, other than the issuance of Capital Stock to the Company, the
incurrence of Indebtedness as a co-obligor or guarantor of Indebtedness incurred
by the Company, including the Notes, that is permitted to be incurred by the
Company under Section 4.09 (provided that the net proceeds of such indebtedness
are retained by the Company or loaned to or contributed as capital to one or
more Restricted Subsidiaries other than Finance Co), and activities incidental
thereto. Neither Holdings nor any Restricted Subsidiary shall engage in any
transactions with Finance Co in violation of the immediately preceding sentence.

-67-



--------------------------------------------------------------------------------



 



Section 4.16. [Reserved]
Section 4.17. Payments for Consent.
     Neither Holdings nor any of the Restricted Subsidiaries will, directly or
indirectly, pay or cause to be paid any consideration, whether by way of
interest, fees or otherwise, to any holder of any Notes for or as an inducement
to any consent, waiver or amendment of any of the terms or provisions of this
Indenture or the Notes unless such consideration is offered to be paid or is
paid to all holders of the Notes that consent, waive or agree to amend in the
time frame set forth in the solicitation documents relating to such consent,
waiver or amendment.
Section 4.18. Reports.
     (a) Whether or not Holdings is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, to the extent not prohibited by the
Exchange Act, Holdings will file with the SEC, and make available to the Trustee
and the Holders without cost to any Holder, the annual reports and the
information, documents and other reports (or copies of such portions of any of
the foregoing as the SEC may by rules and regulations prescribe) that are
specified in Sections 13 and 15(d) of the Exchange Act and applicable to a U.S.
corporation within the time periods specified therein with respect to a
non-accelerated filer. In the event that Holdings is not permitted to file such
reports, documents and information with the SEC pursuant to the Exchange Act,
Holdings will nevertheless make available such Exchange Act information to the
Trustee and the Holders without cost to any Holder as if Holdings were subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act within
the time periods specified therein with respect to a non-accelerated filer.
     (b) If the Issuers have designated any of their respective Subsidiaries as
Unrestricted Subsidiaries, then, to the extent material, the quarterly and
annual financial information required by Section 4.18(a) shall include a
reasonably detailed presentation, either on the face of the financial statements
or in the footnotes to the financial statements and in Management’s Discussion
and Analysis of Results of Operations and Financial Condition, of the financial
condition and results of operations of Holdings and the Restricted Subsidiaries.
     (c) In addition, the Issuers and the Guarantors will make available to the
Holders and to prospective investors, upon the request of such Holders, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act so long as the Notes are not freely transferable under the
Securities Act to the extent not satisfied by the foregoing.
     (d) For purposes of this Section 4.18, the Issuers and the Guarantors will
be deemed to have furnished the reports to the Trustee and the Holders as
required by this Section 4.18 if they have filed such reports with the SEC via
the EDGAR filing system and such reports are publicly available.
ARTICLE 5
SUCCESSORS
Section 5.01. Merger and Consolidation.
     (a) Neither Issuer will consolidate with or merge with or into or wind up
into (whether or not such Issuer is the surviving corporation), and Holdings may
not convey, transfer or lease all or substantially all of its and the Restricted
Subsidiaries’ assets in one or more related transactions to, any Person, unless:
     (i) the resulting, surviving or transferee Person (the “Successor Company”)
will be a corporation, partnership, trust or limited liability company organized
and existing under the laws of the United States of America, any State of the
United States or the District of Columbia and the Successor Company (if not the
Company) will expressly assume, by supplemental indenture, executed and
delivered to the Trustee,

-68-



--------------------------------------------------------------------------------



 



in form reasonably satisfactory to the Trustee, all the obligations of the
Company under the Notes, this Indenture and the Registration Rights Agreement
(if applicable);
     (ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default shall have occurred and be continuing;
     (iii) immediately after giving effect to such transaction, the Successor
Company would be able to Incur at least an additional $1.00 of Indebtedness
pursuant to Section 4.09(a);
     (iv) each Guarantor (unless it is the other party to the transactions
above, in which case clause (i) shall apply) shall have by supplemental
indenture confirmed that its Guarantee shall apply to such Person’s obligations
in respect of this Indenture and the Notes and its obligations under the
Registration Rights Agreement (if applicable) shall continue to be in effect;
and
     (v) the Issuers shall have delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such supplemental indenture (if any) comply with this
Indenture.
     (b) For purposes of this Section 5.01, the sale, lease, conveyance,
assignment, transfer or other disposition of all or substantially all of the
properties and assets of one or more Subsidiaries of Holdings, which properties
and assets, if held by Holdings instead of such Subsidiaries, would constitute
all or substantially all of the properties and assets of Holdings on a
consolidated basis, shall be deemed to be the transfer of all or substantially
all of the properties and assets of Holdings.
     (c) Notwithstanding Section 5.01(a)(iii), (x) any Restricted Subsidiary
(other than an Issuer) may consolidate with, merge into or transfer all or part
of its properties and assets to Holdings or the Company and the Company may
consolidate with, merge into or transfer all or part of its properties and
assets to a Wholly-Owned Subsidiary and (y) the Company may merge with an
Affiliate formed solely for the purpose of reforming the Company in another
jurisdiction; provided that, in the case of a Restricted Subsidiary (other than
an Issuer) that consolidates with, merges into or transfers all or part of its
properties and assets to the Company, the Company will not be required to comply
with Section 5.01(a)(v).
     (d) Notwithstanding anything herein to the contrary, in the event the
Company becomes a corporation or the Company or the Person formed by or
surviving any consolidation or merger (permitted in accordance with the terms of
this Indenture) is a corporation, Finance Co may be dissolved in accordance with
this Indenture and may cease to be an Issuer; provided that, to the extent the
Company or any Person formed by or surviving any such consolidation or merger is
not a corporation, Finance Co shall not be dissolved and shall not cease to be
an Issuer.
     (e) The Issuers will not permit any Subsidiary Guarantor to consolidate
with or merge with or into, and will not permit the conveyance, transfer or
lease of substantially all of the assets of any Subsidiary Guarantor to, any
Person (other than the Company or another Subsidiary Guarantor) unless:
     (1) (a) the resulting, surviving or transferee Person will be a
corporation, partnership, trust or limited liability company organized and
existing under the laws of the United States of America, any State of the United
States or the District of Columbia and such Person (if not such Subsidiary
Guarantor) will expressly assume, by supplemental indenture, executed and
delivered to the Trustee, all the obligations of such Subsidiary Guarantor under
its Subsidiary Guarantee and (b) immediately after giving effect to such
transaction (and treating any Indebtedness that becomes an obligation of the
resulting, surviving or transferee Person or any Restricted Subsidiary as a
result of such transaction as having been Incurred by such Person or such
Restricted Subsidiary at the time of such transaction), no Default shall have
occurred and be continuing; or

-69-



--------------------------------------------------------------------------------



 



     (2) the transaction is made in compliance with Section 4.13 and
Section 4.07.
Section 5.02. Successor Entity Substituted.
     (a) Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of an Issuer in accordance with Section 5.01 hereof, the
surviving entity formed by such consolidation or into or with which such Issuer
is merged or to which such sale, assignment, transfer, lease, conveyance or
other disposition is made shall succeed to, and be substituted for (so that from
and after the date of such consolidation, merger, sale, assignment, transfer,
lease, conveyance or other disposition, the provisions of this Indenture
referring to the “Company” or “Finance Co,” as the case may be, shall refer
instead to the surviving entity and not to the Company or Finance Co, as the
case may be), and may exercise every right and power of the Company or Finance
Co, as the case may be, under this Indenture with the same effect as if such
successor Person had been named as an Issuer herein; and thereafter, if an
Issuer is dissolved following a disposition of all or substantially all of its
properties or assets in accordance with this Indenture, it shall be discharged
and released from all obligations and covenants under this Indenture and the
Notes; provided, however, that the predecessor shall not be relieved from the
obligation to pay the principal of and interest on the Notes in the case of a
lease of all or substantially all of its properties or assets.
     (b) If the surviving entity shall have succeeded to and been substituted
for an Issuer, such surviving entity may cause to be signed, and may issue
either in its own name or in the name of the applicable Issuer prior to such
succession any or all of the Notes issuable hereunder which theretofore shall
not have been signed by such Issuer and delivered to the Trustee; and, upon the
order of such surviving entity, instead of such Issuer, and subject to all the
terms, conditions and limitations in this Indenture prescribed, the Trustee
shall authenticate and shall deliver any Notes which previously shall have been
signed and delivered by the Officers of such Issuer to the Trustee for
authentication, and any Notes which such surviving entity thereafter shall cause
to be signed and delivered to the Trustee for that purpose. All of the Notes so
issued and so endorsed shall in all respects have the same legal rank and
benefit under this Indenture as the Notes theretofore or thereafter issued and
endorsed in accordance with the terms of this Indenture and the Guarantees as
though all such Notes had been issued and endorsed at the date of the execution
hereof.
     (c) In case of any such consolidation, merger, sale, assignment, transfer,
lease, conveyance or other disposition, such changes in phraseology and form
(but not in substance) may be made in the Notes thereafter to be issued or the
Guarantees to be endorsed thereon as may be appropriate.
     (d) For all purposes of this Indenture and the Notes, Subsidiaries of any
surviving entity (other than an Issuer) will, upon such transaction or series of
transactions, become Restricted Subsidiaries or Unrestricted Subsidiaries as
provided pursuant to this Indenture and all Indebtedness, and all Liens on
property or assets, of such surviving entity and its Restricted Subsidiaries
immediately prior to such transaction or series of transactions shall be deemed
to have been incurred upon such transaction or series of transactions.
ARTICLE 6
DEFAULTS AND REMEDIES
Section 6.01. Events of Default.
     Each of the following is an “Event of Default”:
     (i) default in any payment of interest or Additional Interest on any Note
when due, continued for 30 days;
     (ii) default in the payment of principal of or premium, if any, on any Note
when due at its Stated Maturity, upon optional redemption or upon required
repurchase;

-70-



--------------------------------------------------------------------------------



 



     (iii) failure by an Issuer or any Guarantor to comply with its obligations
under Section 5.01;
     (iv) failure by an Issuer to comply for 30 days after notice as provided
below with any of its obligations under Sections 4.06, 4.07, 4.08, 4.09, 4.10,
4.11, 4.12, 4.13, 4.15 and 4.18 (in each case, other than a failure to purchase
Notes which will constitute an Event of Default under clause (ii) above);
     (v) failure by an Issuer or a Guarantor to comply for 60 days after notice
as provided below with its other agreements contained in this Indenture;
     (vi) default under any mortgage, indenture or instrument under which there
may be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by Holdings or any of the Restricted Subsidiaries (or the payment
of which is guaranteed by Holdings or any of the Restricted Subsidiaries), other
than Indebtedness owed to Holdings or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists, or is created after the date of this
Indenture, which default:
     (A) is caused by a failure to pay principal of, or interest or premium, if
any, on such Indebtedness prior to the expiration of the grace period provided
in such Indebtedness (and any extensions of any grace period); or
     (B) results in the acceleration of such Indebtedness prior to its maturity;
and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
payment default or the maturity of which has been so accelerated, aggregates
$40.0 million or more;
     (vii) Holdings, either Issuer or any Restricted Subsidiary of the Company
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken as a whole, would constitute a Significant Subsidiary,
pursuant to or within the meaning of Bankruptcy Law:
     (A) commences a voluntary case,
     (B) consents to the entry of an order for relief against it in an
involuntary case,
     (C) consents to the appointment of a custodian of it or for all or
substantially all of its property,
     (D) makes a general assignment for the benefit of its creditors, or
     (E) generally is not paying its debts as they become due; and
     (viii) a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:
     (A) is for relief against Holdings, an Issuer or any Restricted Subsidiary
of the Company that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken as a whole, would constitute a
Significant Subsidiary in an involuntary case;
     (B) appoints a custodian of Holdings, an Issuer or any Restricted
Subsidiary of the Company that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Company that, taken as a whole, would constitute
a Significant Subsidiary or for all or substantially all of the property of an
Issuer or any Restricted Subsidiary of the Company that is a Significant
Subsidiary or any group of Restricted Subsidiaries of the Company that, taken as
a whole, would constitute a Significant Subsidiary; or

-71-



--------------------------------------------------------------------------------



 



     (C) orders the liquidation of Holdings, an Issuer or any Restricted
Subsidiary of the Company that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Company that, taken as a whole, would constitute
a Significant Subsidiary;
and the order or decree remains unstayed and in effect for 60 consecutive days.
     (ix) failure by Holdings, an Issuer or any Significant Subsidiary or group
of Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for Holdings and the Restricted Subsidiaries),
would constitute a Significant Subsidiary to pay final judgments aggregating in
excess of $40.0 million (to the extent not covered by insurance by a reputable
and creditworthy insurer as to which the insurer has not disclaimed coverage),
which judgments are not paid, discharged or stayed for any period of 60
consecutive days following entry of such final judgment; or
     (x) any Guarantee of Holdings or a Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for Holdings and the Restricted Subsidiaries),
would constitute a Significant Subsidiary ceases to be in full force and effect
(except as contemplated by the terms of this Indenture) or is declared null and
void in a judicial proceeding or Holdings or any Subsidiary Guarantor that is a
Significant Subsidiary or group of Subsidiary Guarantors that, taken together
(as of the latest audited consolidated financial statements of Holdings and the
Restricted Subsidiaries), would constitute a Significant Subsidiary denies or
disaffirms (in a manner having legal effect) its obligations under this
Indenture or its Guarantee.
     However, a default under clauses (iv) and (v) of this section will not
constitute an Event of Default until the Trustee or the holders of 25% in
principal amount of the outstanding Notes notify the Issuers in writing and, in
the case of a notice given by the holders, the Trustee of the default and the
Issuers do not cure such default within the time specified in clauses (iv) and
(v) of this section after receipt of such notice.
Section 6.02. Acceleration.
     If an Event of Default (other than an Event of Default described in clause
(vii) of Section 6.01 hereof) occurs and is continuing, the Trustee by notice to
the Issuers, or the holders of at least 25% in principal amount of the
outstanding Notes by notice to the Issuers and the Trustee, may, and the Trustee
at the request of such holders shall, declare the principal of, premium, if any,
accrued and unpaid interest, if any, and liquidated damages, if any, on all the
Notes to be due and payable. If an Event of Default described in clause (vii) of
Section 6.01 hereof occurs and is continuing, the principal of, premium, if any,
accrued and unpaid interest and liquidated damages, if any, on all the Notes
will become and be immediately due and payable without any declaration or other
act on the part of the Trustee or any holders. The holders of a majority in
principal amount of the outstanding Notes may waive all past defaults (except
with respect to nonpayment of principal, premium, interest or Additional
Interest, if any) and rescind any such acceleration with respect to the Notes
and its consequences if (1) rescission would not conflict with any judgment or
decree of a court of competent jurisdiction and (2) all existing Events of
Default, other than the nonpayment of the principal of, premium, if any, and
interest on the Notes that have become due solely by such declaration of
acceleration, have been cured or waived.
Section 6.03. Other Remedies.
     If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest (including Additional Interest, if any) on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.
     The Trustee may maintain a proceeding even if it does not possess any of
the Notes or does not produce any of them in the proceeding. A delay or omission
by the Trustee or any Holder of a Note in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.

-72-



--------------------------------------------------------------------------------



 



Section 6.04. Waiver of Past Defaults.
     Holders of not less than a majority in aggregate principal amount of the
then outstanding Notes by notice to the Trustee may on behalf of the Holders of
all of the Notes waive an existing Default or Event of Default and its
consequences hereunder, except a continuing Default or Event of Default in the
payment of the principal of, premium and/or interest (including Additional
Interest, if any) on, the Notes (including without limitation in connection with
a purchase of, or tender offer or exchange offer for, Notes) (provided, however,
that the Holders of a majority in aggregate principal amount of the then
outstanding Notes may rescind an acceleration and its consequences, including
any related payment default that resulted from such acceleration). Upon any such
waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.
Section 6.05. Control by Majority.
     Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture or that the Trustee determines may be
unduly prejudicial to the rights of other Holders of Notes or that may involve
the Trustee in personal liability.
Section 6.06. Limitation on Suits.
     Except to enforce the right to receive payment of principal, premium, if
any, or interest when due, no Holder may pursue any remedy with respect to this
Indenture or the Notes unless:
     (a) such Holder has previously given the Trustee notice that an Event of
Default is continuing;
     (b) Holders of at least 25% in principal amount of the outstanding Notes
have requested the Trustee to pursue the remedy;
     (c) such Holders have offered the Trustee reasonable security or indemnity
against any loss, liability or expense;
     (d) the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of security or indemnity; and
     (e) the Holders of a majority in principal amount of the outstanding Notes
have not waived such Event of Default or otherwise given the Trustee a direction
that, in the opinion of the Trustee, is inconsistent with such request within
such 60-day period.
Section 6.07. Rights of Holders of Notes to Receive Payment.
     Notwithstanding any other provision of this Indenture, the right of any
Holder of a Note to receive payment of principal, premium and interest
(including Additional Interest, if any) on the Note, on or after the respective
due dates expressed in the Note (including in connection with an offer to
purchase), or to bring suit for the enforcement of any such payment on or after
such respective dates, shall not be impaired or affected without the consent of
such Holder.

-73-



--------------------------------------------------------------------------------



 



Section 6.08. Collection Suit by Trustee.
     If an Event of Default specified in Section 6.01(i)or (ii) occurs and is
continuing, the Trustee is authorized to recover a judgment in its own name and
as trustee of an express trust against the Issuers for the whole amount of
principal of, premium and interest (including Additional Interest, if any)
remaining unpaid on the Notes and interest on overdue principal and, to the
extent lawful, interest (including Additional Interest, if any) and such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.
Section 6.09. Trustee May File Proofs of Claim.
     The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to an Issuer
or any of the Guarantors (or any other obligor upon the Notes), its creditors or
its property and shall be entitled and empowered to collect, receive and
distribute any money or other property payable or deliverable on any such claims
and any custodian in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee, and in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07. To the extent that the payment of
any such compensation, expenses, disbursements and advances of the Trustee, its
agents and counsel, and any other amounts due the Trustee under Section 7.07 out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Holders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise. Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.
Section 6.10. Priorities.
     If the Trustee collects any money pursuant to this Article, it shall pay
out the money in the following order:
     First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07, including payment of all compensation, expense and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;
     Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium and interest (including Additional Interest, if any),
ratably, without preference or priority of any kind, according to the amounts
due and payable on the Notes for principal, premium and interest (including
Additional Interest, if any), respectively; and
     Third: to the Issuers or the Guarantors or to such other party as a court
of competent jurisdiction shall direct.
     The Trustee may fix a record date and payment date for any payment to
Holders of Notes pursuant to this Section 6.10.
Section 6.11. Undertaking for Costs.
     In any suit for the enforcement of any right or remedy under this Indenture
or in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant

-74-



--------------------------------------------------------------------------------



 



in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses against any party litigant in the suit, having due regard to the merits
and good faith of the claims or defenses made by the party litigant. This
Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 6.07, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.
Section 6.12. Restoration of Rights and Remedies.
     If the Trustee or any Holder has instituted any proceeding to enforce any
right or remedy under this Indenture and such proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Holder, then and in every such case, subject to any determination in
such proceedings, the Issuers, the Trustee and the Holders shall be restored
severally and respectively to their former positions hereunder and thereafter
all rights and remedies of the Trustee and the Holders shall continue as though
no such proceeding has been instituted.
Section 6.13. Rights and Remedies Cumulative.
     Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.07 hereof, no right or
remedy herein conferred upon or reserved to the Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
ARTICLE 7
TRUSTEE
     Section 7.01. Duties of Trustee.
     (a) If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in its exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.
     (b) Except during the continuance of an Event of Default:
     (i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
     (ii) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, in the case of any
such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they conform to the requirements of
this Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).
     (c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

-75-



--------------------------------------------------------------------------------



 



     (i) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;
     (ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
     (iii) the Trustee shall not be liable with respect to any action it takes
or omits to take in good faith in accordance with a direction received by it
pursuant to any provision of this Indenture relating to the time, method and
place of conducting any proceeding or remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee under this Indenture.
     (d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.
     (e) No provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability. The Trustee shall
be under no obligation to exercise any of its rights and powers under this
Indenture at the request of any Holders, unless such Holder shall have offered
and, if requested, provide to the Trustee security or indemnity satisfactory to
it against any claim, loss, liability or expense.
     (f) The Trustee shall not be liable for interest on any money received by
it except as the Trustee may agree in writing with the Company or Finance Co.
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.
Section 7.02. Rights of Trustee.
     (a) Subject to the provisions of Section 7.01(a) hereof, the Trustee may
conclusively rely upon any document believed by it to be genuine and to have
been signed or presented by the proper Person. The Trustee need not investigate
any fact or matter stated in the document, but may accept the same as conclusive
evidence of the truth and accuracy of such statement or the correctness of such
opinion.
     (b) Before the Trustee acts or refrains from acting in the administration
of this Indenture, it may require an Officer’s Certificate or an Opinion of
Counsel or both. The Trustee shall not be liable for any action it takes or
omits to take in good faith in reliance on such Officer’s Certificate or Opinion
of Counsel. The Trustee may consult with counsel of its selection and the advice
of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon.
     (c) The Trustee may execute any of its trusts or powers or perform any
duties under this Indenture either directly by or through agents or attorneys,
and may in all cases pay, subject to reimbursement as provided herein, such
reasonable compensation as it deems proper to all such agents and attorneys
employed or retained by it, and the Trustee shall not be responsible for any
misconduct or negligence of any agent or attorney appointed with due care.
     (d) The Trustee shall not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.
     (e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from an Issuer or any Guarantor shall be sufficient
if signed by an Officer of the Company or by an Officer of Finance Co or any
Guarantor (in the case of Finance Co or such Guarantor).
     (f) The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders unless such Holders shall have offered and, if requested, provide to
the Trustee reasonable security or indemnity against the claims, costs, expenses
and liabilities that might be incurred by it in compliance with such request or
direction.

-76-



--------------------------------------------------------------------------------



 



     (g) The Trustee is not required to make any inquiry or investigation into
facts or matters stated in any document but the Trustee, in its discretion, may
make such further inquiry or investigation into such facts or matters as it may
see fit and, if the Trustee determines to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Issuers.
     (h) The Trustee is not required to take notice or shall not be deemed to
have notice of any Default or Event of Default hereunder except Defaults or
Events of Default under Sections 6.01(i) and 6.01(ii) hereof, unless a
Responsible Officer of the Trustee has actual knowledge thereof or has received
notice in writing of such Default or Event of Default from the Issuers or the
Holders of at least 25% in aggregate principal amount of the Notes then
outstanding, and in the absence of any such notice, the Trustee may conclusively
assume that no such Default or Event of Default exists.
     (i) The Trustee is not required to give any bond or surety with respect to
the performance of its duties or the exercise of its powers under this
Indenture.
     (j) Under no circumstances shall the Trustee be liable in its individual
capacity for the obligations evidenced by the Notes.
     (k) In the event the Trustee receives inconsistent or conflicting requests
and indemnity from two or more groups of Holders of Notes, each representing
less than the aggregate principal amount of Notes outstanding required to take
any action hereunder, the Trustee, in its sole discretion, may determine what
action, if any, shall be taken.
     (l) The Trustee’s immunities and protections from liability and its right
to indemnification in connection with the performance of its duties under this
Indenture shall extend to the Trustee’s officers, directors, agents, attorneys
and employees. Such immunities and protections and right to indemnification,
together with the Trustee’s right to compensation, shall survive the Trustee’s
resignation or removal, the discharge of this Indenture and final payments of
the Notes.
     (m) The permissive right of the Trustee to take actions permitted by this
Indenture shall not be construed as an obligation or duty to do so.
     (n) Except for information provided by the Trustee concerning the Trustee,
the Trustee shall have no responsibility for any information in any offering
memorandum, disclosure material or prospectus distributed with respect to the
Notes.
     (o) The Trustee shall not be liable for any action taken or omitted by it
in good faith at the direction of the Holders of not less than a majority in
aggregate principal amount of the Notes then outstanding as to the time, method
and place of conducting any proceedings for any remedy available to the Trustee
or the exercising of any power conferred by this Indenture.
     (p) Subject to Section 7.01(d), whether or not therein expressly so
provided, every provision of this Indenture relating to the conduct of, or
affecting the liability of, or affording protection to the Trustee shall be
subject to the provisions of this Section 7.02.
     (q) Any action taken, or omitted to be taken, by the Trustee in good faith,
pursuant to this Indenture upon the request or authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the Holder of any Note shall be conclusive and binding upon all
future Holders of that Note and upon securities executed and delivered in
exchange therefor or in place thereof.

-77-



--------------------------------------------------------------------------------



 



Section 7.03. Individual Rights of Trustee.
     The Trustee in its commercial banking or any other capacity may become the
owner or pledgee of Notes and may otherwise deal with the Issuers, any
Guarantors or any Affiliate of the Company with the same rights it would have if
it were not Trustee. Any Affiliate of the Trustee or Agent may do the same with
like rights and duties. However, in the event that the Trustee acquires any
conflicting interest it must eliminate such conflict within 90 days, apply to
the SEC for permission to continue (if this Indenture has been qualified under
the TIA) as trustee or resign. The Trustee is also subject to Sections 7.10 and
7.11 hereof.
Section 7.04. Trustee’s Disclaimer.
     The Trustee shall not be responsible for and makes no representation as to
the validity or adequacy of this Indenture, the Notes or the Guarantees, it
shall not be accountable for the Issuers’ use of the proceeds from the Notes or
any money paid to an Issuer or upon an Issuer’s direction under any provision of
this Indenture, it shall not be responsible for the use or application of any
money received by any Paying Agent other than the Trustee, and it shall not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.
Section 7.05. Notice of Defaults.
     If a Default or Event of Default known to the Trustee occurs, the Trustee
shall mail to Holders of Notes a notice of the Default or Event of Default
within 90 days after it occurs. Except in the case of a Default or Event of
Default in payment of principal of, premium, if any, or interest (including
Additional Interest, if any) on any Note, the Trustee may withhold the notice if
and so long as a committee of its Responsible Officers in good faith determines
that withholding the notice is in the interests of the Holders of the Notes.
Section 7.06. Reports by Trustee to Holders of the Notes.
     Within 60 days after each May 15, beginning with the May 15 following the
date of this Indenture, and for so long as Notes remain outstanding, the Trustee
shall mail to the Holders of the Notes a brief report dated as of such reporting
date that complies with TIA Section 313(a) (but if no event described in TIA
Section 313(a) has occurred within the twelve months preceding the reporting
date, no report need be transmitted). The Trustee also shall comply with TIA
Section 313(b)(2). The Trustee shall also transmit by mail all reports as
required by TIA Section 313(c).
     A copy of each report at the time of its mailing to the Holders of Notes
shall be mailed to the Company and filed with the SEC and each stock exchange on
which the Notes are listed in accordance with TIA Section 313(d). The Issuers
shall promptly notify the Trustee when the Notes are listed on any stock
exchange.
Section 7.07. Compensation and Indemnity.
     The Issuers and the Guarantors shall pay to the Trustee from time to time
such compensation as shall be agreed upon in writing between the Issuers and the
Trustee for its acceptance of this Indenture and services hereunder. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Issuers and the Guarantors shall reimburse the
Trustee promptly upon request for all reasonable disbursements, advances and
expenses incurred or made by it in addition to the compensation for its
services. Such expenses shall include the reasonable compensation, disbursements
and expenses of the Trustee’s agents and counsel.
     The Issuers and the Guarantors shall indemnify each of the Trustee or any
successor Trustee against any and all losses, damages, claims, liabilities or
expenses (including reasonable attorneys’ fees and expenses) incurred by it
arising out of or in connection with the acceptance or administration of its
duties under this Indenture, including the costs and expenses of enforcing this
Indenture against either of the Issuers or any Guarantor (including this
Section 7.07) and defending itself against any claim (whether asserted by an
Issuer, any Guarantor, or any Holder or

-78-



--------------------------------------------------------------------------------



 



any other Person) or liability in connection with the exercise or performance of
any of its powers or duties hereunder, except to the extent any such loss,
liability or expense may be attributable to its negligence or bad faith. The
Trustee shall notify the Issuers promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Issuers shall not relieve the
Issuers and the Guarantors of their obligations hereunder. The Issuers and the
Guarantors shall defend the claim and the Trustee shall cooperate in the
defense. The Trustee may have separate counsel and the Issuers and the
Guarantors shall pay the reasonable fees and expenses of such separate counsel;
provided that the Issuers and the Guarantors will not be required to pay such
fees and expenses if they assume the Trustee’s defense with counsel acceptable
to and approved by the Trustee (such approval not to be unreasonably withheld)
and there is no conflict of interest between the Issuers and the Trustee in
connection with such defense. The Issuers and the Guarantors need not pay for
any settlement made without their consent, which consent shall not be
unreasonably withheld. Neither the Issuers nor the Guarantors need reimburse the
Trustee for any expense or indemnity against any liability or loss of the
Trustee to the extent such expense, liability or loss is attributable to the
negligence or bad faith of the Trustee.
     The obligations of the Issuers and the Guarantors under this Section 7.07
shall survive the satisfaction and discharge of this Indenture and the
replacement of the Trustee.
     To secure the Issuers’ and the Guarantors’ payment obligations in this
Section, the Trustee shall have a Lien (which it may exercise through right of
set-off) prior to the Notes on all money or property held or collected by the
Trustee, except that held in trust to pay principal, premium, if any, and
interest (including Additional Interest, if any) on particular Notes. Such Lien
shall survive the satisfaction and discharge of this Indenture. When the Trustee
incurs expenses or renders services after an Event of Default specified in
Section 6.01(vii) or (viii) hereof occurs, the expenses and the compensation for
its services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.
     The Trustee shall comply with the provisions of TIA Section 313(b)(2) to
the extent applicable.
Section 7.08. Replacement of Trustee.
     A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section. The Trustee may resign in writing at
any time and be discharged from the trust hereby created by so notifying the
Issuers. The Holders of Notes of a majority in principal amount of the then
outstanding Notes may remove the Trustee by so notifying the Trustee and the
Issuers in writing. The Issuers may remove the Trustee if:
     (a) the Trustee fails to comply with Section 7.10 hereof;
     (b) the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;
     (c) a custodian or public officer takes charge of the Trustee or its
property; or
     (d) the Trustee becomes incapable of acting.
     If the Trustee resigns or is removed or if a vacancy exists in the office
of Trustee for any reason, the Issuers shall promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in aggregate principal amount of the then outstanding Notes may
appoint a successor Trustee to replace the successor Trustee appointed by the
Issuers.
     If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Issuers, any
Guarantor or the Holders of Notes of at least 10% in aggregate principal amount
of the then outstanding Notes may petition any court of competent jurisdiction
for the appointment of a successor Trustee.

-79-



--------------------------------------------------------------------------------



 



     If the Trustee, after written request by any Holder of a Note who has been
a Holder of a Note for at least six months, fails to comply with Section 7.10,
such Holder of a Note may petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee.
     A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Issuers. Thereupon, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. The successor Trustee shall mail a notice of its succession to
Holders of the Notes. The retiring Trustee shall promptly transfer all property
held by it as Trustee to the successor Trustee, provided all sums owing to the
Trustee hereunder have been paid and subject to the Lien provided for in
Section 7.07 hereof. Notwithstanding replacement of the Trustee pursuant to this
Section 7.08, the Issuers’ and the Guarantors’ obligations under Section 7.07
hereof shall continue for the benefit of the retiring Trustee.
Section 7.09. Successor Trustee by Merger, Etc.
     If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee. As
soon as practicable, the successor Trustee shall mail a notice of its succession
to the Issuers and the Holders of the Notes.
Section 7.10. Eligibility; Disqualification.
     There shall at all times be a Trustee hereunder that is a corporation
organized and doing business under the laws of the United States of America or
of any state thereof that is authorized under such laws to exercise corporate
trust powers, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50 million
as set forth in its most recent published annual report of condition.
     This Indenture shall always have a Trustee who satisfies the requirements
of TIA Section 310(a)(1), (2) and (5). The Trustee is subject to TIA
Section 310(b); provided, however, that there shall be excluded from the
operation of TIA Section 310(b)(l) any indenture or indentures under which other
securities or certificates of interest or participation in other securities of
the Issuers are outstanding if the requirements of such exclusion set forth in
TIA Section 310(b)(l) are met. For purposes of the preceding sentence, the
optional provision permitted by the second sentence of Section 310(b)(9) of the
Trust Indenture Act shall be applicable.
Section 7.11. Preferential Collection of Claims Against Issuers.
     The Trustee is subject to TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.
ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
Section 8.01. Option to Effect Legal Defeasance or Covenant Defeasance.
     The Issuers may, at the option of the Board of Directors of the Company (in
the case of the Company) or of the Board of Directors of Finance Co (in the case
of Finance Co) evidenced by a resolution set forth in an Officer’s Certificate,
at any time, elect to have either Section 8.02 or 8.03 hereof be applied to all
outstanding Notes upon compliance with the conditions set forth below in this
Article 8.

-80-



--------------------------------------------------------------------------------



 



Section 8.02. Legal Defeasance and Discharge.
     Upon the Issuers’ exercise under Section 8.01 hereof of the option
applicable to this Section 8.02, the Issuers and the Guarantors shall, subject
to the satisfaction of the conditions set forth in Section 8.04 hereof, be
deemed to have been discharged from their respective Obligations and certain
other obligations with respect to all outstanding Notes and Guarantees, as
applicable, on the date the conditions set forth below are satisfied
(hereinafter, “Legal Defeasance”). For this purpose, Legal Defeasance means that
the Issuers and the Guarantors shall be deemed to have paid and discharged the
entire Indebtedness represented by the outstanding Notes, which shall thereafter
be deemed to be “outstanding” only for the purposes of Section 8.05 hereof and
the other Sections of this Indenture referred to in clauses (a) and (b) of this
sentence below, and to have satisfied all their other obligations under such
Notes and this Indenture (and the Trustee, on demand of and at the expense of
the Issuers, shall execute proper instruments acknowledging the same), except
for the following provisions which shall survive until otherwise terminated or
discharged hereunder: (a) the rights of Holders of outstanding Notes to receive
solely from the trust fund described in Section 8.04 hereof, and as more fully
set forth in such Section, payments in respect of the principal of, premium, if
any, and interest (including Additional Interest, if any) on, such Notes when
such payments are due, (b) the Issuers’ obligations with respect to such Notes
under Sections 2.03, 2.04, 2.06, 2.07, 2.10 and 4.02 hereof, (c) the rights,
powers, trusts, duties and immunities of the Trustee hereunder and the Issuers’
and the Guarantors’ obligations in connection therewith and (d) this Article 8.
Subject to compliance with this Article 8, the Issuers may exercise the option
under this Section 8.02 notwithstanding the prior exercise of their option under
Section 8.03 hereof.
Section 8.03. Covenant Defeasance.
     Upon the Issuers’ exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, Holdings and the Restricted Subsidiaries shall,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
be released from their obligations in Sections 4.04, 4.06, 4.07, 4.08, 4.09,
4.10, 4.11, 4.12, 4.13, 4.15, 4.18, 5.01(a)(iii), 5.01(c) and 5.01(e) hereof and
any covenant added to this Indenture subsequent to the Issue Date pursuant to
Section 9.01 hereof with respect to the outstanding Notes on and after the date
the conditions set forth below are satisfied (hereinafter, “Covenant
Defeasance”), and the Notes shall thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes, the Issuers and the Restricted Subsidiaries may omit to
comply with and shall have no liability in respect of any term, condition or
limitation set forth in any such covenant, whether directly or indirectly, by
reason of any reference elsewhere herein to any such covenant or by reason of
any reference in any such covenant to any other provision herein or in any other
document and such omission to comply shall not constitute a Default or an Event
of Default under Section 6.01 hereof, but, except as specified above, the
remainder of this Indenture and such Notes shall be unaffected thereby. In
addition, upon the Issuers’ exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, subject to the satisfaction of the conditions
set forth in Section 8.04 hereof, Sections 6.01(iii), (iv), (v), (vi), (vii)
(solely with respect to Significant Subsidiaries of the Company), (viii),
(ix) and (x) hereof shall not constitute Events of Default.
Section 8.04. Conditions to Legal Defeasance or Covenant Defeasance.
     The following shall be the conditions to the application of either
Section 8.02 or 8.03 hereof to the outstanding Notes:
     (a) the Issuers must irrevocably deposit with the Trustee, in trust, for
the benefit of the Holders, cash in United States dollars, U.S. Government
Obligations, or a combination thereof, in such amounts as shall be sufficient,
in the opinion of a nationally recognized firm of independent public
accountants, to pay the principal of, premium, if any, and interest (including
Additional Interest, if any), on the outstanding Notes at the Stated Maturity
thereof or on the applicable redemption date, as the case may be, and the
Issuers must specify whether the Notes are being defeased to Stated Maturity or
to a particular redemption date;

-81-



--------------------------------------------------------------------------------



 



     (b) in the case of an election under Section 8.02 hereof, the Issuers shall
have delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that (i) the Company has received from, or there has been
published by, the Internal Revenue Service a ruling or (ii) since the Issue
Date, there has been a change in the applicable federal income tax law, in
either case to the effect that, and based thereon such Opinion of Counsel shall
confirm that, the Holders of the outstanding Notes will not recognize income,
gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;
     (c) in the case of an election under Section 8.03 hereof, the Issuers shall
have delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such
Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;
     (d) no Default or Event of Default shall have occurred and be continuing
either (i) on the date of such deposit (other than a Default or Event of Default
resulting from the incurrence of Indebtedness all or a portion of the proceeds
of which shall be applied to such deposit) or (ii) insofar as Sections 6.01(vii)
and 6.01(viii) hereof are concerned, at any time in the period ending on the
91st day after the date of deposit;
     (e) such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound;
     (f) the Issuers shall have delivered to the Trustee an Opinion of Counsel
to the effect that after the 91st day following the deposit, the trust funds
will not be subject to the effect of any applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally;
     (g) the Issuers shall have delivered to the Trustee an Officer’s
Certificate stating that the deposit was not made by the Issuers with the intent
of preferring the Holders over any other creditors of the Issuers or the
Guarantors or with the intent of defeating, hindering, delaying or defrauding
other creditors of the Issuers; and
     (h) the Issuers shall have delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for or relating to the Legal Defeasance or the Covenant
Defeasance have been complied with.
Section 8.05. Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.
     Subject to Section 11.03 hereof, all money and U.S. Government Obligations
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 hereof in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including either Issuer acting as a Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium, if any, and interest (including
Additional Interest, if any), but such money need not be segregated from other
funds except to the extent required by law.
     The Issuers and the Guarantors shall pay and indemnify the Trustee against
any tax, fee or other charge imposed on or assessed against the cash or
non-callable U.S. Government Obligations deposited pursuant to

-82-



--------------------------------------------------------------------------------



 



Section 8.04 hereof or the principal and interest received in respect thereof
other than any such tax, fee or other charge which by law is for the account of
the Holders of the outstanding Notes.
     Anything in this Article 8 to the contrary notwithstanding, the Trustee
shall deliver or pay to the Issuers from time to time upon the request of the
Issuers any money or non-callable U.S. Government Obligations held by it as
provided in Section 8.04 hereof which, in the opinion of a nationally recognized
firm of independent public accountants expressed in a written certification
thereof delivered to the Trustee (which may be the opinion delivered under
Section 8.04(a) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.
Section 8.06. [Reserved].
Section 8.07. Reinstatement.
     If the Trustee or Paying Agent is unable to apply any United States dollars
or U.S. Government Obligations in accordance with Section 8.02 or 8.03 hereof,
as the case may be, by reason of any legal proceeding or by reason of any order
or judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Issuers’ and the Guarantors’
Obligations under this Indenture, the Notes and the Guarantees, as applicable,
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money or U.S. Government Obligations in accordance
with Section 8.02 or 8.03 hereof, as the case may be; provided, however, that,
if the Issuers or the Guarantors make any payment of principal of, premium, if
any, or interest (including any Additional Interest, if any) on any Note
following the reinstatement of their Obligations, the Issuers and the Guarantors
shall be subrogated to the rights of the Holders of the Notes to receive such
payment from the money or U.S. Government Obligations held by the Trustee or
Paying Agent.
ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER
Section 9.01. Without Consent of Holders of Notes.
     Notwithstanding Section 9.02 of this Indenture, the Issuers and the
Guarantors and the Trustee may amend or supplement this Indenture, the
Guarantees or the Notes without the consent of any Holder of a Note to:
     (a) cure any ambiguity, omission, defect, mistake or inconsistency;
     (b) provide for the assumption by a successor corporation of the
obligations of the Issuers or any Guarantor under this Indenture;
     (c) provide for uncertificated Notes in addition to or in place of
certificated Notes (provided that the uncertificated Notes are issued in
registered form for purposes of Section 163(f) of the Code, or in a manner such
that the uncertificated Notes are described in Section 163(f)(2)(B) of the
Code);
     (d) add Guarantees with respect to the Notes, including Subsidiary
Guarantees, or release a Guarantor from its Subsidiary Guarantee and terminate
such Subsidiary Guarantee; provided, however, that the release and termination
is in accord with the applicable provisions of this Indenture;
     (e) secure the Notes or Guarantees;
     (f) add to the covenants of the Issuers or a Guarantor for the benefit of
the Holders of the Notes or surrender any right or power conferred upon the
Issuers or a Guarantor;

-83-



--------------------------------------------------------------------------------



 



     (g) make any change that does not adversely affect the rights of any
Holder;
     (h) comply with any requirement of the SEC in connection with the
qualification of this Indenture under the TIA;
     (i) provide for the issuance of exchange securities which shall have terms
substantially identical in all respects to the Notes (except that the transfer
restrictions contained in the Notes shall be modified or eliminated as
appropriate) and which shall be treated, together with any outstanding Notes, as
a single class of securities; or
     (j) provide for the succession of a successor Trustee.
     Upon the request of the Issuers accompanied by a resolution of the Board of
Directors of the Company (in the case of the Company), and of the Board of
Directors of Finance Co and each of the Subsidiary Guarantors (in the case of
Finance Co and the Subsidiary Guarantors), authorizing the execution of any such
amended or supplemental indenture, and upon receipt by the Trustee of the
documents described in Section 7.02(b) hereof stating that such amended or
supplemental indenture complies with this Section 9.01, the Trustee shall join
with the Issuers and each of the Subsidiary Guarantors in the execution of any
amended or supplemental indenture authorized or permitted by the terms of this
Indenture and to make any further appropriate agreements and stipulations that
may be therein contained, but the Trustee shall not be obligated to enter into
such amended or supplemental indenture that affects its own rights, duties or
immunities under this Indenture or otherwise.
     It shall not be necessary for the consent of the Holders of Notes under
this Section 9.01 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.
Section 9.02. With Consent of Holders of Notes.
     Except as provided below in this Section 9.02, the Issuers, the Guarantors
and the Trustee may amend or supplement this Indenture (including Sections 3.09,
4.06 and 4.07 hereof), the Guarantees and the Notes with the consent of the
Holders of at least a majority in principal amount of the Notes then outstanding
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, the Notes), and, subject to
Sections 6.04 and 6.07 hereof, any existing Default or Event of Default or
compliance with any provision of this Indenture, the Guarantees or the Notes may
be waived with the consent of the Holders of a majority in principal amount of
the then outstanding Notes (including consents obtained in connection with a
tender offer or exchange offer for the Notes).
     Upon the request of the Issuers accompanied by a resolution of the Board of
Directors of the Company (in the case of the Company) and of the Board of
Directors of Finance Co and each of the Guarantors (in the case of Finance Co
and each of the Guarantors) authorizing the execution of any such amended or
supplemental indenture, and upon the filing with the Trustee of evidence
satisfactory to the Trustee of the consent of the Holders of Notes as aforesaid,
and upon receipt by the Trustee of the documents described in Section 7.02(b)
hereof stating that any such amended or supplemental indenture complies with
this Section 9.02, the Trustee shall join with the Issuers and each of the
Guarantors in the execution of such amended or supplemental indenture unless
such amended or supplemental indenture affects the Trustee’s own rights, duties
or immunities under this Indenture or otherwise, in which case the Trustee may
in its discretion, but shall not be obligated to, enter into such amended or
supplemental indenture.
     It shall not be necessary for the consent of the Holders of Notes under
this Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.
     After an amendment, supplement or waiver under this Section becomes
effective, the Issuers shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure

-84-



--------------------------------------------------------------------------------



 



of the Issuers to mail such notice, or any defect therein, shall not, however,
in any way impair or affect the validity of any such amended or supplemental
indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in aggregate principal amount of the Notes then outstanding may waive
compliance in a particular instance by the Issuers with any provision of this
Indenture or the Notes. However, without the consent of each Holder affected, an
amendment, supplement or waiver may not (with respect to any Notes held by a
non-consenting Holder):
     (a) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;
     (b) reduce the stated rate of or extend the stated time for payment of
interest on any Note;
     (c) reduce the principal of or extend the Stated Maturity of any Note;
     (d) reduce the premium payable upon the redemption of any Note as described
above under Section 3.07, or change the time at which any Note may be redeemed
as described above under Section 3.07, or make any change under Section 4.06
after the occurrence of a Change of Control, or make any change to the
provisions relating to an Asset Disposition Offer that has been made, in each
case whether through an amendment or waiver of provisions in the covenants,
definitions or otherwise;
     (e) make any Note payable in money other than that stated in the Note;
     (f) impair the right of any Holder to receive payment of premium, if any,
principal of and interest on such Holder’s Notes on or after the due dates
therefor or to institute suit for the enforcement of any payment on or with
respect to such Holder’s Notes (except a rescission of acceleration of the Notes
by the Holders of at least a majority in aggregate principal amount of the Notes
and a waiver of the payment default that resulted from such acceleration);
     (g) make any change in the amendment provisions which require each Holder’s
consent or in the waiver provisions;
     (h) modify the Guarantees in any manner adverse to the holders of the
Notes; or
     (i) make any change to or modify the ranking of the Notes that would
adversely affect the Holders.
Section 9.03. Compliance with Trust Indenture Act.
     Every amendment or supplement to this Indenture, the Guarantees or the
Notes shall be set forth in an amended or supplemental indenture that complies
with the TIA as then in effect.
Section 9.04. Revocation and Effect of Consents.
     Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.
     The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver. If a record date is fixed, then notwithstanding the last

-85-



--------------------------------------------------------------------------------



 



sentence of the immediately preceding paragraph, those Persons who were Holders
at the close of business on such record date (or their duly designated proxies),
and only those Persons, shall be entitled to consent to such amendment,
supplement or waiver or revoke any consent previously given, whether or not such
Persons continue to be Holders after such record date. No consent shall be valid
or effective for more than 90 days after such record date except to the extent
that the requisite number of consents to the amendment, supplement or waiver
have been obtained within such 90-day period or as set forth in the next
paragraph of this Section 9.04.
     After an amendment, supplement or waiver becomes effective, it shall bind
every Holder, unless it makes a change described in any of clauses (a) through
(i) of Section 9.02, in which case, the amendment, supplement or waiver shall
bind only each Holder of a Note who has consented to it and every subsequent
Holder of a Note or portion of a Note that evidences the same indebtedness as
the consenting Holder’s Note.
Section 9.05. Notation or Exchange of Notes.
     The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated. The Issuers in
exchange for all Notes may issue and the Trustee shall authenticate new Notes
that reflect the amendment, supplement or waiver. Failure to make the
appropriate notation or issue a new Note shall not affect the validity and
effect of such amendment, supplement or waiver.
Section 9.06. Trustee to Sign Amendments, Etc.
     The Trustee shall sign any amended or supplemental indenture authorized
pursuant to this Article 9 if the amendment or supplement does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. In
executing any amended or supplemental indenture, the Trustee shall be entitled
to receive, and (subject to Section 7.01) shall be fully protected in relying
upon an Officer’s Certificate of the Company and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture.
Section 9.07. Effect of Supplemental Indentures.
     Upon the execution of any supplemental indenture under this Article 9, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore or thereafter authenticated and delivered hereunder shall
be bound thereby. After a supplemental indenture becomes effective, the Issuers
shall mail to Holders a notice briefly describing such amendment. The failure to
give such notice to all Holders, or any defect therein, shall not impair or
affect the validity of an amendment under this Section 9.07.
ARTICLE 10
GUARANTEES
Section 10.01. Guarantees.
     Subject to the provisions of this Article 10, each of the Guarantors
hereby, jointly and severally, fully and unconditionally guarantees to each
Holder of a Note authenticated and delivered by the Trustee and to the Trustee
and its successors and assigns, irrespective of the validity and enforceability
of this Indenture, the Notes or the other Obligations of the Issuers hereunder
or thereunder, that: (a) the principal of, premium and interest (including
Additional Interest, if any) on the Notes shall be promptly paid in full when
due, whether at the maturity or interest payment or mandatory redemption date,
by acceleration, redemption or otherwise, and interest on the overdue principal
of, premium and interest (including Additional Interest, if any) on the Notes,
if any, to the extent lawful, and all other Obligations of the Issuers to the
Holders or the Trustee under this Indenture and the Notes shall be promptly paid
in full or performed, all in accordance with the terms of this Indenture and the
Notes; and (b) in case of any extension of time of payment or renewal of any
Notes or any of such other Obligations, the same shall be promptly paid

-86-



--------------------------------------------------------------------------------



 



in full when due or performed in accordance with the terms of the extension or
renewal, subject to any applicable grace period, whether at Stated Maturity, by
acceleration or otherwise. Failing payment when so due of any amount so
guaranteed or any performance so guaranteed for whatever reason, the Guarantors
shall be jointly and severally obligated to pay the same immediately. Each
Guarantor hereby agrees that to the fullest extent permitted by applicable law,
its obligations hereunder shall be unconditional, irrespective of the validity,
regularity or enforceability of the Notes or this Indenture, the absence of any
action to enforce the same, any waiver or consent by any Holder of the Notes
with respect to any provisions of this Indenture and the Notes, the recovery of
any judgment against the Issuers, any action to enforce the same or any other
circumstance (other than complete performance) which might otherwise constitute
a legal or equitable discharge or defense of a Guarantor. To the fullest extent
permitted by applicable law, each Guarantor hereby waives diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Issuers, any right to require a proceeding first
against the Issuers, protest, notice and all demands whatsoever and covenants
that its Guarantee shall not be discharged except by complete performance of the
obligations contained in the Notes and this Indenture.
     If any Holder or the Trustee is required by any court or otherwise to
return to the Issuers or Guarantors, or any custodian, trustee, liquidator or
other similar official acting in relation to either the Issuers or Guarantors,
any amount paid by any of them to the Trustee or such Holder, these Guarantees,
to the extent theretofore discharged, shall be reinstated in full force and
effect. Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any Obligations guaranteed
hereby until payment in full of all Obligations guaranteed hereby.
     Each Guarantor further agrees that, as between the Guarantors, on the one
hand, and the Holders and the Trustee, on the other hand, (x) the maturity of
the Obligations guaranteed hereby may be accelerated as provided in Article 6
hereof for the purposes of these Guarantees, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Obligations guaranteed hereby, and (y) in the event of any declaration of
acceleration of such Obligations as provided in Article 6 hereof, such
Obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantors for the purpose of these Guarantees. The Guarantors
shall have the right to seek contribution from any non-paying Guarantor so long
as the exercise of such right does not impair the rights of the Holders under
these Guarantees.
     Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against an Issuer for liquidation,
reorganization, should such Issuer become insolvent or make an assignment for
the benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of the Issuers’ assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Notes are, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee on the Notes or Guarantees, whether as a “voidable preference,”
“fraudulent transfer” or otherwise, all as though such payment or performance
had not been made. In the event that any payment or any part thereof, is
rescinded, reduced, restored or returned, the Notes shall, to the fullest extent
permitted by law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
     The Guarantee issued by any Guarantor shall be a general unsecured senior
obligation of such Guarantor and shall be pari passu in right of payment with
all existing and future Senior Indebtedness of such Guarantor, if any.
     Each payment to be made by a Guarantor in respect of its Guarantee shall be
made without set-off, counterclaim, reduction or diminution of any kind or
nature.
     Notwithstanding anything to the contrary, any direct or indirect parent
company of the Company may guarantee the Notes and become a Guarantor hereunder.

-87-



--------------------------------------------------------------------------------



 



Section 10.02. Limitation of Guarantor’s Liability.
     Each Guarantor and, by its acceptance hereof, each Holder hereby confirms
that it is its intention that the Guarantee by such Guarantor not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar federal or state law to the extent applicable to the Guarantees. To
effectuate the foregoing intention, each such Person hereby irrevocably agrees
that the Obligation of such Subsidiary Guarantor under its Guarantee under this
Article 10 shall be limited to the maximum amount as shall, after giving effect
to such maximum amount and all other (contingent or otherwise) liabilities of
such Guarantor that are relevant under such laws, and after giving effect to any
rights to contribution of such Guarantor pursuant to any agreement providing for
an equitable contribution among such Guarantor and other Affiliates of the
Issuers of payments made by guarantees by such parties, result in the
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent conveyance. Each Holder, by accepting the benefits hereof, confirms
its intention that, in the event of bankruptcy, reorganization or other similar
proceeding of either of the Issuers or any Guarantor in which concurrent claims
are made upon such Guarantor hereunder, to the extent such claims shall not be
fully satisfied, each such claimant with a valid claim against such Issuer shall
be entitled to a ratable share of all payments by such Guarantor in respect of
such concurrent claims.
Section 10.03. Execution and Delivery of Guarantees.
     To evidence the Guarantees set forth in Section 10.01 hereof, each
Guarantor hereby agrees that this Indenture shall be executed on behalf of such
Guarantor by one of its Officers.
     If an Officer whose signature is on this Indenture no longer holds that
office at the time the Trustee authenticates any Note, the Guarantees shall be
valid nevertheless.
     The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantees set forth in this
Indenture on behalf of the Guarantors.
Section 10.04. Benefits Acknowledged.
     Each Guarantor acknowledges that it shall receive direct and indirect
benefits from the financing arrangements contemplated by this Indenture and that
the guarantee and waivers made by it pursuant to its Guarantee are knowingly
made in contemplation of such benefits.
Section 10.05. Releases.
     Concurrently with any sale of assets (including, if applicable, all of the
equity interests of any Subsidiary Guarantor), any Liens in favor of the Trustee
on the assets sold thereby shall be released; provided that in the event of an
Asset Disposition, the Net Available Cash from such sale or other disposition
are treated in accordance with the provisions of Section 4.07 hereof. The
Guarantee and all other obligations under this Indenture of a Subsidiary
Guarantor will be released: (i) in connection with any sale or other disposition
of all or substantially all of the assets of such Subsidiary Guarantor
(including by way of merger or consolidation) to a Person that is not (either
before or after giving effect to such transaction) Holdings or a Restricted
Subsidiary, if the Company applies the Net Available Cash of that sale or other
disposition in accordance with Section 4.07 hereof; or (ii) in connection with
any sale or other disposition of all of the equity interests of a Subsidiary
Guarantor to a Person that is not (either before or after giving effect to such
transaction) the Issuer or a Restricted Subsidiary, if the Company applies the
Net Available Cash of that sale in accordance with Section 4.07 hereof; or
(iii) if the Company designates any Restricted Subsidiary that is a Subsidiary
Guarantor as an Unrestricted Subsidiary; or (iv) upon Legal Defeasance pursuant
to Article 8 hereof or upon satisfaction and discharge of this Indenture
pursuant to Article 11 hereof, provided that it is then no longer an obligor
with respect to any Indebtedness under any Credit Facility. Upon delivery by the
Company to the Trustee of an Officer’s Certificate to the effect that such sale
or other disposition was made by the Company in accordance with the provisions
of this Indenture including without limitation Section 4.07 hereof, or such
Guarantee is to be released pursuant to the provisions of the immediately
preceding sentence, the Trustee shall

-88-



--------------------------------------------------------------------------------



 



execute any documents reasonably required in order to evidence the release of
any Subsidiary Guarantor from all of its obligations under its Guarantee and
this Indenture. Any Subsidiary Guarantor not released from its obligations under
its Guarantee shall remain liable for the full amount of principal of and
interest on the Notes and for the other obligations of any Subsidiary Guarantor
under this Indenture as provided in this Article 10.
Section 10.06. “Trustee” to Include Paying Agent.
     In case at any time any Paying Agent other than the Trustee shall have been
appointed by the Issuers and be then acting hereunder, the term “Trustee” as
used in this Article 10 shall in such case (unless the context shall otherwise
require) be construed as extending to and including such Paying Agent within its
meaning as fully and for all intents and purposes as if such Paying Agent were
named in this Article 10 in place of the Trustee.
ARTICLE 11
SATISFACTION AND DISCHARGE
Section 11.01. Satisfaction and Discharge.
     This Indenture shall upon the request of the Issuers cease to be of further
effect (except as to surviving rights of registration of transfer or exchange of
Notes herein expressly provided for, the Issuers’ obligations under Section 7.07
hereof, the Issuers’ rights of optional redemption under Article 3 hereof, and
the Trustee’s and the Paying Agent’s obligations under Section 11.02 and 11.03
hereof) and the Trustee, at the expense of the Issuers, shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture when
either:
     (a) either (i) all Notes that have been authenticated (except lost, stolen
or destroyed Notes that have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust or segregated and held in trust by
the Issuers and thereafter repaid to the Issuers or discharged from such trust)
have been delivered to the Trustee for cancellation, or
     (ii) all such Notes not theretofore delivered to the Trustee for
cancellation
     (A) have become due and payable; or
     (B) shall become due and payable at their Stated Maturity within one year
by reason of the mailing of a notice of redemption or otherwise; or
     (C) are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Issuers,
and the Issuers or any Guarantor, in the case of clause (A), (B) or (C) above,
has irrevocably deposited or caused to be deposited with the Trustee as trust
funds in trust for the benefit of the Holders, cash in U.S. dollars, U.S.
Government Obligations or a combination of cash in U.S. dollars and U.S.
Government Obligations, in amounts as will be sufficient without consideration
of any reinvestment of interest, to pay and discharge the entire indebtedness on
the Notes not delivered to the Trustee for cancellation for principal, premium,
if any, and accrued interest to the date of fixed maturity or redemption;
     (b) no Default or Event of Default shall have occurred and be continuing on
the date of such deposit or will occur as a result of such deposit and such
deposit will not result in a breach or violation of, or constitute a default
under, any material agreement or instrument (other than this Indenture) to which
Holdings or any of its Subsidiaries is a party or by which Holdings or any of
its Subsidiaries is bound; and

-89-



--------------------------------------------------------------------------------



 



     (c) the Issuers or any Guarantor has paid or caused to be paid all sums
then due and payable hereunder by the Issuers;
     (d) the Issuers have delivered irrevocable instructions to the Trustee to
apply the deposited money toward the payment of the Notes at fixed maturity or
the redemption date, as the case may be; and
     (e) the Issuers have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been satisfied.
     Notwithstanding the satisfaction and discharge of this Indenture, the
Issuers’ obligations in Sections 2.03, 2.04, 2.06, 2.07, 2.11, 7.07, 7.08,
11.02, 11.03 and 11.04, and the Trustee’s and Paying Agent’s obligations in
Section 11.03 shall survive until the Notes are no longer outstanding.
Thereafter, only the Issuers’ obligations in Sections 7.07 and 11.03 shall
survive.
     In order to have money available on a payment date to pay principal of (and
premium, if any, on) or interest on the Notes, the U.S. Government Obligations
shall be payable as to principal (and premium, if any) or interest at least one
Business Day before such payment date in such amounts as shall provide the
necessary money. The U.S. Government Obligations shall not be callable at the
issuer’s option.
Section 11.02. Application of Trust.
     All money deposited with the Trustee pursuant to Section 11.01 shall be
held in trust and, at the written direction of the Issuers, be invested prior to
maturity in U.S. Government Obligations, and applied by the Trustee in
accordance with the provisions of the Notes and this Indenture, to the payment,
either directly or through any Paying Agent as the Trustee may determine, to the
Persons entitled thereto, of the principal (and premium, if any) and interest
(including Additional Interest, if any) for the payment of which money has been
deposited with the Trustee; but such money need not be segregated from other
funds except to the extent required by law.
Section 11.03. Repayment of the Issuers.
     The Trustee and the Paying Agent shall promptly pay to the Issuers upon
written request any excess money or securities held by them at any time.
     Subject to applicable escheat laws, the Trustee and the Paying Agent shall
notify the Issuers of, and pay to the Issuers upon written request, any money
held by them for the payment of principal or interest that remains unclaimed for
two years after the date upon which such payment shall have become due; provided
that the Issuers shall have either caused notice of such payment to be mailed to
each Holder of the Notes entitled thereto no less than 30 days prior to such
repayment or within such period shall have published such notice in a financial
newspaper of widespread circulation published in The City of New York,
including, without limitation, The Wall Street Journal (national edition). After
payment to the Issuers, Holders entitled to the money must look to the Issuers
for payment as general creditors unless an applicable abandoned property law
designates another Person, and all liability of the Trustee and such Paying
Agent with respect to such money shall cease. In the absence of a written
request from the Issuers to return unclaimed funds to the Issuers, the Trustee
shall from time to time deliver all unclaimed funds to or as directed by
applicable escheat authorities, as determined by the Trustee in its sole
discretion, in accordance with the customary practices and procedures of the
Trustee.
Section 11.04. Reinstatement.
     If the Trustee or Paying Agent is unable to apply any money or U.S.
Government Obligations in accordance with Section 11.01 by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuers’ and Guarantors’ Obligations under this Indenture, the Notes and the
Guarantees, as applicable, shall be revived and reinstated as

-90-



--------------------------------------------------------------------------------



 



though no deposit has occurred pursuant to Section 11.01 until such time as the
Trustee or Paying Agent is permitted to apply all such money or U.S. Government
Obligations in accordance with Section 11.02; provided, however, that if the
Issuers or the Guarantors have made any payment of interest or premium, if any,
on or principal of any Notes because of the reinstatement of their Obligations,
the Issuers or such Guarantors shall be subrogated to the rights of the Holders
of such Notes to receive such payment from the money or U.S. Government
Obligations held by the Trustee or Paying Agent.
ARTICLE 12
MISCELLANEOUS
Section 12.01. Trust Indenture Act Controls.
     If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA Section 318(c), the imposed duties shall control.
Section 12.02. Notices.
     Any notice or communication by the Issuers or the Trustee to the others is
duly given if in writing (in the English language) and delivered in person or
mailed by first class mail (registered or certified, return receipt requested),
telecopier or overnight air courier guaranteeing next day delivery, to the
others’ address:
     If to the Issuers or any Guarantor:
Atlas Energy Operating Company, LLC
1550 Coraopolis Heights Road
Moon Township, Pennsylvania 15108
Telecopier No.: (412) 262-2820
Attention: Chief Financial Officer
     With a copy to:
Ledgewood Law Firm
1900 Market Street
Suite 750
Philadelphia, Pennsylvania 19103
Telecopier No.: (215) 735-2513
Attention: Lisa A. Ernst
     If to the Trustee or Paying Agent:
U.S. Bank National Association
5555 San Felipe Street, Suite 1150
Houston, Texas 77056
Attention: Steven A. Finklea
Telecopier No.: (713) 235-9213
     The Issuers, any Guarantor or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.
     All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage

-91-



--------------------------------------------------------------------------------



 



prepaid, if mailed; when receipt is acknowledged, if sent by facsimile
transmission; and the next Business Day after timely delivery to the courier, if
sent by overnight air courier guaranteeing next day delivery.
     Any notice or communication to a Holder shall be mailed by first class
mail, certified or registered, return receipt requested, or by overnight air
courier guaranteeing next day delivery to its address shown on the register kept
by the Registrar. Any notice or communication shall also be so mailed to any
Person described in TIA Section 313(c), to the extent required by the TIA.
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.
     If a notice or communication is mailed in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.
     If either of the Issuers mails a notice or communication to Holders, it
shall mail a copy to the Trustee and each Agent at the same time.
Section 12.03. Communication by Holders of Notes with Other Holders of Notes.
     The Trustee is subject to TIA Section 312(b), and Holders may communicate
pursuant thereto with other Holders with respect to their rights under this
Indenture or the Notes. The Issuers, the Guarantors, the Trustee, the Registrar
and anyone else shall have the protection of TIA Section 312(c).
Section 12.04. Certificate and Opinion as to Conditions Precedent.
     Upon any request or application by the Issuers or any Guarantor to the
Trustee to take any action under this Indenture, the Issuers or such Guarantors
shall furnish to the Trustee:
     (a) an Officer’s Certificate in form and substance reasonably satisfactory
to the Trustee (which shall include the statements set forth in Section 12.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and
     (b) an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 12.05
hereof) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been satisfied.
     In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more such Persons as to other matters, and any such Person may certify or
give an opinion as to such matters in one or several documents.
     Any certificate or opinion of an Officer of an Issuer or any Guarantor may
be based, insofar as it relates to legal matters, upon a certificate or opinion
of, or representations by, counsel, unless such Officer knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which his certificate or
opinion is based are erroneous. Any such certificate or Opinion of Counsel may
be based, and may state that it is so based, insofar as it relates to factual
matters, upon a certificate or opinion of, or representations by, an Officer or
Officers of an Issuer or such Guarantor stating that the information with
respect to such factual matters is in possession of an Issuer or such Guarantor,
unless such counsel knows, or in the exercise of reasonable care should know,
that the certificate of opinion or representations with respect to such matters
are erroneous.

-92-



--------------------------------------------------------------------------------



 



     Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
Section 12.05. Statements Required in Certificate or Opinion.
     Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA Section 314(a)(4)) shall comply with the provisions of TIA
Section 314(e) and shall include:
     (a) a statement that the person making such certificate or opinion has read
such covenant or condition;
     (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (c) a statement that, in the opinion of such person, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and
     (d) a statement as to whether or not, in the opinion of such person, such
condition or covenant has been complied with.
Section 12.06. Rules by Trustee and Agents.
     The Trustee may make reasonable rules for action by or at a meeting of
Holders. The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.
Section 12.07. No Personal Liability of Directors, Officers, Employees and
Stockholders.
     No director, officer, employee, incorporator or stockholder of an Issuer or
any Guarantor, as such, shall have any liability for any obligations of the
Issuers or any Guarantor under the Notes, this Indenture or the Guarantees or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.
Section 12.08. Governing Law.
     THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS
INDENTURE, THE NOTES AND THE GUARANTEES.
Section 12.09. No Adverse Interpretation of Other Agreements.
     This Indenture may not be used to interpret any other indenture, loan or
debt agreement of Holdings, either of the Issuers or any Subsidiary of the
Company or of any other Person. Any such indenture, loan or debt agreement may
not be used to interpret this Indenture or the Guarantees.
Section 12.10. Successors.
     All agreements of the Issuers and the Guarantors in this Indenture, the
Notes and the Guarantees shall bind their respective successors. All agreements
of the Trustee in this Indenture shall bind its successors.

-93-



--------------------------------------------------------------------------------



 



Section 12.11. Severability.
     In case any provision in this Indenture, the Notes or the Guarantees shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
Section 12.12. Counterpart Originals.
     The parties may sign any number of copies of this Indenture. Each signed
copy shall be an original, but all of them together represent the same
agreement.
Section 12.13. Table of Contents, Headings, Etc.
     The Table of Contents, Cross-Reference Table and headings of the Articles
and Sections of this Indenture have been inserted for convenience of reference
only, are not to be considered a part of this Indenture and shall in no way
modify or restrict any of the terms or provisions hereof.
Section 12.14. [Reserved].
Section 12.15. Qualification of Indenture.
     The Issuers and the Guarantors shall qualify this Indenture under the TIA
in accordance with the terms and conditions of the Registration Rights Agreement
and shall pay all reasonable costs and expenses (including attorneys’ fees and
expenses for the Issuers, the Guarantors and the Trustee) incurred in connection
therewith, including, but not limited to, costs and expenses of qualification of
this Indenture and the Notes and printing this Indenture and the Notes. The
Trustee shall be entitled to receive from the Issuers and the Guarantors any
such Officer’s Certificates, Opinions of Counsel or other documentation as it
may reasonably request in connection with any such qualification of this
Indenture under the TIA.
[Signatures on following pages]

-94-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Indenture as of the date
first written above.
Issuers:

            ATLAS ENERGY OPERATING COMPANY, LLC
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer       
ATLAS ENERGY FINANCE CORP.
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer       
ATLAS ENERGY RESOURCES, LLC
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer       
AER PIPELINE CONSTRUCTION, INC.
AIC, LLC
ATLAS AMERICA, LLC
ATLAS GAS & OIL COMPANY, LLC
ATLAS NOBLE LLC
ATLAS ENERGY MICHIGAN, LLC
ATLAS ENERGY OHIO, LLC
ATLAS RESOURCES, LLC
REI-NY, LLC.
RESOURCE ENERGY, LLC
RESOURCE WELL SERVICES, LLC
VIKING RESOURCES, LLC
WESTSIDE PIPELINE COMPANY LLC
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer     

-95-



--------------------------------------------------------------------------------



 



            Trustee:

U.S. BANK NATIONAL ASSOCIATION, as Trustee
      By:           Name:           Title:        

-96-



--------------------------------------------------------------------------------



 



SCHEDULE A
Schedule of Subsidiary Guarantors
AER PIPELINE CONSTRUCTION, INC.
AIC, LLC
ATLAS AMERICA, LLC
ATLAS GAS & OIL COMPANY, LLC
ATLAS NOBLE LLC
ATLAS ENERGY MICHIGAN, LLC
ATLAS ENERGY OHIO, LLC
ATLAS RESOURCES, LLC
REI-NY, LLC.
RESOURCE ENERGY, LLC
RESOURCE WELL SERVICES, LLC
VIKING RESOURCES, LLC
WESTSIDE PIPELINE COMPANY LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(Face of Note)
[INSERT GLOBAL LEGEND, IF APPLICABLE]
[INSERT PRIVATE PLACEMENT LEGEND, IF APPLICABLE]

A-1



--------------------------------------------------------------------------------



 



CUSIP:1 ____________
10 3/4% Senior Notes due 2018

No. ___   $____________

ATLAS ENERGY OPERATING COMPANY, LLC
and
ATLAS ENERGY FINANCE CORP.
promise to pay to                                          or registered
assigns, the principal sum of                                          Dollars
of the United States of America or such greater or lesser amount as may from
time to time be endorsed on the Schedule of Exchanges of Interests in the Global
Note on February 1, 2018.
Interest Payment Dates: February 1 and August 1 of each year
Record Dates: January 15 and July 15 of each year
     Reference is hereby made to the further provisions of this Note set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.
     Unless the certificate of authorization hereon has been duly executed by
the Trustee referred to on the reverse hereof by manual signature, this Note
shall not be entitled to any benefit of the Indenture or be valid or obligatory
for any purpose.

              ATLAS ENERGY OPERATING COMPANY, LLC   ATLAS ENERGY FINANCE CORP.
 
           
By:
      By:    
 
           
Name:
      Name:    
Title:
      Title:    

Certificate of Authentication:
This is one of the Notes referred to in the within-mentioned Indenture.

         
 
        U.S. BANK NATIONAL ASSOCIATION, as Trustee    
 
       
By:
       
 
       
 
  Authorized Signatory    

Date of Authentication: ________ ___, ____
 

1   144A: 049302AB8       Reg. S: U0488AAB1       Unrestricted:

A-2



--------------------------------------------------------------------------------



 



[Back of Note]
10 3/4 % Senior Note due 2018
     Capitalized terms used herein shall have the meanings assigned to them in
the Indenture referred to below unless otherwise indicated.
     1. Interest. Atlas Energy Operating Company, LLC, a Delaware limited
liability company (the “Company”), and Atlas Energy Finance Corp., a Delaware
corporation (“Finance Co” and, together with the Company, the “Issuers”),
promise to pay interest on the principal amount of this Note at 10 3/4 % per
annum and shall pay any Additional Interest payable pursuant to Section 2 of the
Registration Rights Agreement referred to below. The Issuers will pay interest
(including Additional Interest, if any) semi-annually on February 1 and August 1
of each year, or if any such day is not a Business Day, on the next succeeding
Business Day (each an “Interest Payment Date”). Interest on the Notes will
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from January 23, 2008; provided that if there is no
existing Default in the payment of interest, and if this Note is authenticated
between a record date referred to on the face hereof and the next succeeding
Interest Payment Date, interest shall accrue from such next succeeding Interest
Payment Date; provided, further, that the first Interest Payment Date shall be
August 1, 2008. The Issuers shall pay interest (including post-petition interest
in any proceeding under any Bankruptcy Law) on overdue principal and premium, if
any, from time to time on demand at the rate then in effect; the Issuers shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (including Additional
Interest, if any), without regard to any applicable grace periods, from time to
time on demand at the same rate to the extent lawful. Interest will be computed
on the basis of a 360-day year comprised of twelve 30-day months.
     2. Method of Payment. The Issuers will pay interest (including Additional
Interest, if any) on the Notes (except defaulted interest) to the Persons who
are registered Holders of Notes at the close of business on the January 15 or
July 15 next preceding the applicable Interest Payment Date, even if such Notes
are cancelled after such record date and on or before such Interest Payment
Date, except as provided in Section 2.12 of the Indenture with respect to
defaulted interest. The Notes will be payable as to principal, premium and
interest (including Additional Interest, if any) at the office or agency of the
Paying Agent maintained for such purpose within the City and State of New York,
or, at the option of the Issuers, payment of interest (including Additional
Interest, if any) may be made by check mailed to the Holders at their addresses
set forth in the register of Holders, and provided that payment by wire transfer
of immediately available funds will be required with respect to principal of,
interest (including Additional Interest, if any) and premium on, all Global
Notes and all other Notes the Holders of which shall have provided wire transfer
instructions to the Issuers or the Paying Agent. Such payment shall be in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.
     3. Paying Agent and Registrar. Initially, U.S. Bank National Association,
the Trustee under the Indenture, will act as Paying Agent and Registrar. The
Issuers may change any Paying Agent or Registrar without prior notice to any
Holder. The Issuers or any of their Subsidiaries may act in any such capacity.
     4. Indenture. The Issuers issued the Notes under an Indenture dated as of
January 23, 2008 (“Indenture”) among the Issuers, the Guarantors and the
Trustee. The terms of the Notes include those stated in the Indenture and those
made part of the Indenture by reference to the Trust Indenture Act of 1939, as
amended (15 U.S. Code Sections 77aaa-77bbbb). The Notes are subject to all such
terms, and Holders are referred to the Indenture and such Act for a statement of
such terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling to the extent permitted by law. The Notes are unsecured general
obligations of the Issuers.
     5. Optional Redemption. Subject to the additional terms and conditions set
forth in the Indenture:

A-3



--------------------------------------------------------------------------------



 



     On or after February 1, 2013, the Issuers shall have the option to redeem
all or, from time to time, a part of the Notes upon not less than 30 nor more
than 60 days’ prior notice mailed to the registered address of each Holder of
Notes to be so redeemed, at the redemption prices (expressed as percentages of
principal amount) set forth below, plus accrued and unpaid interest (including
Additional Interest, if any) to the applicable redemption date (subject to the
rights of Holders of record on the relevant record date to receive interest due
on an Interest Payment Date), if redeemed during the twelve-month period
beginning on February 1 of the years indicated below:

          Year   Percentage
2013
    105.375 %
2014
    103.583 %
2015
    101.792 %
2016 and thereafter
    100.000 %

     (b) The Notes may be redeemed, in whole or in part, at any time prior to
February 1, 2013 at the option of the Issuers upon not less than 30 nor more
than 60 days’ prior notice mailed by first-class mail to each holder of Notes at
its registered address, at a redemption price equal to 100% of the principal
amount of the Notes redeemed plus the Applicable Premium as of, and accrued and
unpaid interest to, the applicable redemption date (subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant Interest Payment Date).
     (c) Prior to February 1, 2011 the Issuers may, at their option, on any one
or more occasions redeem up to 35% of the aggregate principal amount of the
Notes (including Additional Notes) issued under the Indenture with the Net Cash
Proceeds of one or more Equity Offerings at a redemption price of 110.750% of
the principal amount thereof, plus accrued and unpaid interest, if any, and
liquidated damages, if any, to the redemption date (subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant Interest Payment Date); provided that
     (1) at least 65% of the original principal amount of the Notes issued on
the Issue Date remains outstanding after each such redemption; and
     (2) the redemption occurs within 90 days after the closing of the related
Equity Offering.
     6. Mandatory Redemption. Except as set forth in paragraph 7 below, the
Issuers shall not be required to make mandatory redemption payments with respect
to the Notes.
     7. Repurchase at Option of Holder. Subject to the additional terms and
conditions set forth in the Indenture:
     (a) If there is a Change of Control, each Holder of Notes will have the
right to require the Issuers to repurchase all or any part (equal to $2,000 or
an integral multiple of $1,000 in excess of $2,000) of such Holder’s Notes (the
“Change of Control Offer”) at a purchase price equal to 101% of the aggregate
principal amount of the Notes repurchased plus accrued and unpaid interest
(including Additional Interest, if any) thereon, if any, to the date of
purchase. Within 30 days following any Change of Control, the Issuers shall mail
a notice to each Holder setting forth the procedures governing the Change of
Control Offer as required by the Indenture and information regarding such other
matters as is required under Section 4.06 of the Indenture. The Holder of this
Note may elect to have this Note or a portion hereof in an authorized
denomination purchased by completing the form entitled “Option of Holder to
Elect Purchase” appearing below and tendering this Note pursuant to the Change
of Control Offer.
     (b) If the Issuers or any Restricted Subsidiary of the Company consummates
an Asset Disposition, in certain circumstances specified in Section 4.07 of the
Indenture the Issuers shall commence a pro

A-4



--------------------------------------------------------------------------------



 



rata offer to all Holders of Notes and all holders of other Indebtedness that is
pari passu in right of payment with the Notes containing provisions similar to
those set forth in the Indenture with respect to offers to purchase or redeem
with the proceeds of sales of assets (an “Asset Disposition Offer”) pursuant to
Section 3.09 of the Indenture to purchase the maximum principal amount of Notes
and such other pari passu Indebtedness that may be purchased out of the Excess
Proceeds at an offer price in cash in an amount equal to 100% of the principal
amount thereof plus accrued and unpaid interest (including Additional Interest,
if any, in the case of the Notes) thereon, if any, to the date of purchase in
accordance with the procedures set forth in the Indenture. If the aggregate
principal amount of Notes surrendered by Holders thereof exceeds the amount of
Excess Proceeds allocated for repurchase of Notes, the Trustee shall select the
Notes to be purchased on a pro rata basis. Holders of Notes that are the subject
of an Asset Disposition Offer will receive an offer to purchase from the Issuers
prior to any related purchase date and may elect to have such Notes purchased by
completing the form entitled “Option of Holder to Elect Purchase” on the reverse
of the Notes.
     8. Notice of Redemption. Notice of redemption will be mailed at least
30 days but not more than 60 days before the redemption date to each Holder
whose Notes are to be redeemed at its registered address. Notes in denominations
larger than $2,000 may be redeemed in part but only in whole multiples of $2,000
or an integral multiples of $1,000 in excess of $2,000, unless all of the Notes
held by a Holder are to be redeemed. On and after the redemption date interest
(including Additional Interest, if any) ceases to accrue on Notes or portions
thereof called for redemption unless the Issuers defaults in making such
redemption payment.
     9. Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in denominations of $2,000 and integral multiples of $1,000 in
excess of $2,000. The transfer of Notes may be registered and Notes may be
exchanged as provided in the Indenture. The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and the Issuers may require a Holder to pay any taxes and
fees required by law or permitted by the Indenture. The Issuers need not
exchange or register the transfer of any Note or portion of a Note selected for
redemption, except for the portion of any Note being redeemed in part that is
not being redeemed. Also, the Issuers need not exchange or register the transfer
of any Notes for a period of 15 days before the mailing of a notice of
redemption or during the period between a record date and the corresponding
Interest Payment Date.
     10. Persons Deemed Owners. The registered Holder of a Note may be treated
as its owner for all purposes.
     11. Amendment, Supplement and Waiver. Subject to certain exceptions, the
Indenture, the Guarantees or the Notes may be amended or supplemented with the
consent of the Holders of at least a majority in aggregate principal amount of
the then outstanding Notes, and any existing default or compliance with any
provision of the Indenture, the Guarantees or the Notes may be waived with the
consent of the Holders of a majority in aggregate principal amount of the then
outstanding Notes. Without the consent of any Holder of a Note, the Indenture,
the Guarantees or the Notes may be amended or supplemented to cure any
ambiguity, omission, defect, mistake or inconsistency, to provide for
uncertificated Notes in addition to or in place of certificated Notes, to
provide for the assumption of an Issuer’s or a Guarantor’s obligations to
Holders of the Notes in case of a merger or consolidation or sale of all or
substantially all of such Issuer’s assets, to add or release Guarantors pursuant
to the terms of the Indenture, to make any change that would provide any
additional rights or benefits to the Holders of the Notes or surrender any right
or power conferred upon the Issuers or the Guarantors by the Indenture that does
not adversely affect the rights under the Indenture of any such Holder, to
provide for the issuance of additional Notes in accordance with the limitations
set forth in the Indenture, to comply with the requirements of the SEC in order
to effect or maintain the qualification of the Indenture under the Trust
Indenture Act, to evidence or provide for the acceptance of appointment under
the Indenture of a successor Trustee, to add additional Events of Default or to
secure the Notes and/or the Guarantees.
     12. Defaults and Remedies. Events of Default include in summary form:
(i) default for 30 days in any payment when due of interest or liquidated
damages (as required by the Registration Rights Agreement) on any Note

A-5



--------------------------------------------------------------------------------



 



when due; (ii) default in payment when due of the principal of or premium, if
any, on the Notes; (iii) failure by the Company or any of its Restricted
Subsidiaries to comply (for 30 days in the case of a failure to comply that is
capable of cure, except with respect to Section 5.01, which shall have no such
cure period) with Sections 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.15,
4.18 or 5.01 of the Indenture; (iv) failure by an Issuer or any Guarantor to
comply with any of its other agreements in the Indenture for 60 days after
notice to the Issuers or a Guarantor by the Trustee or to the Issuers or a
Guarantor and Trustee by Holders of at least 25% in aggregate principal amount
of the Notes then outstanding; (v) default under any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any Indebtedness for money borrowed by Holdings or any Restricted
Subsidiary of Holdings (or the payment of which is guaranteed by Holdings or any
Restricted Subsidiary of Holdings), whether such Indebtedness or guarantee now
exists, or is created after the date of the Indenture, if that default: (a) is
caused by a failure to pay principal of or premium, if any, or interest on such
Indebtedness prior to the expiration of the grace period provided in such
Indebtedness on the date of such default (a “Payment Default”) or (b) results in
the acceleration of such Indebtedness prior to its express maturity and, in each
case, the principal amount of any such Indebtedness, together with the principal
amount of any other such Indebtedness under which there has been a Payment
Default or the maturity of which has been so accelerated, aggregates
$40.0 million or more; (vi) the failure by Holdings, an Issuer or a Significant
Subsidiary or group of Restricted Subsidiaries of Holdings that would constitute
a Significant Subsidiary to pay final judgments by courts of competent
jurisdiction aggregating in excess of $40.0 million, which judgments are not
paid, discharged or stayed for a period of 60 days; (vii) except as permitted by
the Indenture, any Guarantee of Holdings, a Significant Subsidiary or group of
Restricted Subsidiaries of Holdings that would constitute a Significant
Subsidiary shall be held in any judicial proceeding to be unenforceable or
invalid or shall cease for any reason to be in full force and effect or any
Guarantor, or any Person acting on behalf of Holdings, a Significant Subsidiary
or group of Restricted Subsidiaries of Holdings that would constitute a
Significant Subsidiary shall deny or disaffirm its obligations under its
Guarantee; and (viii) certain events of bankruptcy or insolvency with respect to
Holdings, an Issuer or any Restricted Subsidiary of the Company that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, taken as a
whole, would constitute a Significant Subsidiary. If any Event of Default occurs
and is continuing, the Trustee may or at the request of the Holders of at least
25% in aggregate principal amount of the then outstanding Notes shall declare
all the Notes to be due and payable. Notwithstanding the foregoing, in the case
of an Event of Default arising from certain events of bankruptcy or insolvency,
with respect to an Issuer, all outstanding Notes will become due and payable
without further action or notice. Holders may not enforce the Indenture or the
Notes except as provided in the Indenture. Subject to certain limitations,
Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the Trustee in its exercise of any trust or power. The Trustee
may withhold from Holders of the Notes notice of any continuing Default or Event
of Default (except a Default or Event of Default relating to the payment of
principal or interest) if and so long as a committee of its Responsible Officers
in good faith determines that withholding notice is in the interests of the
Holders of the Notes.
     The Holders of a majority in aggregate principal amount of the Notes then
outstanding by notice to the Trustee may on behalf of the Holders of all of the
Notes waive any existing Default or Event of Default and its consequences under
the Indenture except a continuing Default or Event of Default in the payment of
interest (including Additional Interest, if any) on, or the principal or
premium, if any, of the Notes. The Issuers shall deliver to the Trustee, within
120 days after the end of each fiscal year, a certificate indicating whether the
signers thereof know of any Default that occurred during the previous year. The
Issuers shall also deliver to the Trustee, within 30 days after the occurrence
thereof, written notice of any events which would constitute a Default, their
status and what action the Issuers are taking or proposing to take in respect
thereof.
     13. Trustee Dealings with Company. The Trustee, in its commercial banking
or any other capacity, may make loans to, accept deposits from, and perform
services for the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not the Trustee.
     14. No Personal Liability of Directors, Officers, Employees and
Stockholder. No director, officer, employee, incorporator or stockholder of an
Issuer or any Guarantor, as such, shall have any liability for any obligations
of the Issuers or any Guarantor under the Notes, the Indenture or the Guarantees
or for any claim based on, in

A-6



--------------------------------------------------------------------------------



 



respect of, or by reason of, such obligations or their creation. Each Holder by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes.
     15. Authentication. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.
     16. Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).
     17. Additional Rights and Obligations of Holders of Restricted Global Notes
and Restricted Certificated Notes. In addition to the rights provided to Holders
of Notes under the Indenture, Holders of Restricted Global Notes and Restricted
Certificated Notes shall have all the rights and obligations set forth in the
Registration Rights Agreement dated as of January 23, 2008, among the Issuers,
the Guarantors and the parties named on the signature pages thereof (the
“Registration Rights Agreement”).
     18. CUSIP Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuers have caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon. The Issuers will furnish to any
Holder upon written request and without charge a copy of the Indenture and/or
the Registration Rights Agreement.
     Requests may be made to:
Atlas Energy Operating Company, LLC
1550 Coraopolis Heights Road
Moon Township, Pennsylvania 15108
Attention: Chief Financial Officer

A-7



--------------------------------------------------------------------------------



 



[FORM OF ASSIGNMENT]
     To assign this Note, fill in the form below: (I) or (we) assign and
transfer this Note to:
 
(Insert assignee’s soc. sec. or tax I.D. no.)
 
(Print or type name, address and zip code of assignee)
and irrevocably appoint
                                                                 
                                                                              
     
to transfer this Note on the books of the Issuers. The agent may substitute
another to act for him.

                     
 
                   
Date:
          Your Signature:        
 
                   
 
              (Sign exactly as name appears on the other side of this Note)    

Signature Guarantee*
 

*   NOTICE: The Signature must be guaranteed by an Institution which is a member
of one of the following recognized signature Guarantee Programs:       (i) The
Securities Transfer Agent Medallion Program (STAMP); (ii) The New York Stock
Exchange Medallion Program (MNSP); (iii) The Stock Exchange Medallion Program
(SEMP); or (iv) in such other guarantee program acceptable to the Trustee.

A-8



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
     If you want to elect to have this Note purchased by the Issuers pursuant to
Sections 3.09 and 4.07 or Section 4.06 of the Indenture, check the box below:

         
 
  o Sections 3.09 and 4.07   o Section 4.06

     If you want to elect to have only part of the Note purchased by the Issuers
pursuant to Sections 3.09 and 4.07 or Section 4.06 of the Indenture, state the
amount you elect to have purchased (must be $2,000 or an integral multiple of
$1,000 in excess of $2,000):
$___________________

                 
Date:
          Your Signature:    
 
               
 
               
Date:
          Your Signature:    
 
               
 
              (Sign exactly as name appears on the other side of this Note)

Signature Guarantee*
 

*   NOTICE: The Signature must be guaranteed by an Institution which is a member
of one of the following recognized signature Guarantee Programs:       (i) The
Securities Transfer Agent Medallion Program (STAMP); (ii) The New York Stock
Exchange Medallion Program (MNSP); (iii) The Stock Exchange Medallion Program
(SEMP); or (iv) in such other guarantee program acceptable to the Trustee.

A-9



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Certificated Note, or exchanges of a part of another Global
Note or Certificated Note for an interest in this Global Note, have been made:

                                      Signature of                     Principal
amount       authorized signatory     Amount of decrease     Amount of increase
    of this Global Note       of Trustee or Note     in Principal amount     in
Principal amount     following such   Date of Exchange   Custodian     of this
Global Note     of this Global Note     decrease or increase  
 
                               

 

*   This schedule should only be included if the Note is issued in global form.

A-10



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF CERTIFICATE OF TRANSFER
U.S. Bank National Association
5555 San Felipe Street, Suite 1150
Houston, Texas 77056
Attention: Corporate Trust Department
     Re:       10 3/4 % Senior Notes due 2018 of Atlas Energy Operating Company,
LLC
                 and Atlas Energy Finance Corp.
     Reference is hereby made to the Indenture, dated as of January 23, 2008
(the “Indenture”), among Atlas Energy Operating Company, LLC (the “Company”) and
Atlas Energy Finance Corp. (together with the Company, the “Issuers”), the
Persons acting as guarantors and named therein (the “Guarantors”) and U.S. Bank
National Association, as trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.
                                                                     
                (the “Transferor”) owns and proposes to transfer the Note[s] or
interest in such Note[s] specified in Annex A hereto, in the principal amount of
$                                        in such Note[s] or interests (the
“Transfer”), to                                          (the “Transferee”), as
further specified in Annex A hereto. In connection with the Transfer, the
Transferor hereby certifies that:
[CHECK ALL THAT APPLY]
     1. o Check if Transferee will take delivery of a beneficial interest in the
144A Global Note or a Certificated Note Pursuant to Rule 144A. The Transfer is
being effected pursuant to and in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, the Transferor hereby further certifies that the beneficial
interest or Certificated Note is being transferred to a Person that the
Transferor reasonably believed and believes is purchasing the beneficial
interest or Certificated Note for its own account, or for one or more accounts
with respect to which such Person exercises sole investment discretion, and such
Person and each such account is a “qualified institutional buyer” within the
meaning of Rule 144A in a transaction meeting the requirements of Rule 144A and
such Transfer is in compliance with any applicable blue sky securities laws of
any state of the United States. Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, the transferred beneficial interest
or Certificated Note will be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the 144A Global Note and/or the
Certificated Note and in the Indenture and the Securities Act.
     2. o Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Certificated Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act, and (iv) if the proposed transfer is being made prior to the
expiration of the Distribution Compliance Period, the transfer is not being made
to a U.S. Person or for the account or benefit of a U.S. Person (other than an
Initial Purchaser). Upon consummation of the proposed transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Certificated Note will be subject to the restrictions on Transfer enumerated in
the Private

B-1



--------------------------------------------------------------------------------



 



Placement Legend printed on the Regulation S Global Note and/or the Certificated
Note and in the Indenture and the Securities Act.
     3. o Check and complete if Transferee will take delivery of a beneficial
interest in the Restricted Global Note or a Certificated Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Certificated Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):
     (a) o such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act; or
     (b) o such Transfer is being effected to the Company, Finance Co, Holdings
or a Subsidiary of the Company.
     4. o Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Certificated Note.
     (a) o Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Certificated
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Certificated Notes and in the Indenture.
     (b) o Check if Transfer is Pursuant to Regulation S. (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Certificated Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Certificated Notes and in the Indenture.
     (c) o Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Certificated Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Certificated Notes and in the Indenture.
     (d) o Check if Transfer is Pursuant to an Effective Registration Statement.
The transfer is being effected pursuant to an effective registration statement
under the Securities Act and in compliance with the prospectus delivery
requirements of the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Certificated Note will not be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Global Notes or Restricted Certificated Notes and in the Indenture.

B-2



--------------------------------------------------------------------------------



 



This certificate and the statements contained herein are made for your benefit
and for the benefit of the Issuers, Holdings, the Subsidiary Guarantors, and
J.P. Morgan Securities Inc., Wachovia Capital Markets, LLC, Banc of America
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith, Incorporated, BNP Paribas
Securities Corp., RBC Capital Markets Corporation and Friedman, Billings, Ramsey
& Co., Inc. as the Initial Purchasers (collectively, the “Initial Purchasers”)
of such Notes being transferred. We acknowledge that you, the Issuers, the
Guarantors and the Initial Purchasers will rely upon our confirmations,
acknowledgments and agreements set forth herein, and we agree to notify you
promptly in writing if any of our representations or warranties herein ceases to
be accurate and complete.

B-3



--------------------------------------------------------------------------------



 



[Insert Name of Transferor]

         
 
       
By:
       
 
       
Name:
       
Title:
       

Dated:                      ___, ___
cc: Issuers
      Initial Purchasers

B-4



--------------------------------------------------------------------------------



 



ANNEX A TO CERTIFICATE OF TRANSFER
1. The Transferor owns and proposes to transfer the following:
[CHECK ONE OF (a) OR (b)]
     (a) o a beneficial interest in the:
     (i) o 144A Global Note (CUSIP ___), or
     (ii) o Regulation S Global Note (CUSIP ___), or
     (b) o a Restricted Certificated Note.
2. After the Transfer the Transferee will hold:
[CHECK ONE]
     (a) o a beneficial interest in the:
     (i) o 144A Global Note (CUSIP ___), or
     (ii) o Regulation S Global Note (CUSIP ___), or
     (iii) o Unrestricted Global Note (CUSIP ___); or
     (b) o a Restricted Certificated Note; or
     (c) o an Unrestricted Certificated Note, in accordance with the terms of
the Indenture.

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CERTIFICATE OF EXCHANGE
U.S. Bank National Association
5555 San Felipe Street, Suite 1150
Houston, Texas 77056
Attention: Corporate Trust Department
     Re:       10 3/4% Senior Notes due 2018 of Atlas Energy Operating Company,
LLC
                  and Atlas Energy Finance Corp.
(CUSIP _____________)
     Reference is hereby made to the Indenture, dated as of January 23, 2008
(the “Indenture”), among Atlas Energy Operating Company, LLC (the “Company”) and
Atlas Energy Finance Corp. (together with the Company, the “Issuers”), the
Persons acting as guarantors and named therein (the “Guarantors”) and U.S. Bank
National Association, as trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.
                                                                     
                (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of
$                                         in such Note[s] or interests (the
“Exchange”). In connection with the Exchange, the Owner hereby certifies that:
     1. EXCHANGE OF RESTRICTED CERTIFICATED NOTES OR BENEFICIAL INTERESTS IN A
RESTRICTED GLOBAL NOTE FOR UNRESTRICTED CERTIFICATED NOTES OR BENEFICIAL
INTERESTS IN AN UNRESTRICTED GLOBAL NOTE
     (a) o CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE. In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the United States Securities Act of
1933, as amended (the “Securities Act”), (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest in an Unrestricted Global Note is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.
     (b) o CHECK IF EXCHANGE IS FROM RESTRICTED CERTIFICATED NOTE TO
UNRESTRICTED CERTIFICATED NOTE. In connection with the Owner’s Exchange of a
Restricted Certificated Note for an Unrestricted Certificated Note, the Owner
hereby certifies (i) the Unrestricted Certificated Note is being acquired for
the Owner’s own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to Restricted
Certificated Notes and pursuant to and in accordance with the Securities Act,
(iii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act and (iv) the Unrestricted Certificated Note is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.
     2) EXCHANGE OF RESTRICTED CERTIFICATED NOTES OR BENEFICIAL INTERESTS IN
RESTRICTED GLOBAL NOTES FOR RESTRICTED CERTIFICATED NOTES OR BENEFICIAL
INTERESTS IN RESTRICTED GLOBAL NOTES

C-1



--------------------------------------------------------------------------------



 



     (a) o CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO RESTRICTED CERTIFICATED NOTE. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Certificated Note with an equal principal amount, the Owner hereby certifies
that the Restricted Definitive Note is being acquired for the Owner’s own
account without transfer. Upon consummation of the proposed Exchange in
accordance with the terms of the Indenture, the Restricted Definitive Note
issued shall continue to be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Certificated Note and
in the Indenture and the Securities Act.
     (b) o CHECK IF EXCHANGE IS FROM RESTRICTED CERTIFICATED NOTE TO BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE. In connection with the Exchange of the
Owner’s Restricted Certificated Note for a beneficial interest in the [CHECK
ONE] [ ] 144A Global Note [ ] Regulation S Global Note, with an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer and (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, and in compliance with any applicable blue sky securities laws of any state
of the United States. Upon consummation of the proposed Exchange in accordance
with the terms of the Indenture, the beneficial interest issued shall be subject
to the restrictions on transfer enumerated in the Private Placement Legend
printed on the relevant Restricted Global Note and in the Indenture and the
Securities Act.

C-2



--------------------------------------------------------------------------------



 



This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers, the Guarantors and J.P. Morgan Securities Inc.,
Wachovia Capital Markets, LLC, Banc of America Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith, Incorporated, BNP Paribas Securities Corp., RBC Capital
Markets Corporation and Friedman, Billings, Ramsey & Co., Inc. as the Initial
Purchasers (collectively, the “Initial Purchasers”) of such Notes being
transferred. We acknowledge that you, the Issuers, the Guarantors and the
Initial Purchasers will rely upon our confirmations, acknowledgments and
agreements set forth herein, and we agree to notify you promptly in writing if
any of our representations or warranties herein ceases to be accurate and
complete. [Insert Name of Owner]

         
 
       
By:
       
 
       
Name:
       
Title:
       

Dated:                                          ___, ___
cc: Issuers
Initial Purchasers

C-3



--------------------------------------------------------------------------------



 



ANNEX I
ATLAS ENERGY OPERATING COMPANY, LLC
ATLAS ENERGY FINANCE CORP.
and
the Guarantors named herein

 
10 3/4% SENIOR NOTES DUE 2018

 


 
FORM OF SUPPLEMENTAL INDENTURE
DATED AS OF                                     ,           

 
U.S. BANK NATIONAL ASSOCIATION,
Trustee

 

I-1



--------------------------------------------------------------------------------



 



     This SUPPLEMENTAL INDENTURE, dated as of
                                              ,           , is among Atlas
Energy Operating Company, LLC, a Delaware limited liability company (the
“Company”), Atlas Energy Finance Corp., a Delaware corporation (“Finance Co”
and, together with the Company, the “Issuers”), Atlas Energy Resources, LLC
(“Holdings”), each of the parties identified under the caption “Subsidiary
Guarantors” on the signature page hereto (the “Subsidiary Guarantors” and,
together with Holdings, the “Guarantors”) and U.S. Bank National Association, a
national banking association, as Trustee.
RECITALS
     WHEREAS, the Issuers, Holdings, the initial Subsidiary Guarantors and the
Trustee entered into an Indenture, dated as of January 23, 2008 (the
“Indenture”), pursuant to which the Issuers have issued $250,000,000 in
principal amount of 10 3/4% Senior Notes due 2018 (the “Notes”);
     WHEREAS, Section 9.01(d) of the Indenture provides that the Issuers, the
Guarantors and the Trustee may amend or supplement the Indenture in order to add
Subsidiary Guarantors pursuant to Section 4.13 thereof, without the consent of
the Holders of the Notes; and
     WHEREAS, all acts and things prescribed by the Indenture, by law and by the
Certificate of Incorporation and the Bylaws (or comparable constituent
documents) of the Issuers, of the Guarantors and of the Trustee necessary to
make this Supplemental Indenture a valid instrument legally binding on the
Issuers, the Guarantors and the Trustee, in accordance with its terms, have been
duly done and performed;
     NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the Issuers, the Guarantors and the Trustee
covenant and agree for the equal and proportionate benefit of the respective
Holders of the Notes as follows:
ARTICLE 1
     Section 1.01. This Supplemental Indenture is supplemental to the Indenture
and does and shall be deemed to form a part of, and shall be construed in
connection with and as part of, the Indenture for any and all purposes.
     Section 1.02. This Supplemental Indenture shall become effective
immediately upon its execution and delivery by each of the Issuers, the
Guarantors and the Trustee.
ARTICLE 2
     From this date, in accordance with Section 4.13 and by executing this
Supplemental Indenture, the Guarantors whose signatures appear below are subject
to the provisions of the Indenture to the extent provided for in Article 10
thereunder.
ARTICLE 3
     Section 3.01. Except as specifically modified herein, the Indenture and the
Notes are in all respects ratified and confirmed (mutatis mutandis) and shall
remain in full force and effect in accordance with their terms with all
capitalized terms used herein without definition having the same respective
meanings ascribed to them as in the Indenture.
     Section 3.02. Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Supplemental Indenture. This
Supplemental Indenture is executed and accepted by the Trustee subject to all
the terms and conditions set forth in the Indenture with the same force and
effect as if those terms and conditions were repeated at length herein and made
applicable to the Trustee with respect hereto.

I-2



--------------------------------------------------------------------------------



 



Section 3.03. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     Section 3.04. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of such
executed copies together shall represent the same agreement.
[NEXT PAGE IS SIGNATURE PAGE]

I-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed, all as of the date first written above.

            ATLAS ENERGY OPERATING COMPANY, LLC
      By:           Name:           Title:           ATLAS ENERGY FINANCE CORP.
      By:           Name:           Title:           [CURRENT GUARANTORS]
      By:           Name:           Title:           [NEW GUARANTOR]
      By:           Name:           Title:           U.S. BANK NATIONAL
ASSOCIATION,
    as Trustee
      By:           Name:           Title:        

I-4